Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 1 of 167 PageID #:3206




                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MCDONALD'S RESTAURANTS OF IL, INC. actions,
                                   actions, as pled herein, violate BIPA, 740 ILCS
                                               pled herein,

14/1 et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the

plaintiffs and the class by requiring Defendant MCDONALD'S RESTAURANTS OF IL, INC. to

comply with the requirethents of BIPA as to the collection, storage and use of biometric data; (4)

statutory damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740

ILCS 14120(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

14/20(1) in the event the court finds that Defendant MCDONALD'S RESTAURANTS OF IL,

INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other
INC.

litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

in the premises.

                   COUNT CLXIV—
                   COUNT    CLXIV—MCDONALD'S
                                       MCDONALD'SRESTAURANTSRESTAURANTS      OFOF IL,IL,
                                                                                      INC.
                                                                                         INC.
                                    Violation of
                                    Violation   of 740
                                                   740 ILCS
                                                        ILCS114/15(b)(2)
                                                                4/15(b)(2)
                    FailuretotoInform
                    Failure     Informofofthe
                                            theSpecific
                                                 SpecificPurpose
                                                           Purposeandand
                                                                       Length
                                                                          Length
                                                                               of Term
                                                                                   of Term
                                 (On Behalf
                                 (On  Behalfof  ofPlaintiffs
                                                   Plaintiffsand
                                                              andthe
                                                                   theClass)
                                                                        Class)

        1317. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1318. Defendant MCDONALD'S RESTAURANTS OF IL, INC. is a company organized

under the laws of the State of Illinois. Defendant MCDONALD'S RESTAURANTS OF IL, INC.

is therefore a "private entity"
                        entity" pursuant to BIPA.

       1319. Defendant MCDONALD'S RESTAURANTS OF IL, INC. is a private entity that

collects biometric information from McDonald's workers.

       1320. BIPA makes it unlawful for any private entity
                                                    entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric


                                                 299



                                                                                       Exhibit U - Page 301 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 2 of 167 PageID #:3207




 identifiers or biometric information, unless it fist: (2) informs the subject . . . in writing of the

 specific purpose and length of term for which a biometric identifier or biometric information is

 being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).

        1321. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MCDONALD'S RESTAURANTS

OF IL, INC. or its agents through, inter alia, copying/recording of their respective finger prints and

possibly other individual biometric data points.

        1322. Defendant MCDONALD'S RESTAURANTS OF IL, INC. failed to properly

inform the plaintiffs or the class members in writing of the specific purpose and length of terms

for which their biometric data was to be stored and used, as they were required to do under 740

ILLS 14/15(b)(2).

        1323. Defendant MCDONALD'S RESTAURANTS OF IL, INC. collection, storage and

use of the plaintiffs' and class members' biometric identifiers, information or data as described

herein, aggrieved each plaintiff and class member as provided in BIPA and further violated the

rights of each plaintiff and class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MCDONALD'S RESTAURANTS OF IL, INC. actions, as pled herein, violate BIPA, 740 ILLS

14/1 et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the

plaintiffs and the class by requiring Defendant MCDONALD'S RESTAURANTS OF IL, INC. to

comply with the requirements of BIPA as to the collection, storage and use of biometric data; (4)

statutory damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740



                                                300



                                                                                     Exhibit U - Page 302 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 3 of 167 PageID #:3208




 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

 14/20(1) in the event the court finds that Defendant MCDONALD'S RESTAURANTS OF IL,

 INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other

 litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

 in the premises.

               COUNT CLXV— MCDONALD'S RESTAURANTS OF IL, INC.
                          Violation of 740 ILCS 14/15(b)(3)
                          Failure to Obtain Written Release
                        (On Behalf of Plaintiffs and the Class)

        1324. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1325. Defendant MCDONALD'S RESTAURANTS OF IL, INC. is a company organized

under the laws of the State of Illinois. Defendant MCDONALD'S RESTAURANTS OF IL, INC.

is therefore a "private entity"
                        entity"pursuant
                                pursuanttoto BIPA.

        1326. Defendant MCDONALD'S RESTAURANTS OF IL, INC. is a private entity that

collects biometric information from McDonald's workers.

        1327. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first:   . (3) receives a written release executed by

the subject of the biometric identifier or biometric information . . . ." 740 ILCS 14/15(b)(3)

(emphasis added).

       1328. The plaintiffs and the Class
                                    Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MCDONALD'S RESTAURANTS

OF IL, INC. or its agents through, inter alia,
                                         alia, copying/recording of their respective finger prints and

possibly other individual biometric data points.
                                         points.




                                                 301



                                                                                      Exhibit U - Page 303 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 4 of 167 PageID #:3209




        1329. Defendant MCDONALD'S RESTAURANTS OF IL, INC. collection and storage

 of the plaintiffs' and class members' biometric data was systematic and done without first

 obtaining the written release required by 740 ILCS 14/15(b)(3).

        1330. Defendant MCDONALD'S RESTAURANTS OF IL, INC. collection, storage and

use of the plaintiffs' and class members' biometric identifiers, information or data as described

herein, aggrieved each plaintiff and class member as provided in BIPA and further violated the

rights of each plaintiff and class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MCDONALD'S RESTAURANTS OF IL, INC. actions, as pled herein, violate BIPA, 740 ILCS
                                               pled herein,

14/1 et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the

plaintiffs and the class by requiring Defendant MCDONALD'S RESTAURANTS OF 1L, INC. to

                                                           storage and use of biometric data; (4)
comply with the requirements of BIPA as to the collection, storage

statutory damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740

ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

14/20(1) in the event the court finds that Defendant MCDONALD'S RESTAURANTS OF IL,

INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other
INC.

litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

in the premises.

                   COUNT CLXVI—
                   COUNT CLXVI—MCDONALD'S
                                    MCDONALD'SRESTAURANTS
                                                      RESTAURANTS       OFOF
                                                                           IL,IL,
                                                                               INC.
                                                                                  INC.
                                  Violation of
                                  Violation of 740
                                               740 ILCS
                                                    ILCS14/15(d)
                                                          14/15(d)
                      UnauthorizedDisclosure
                      Unauthorized  Disclosure/ Redisciosure
                                                / Redisciosure/ Dissemination
                                                                 / Dissemination
                              (On Behalf
                              (On  Behalfof
                                          ofPlaintiffs
                                             Plaintiffsand   the Class)
                                                        andthe

       1331. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.


                                                302



                                                                                     Exhibit U - Page 304 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 5 of 167 PageID #:3210




         1332. Defendant MCDONALD'S RESTAURANTS OF IL, INC. is a company organized

 under the laws of the State of Illinois. Defendant MCDONALD'S RESTAURANTS OF IL, INC.

 therefore a "private entity" pursuant to BEM.

        1333.. Defendant MCDONALD'S RESTAURANTS OF IL, INC. is a private entity that

 collects biometric information from many associated workers.
                                                     workers.

        1334. BIPA makes it unlawful for any private entity in possession of a biometric identifier

or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's or

customer's biometric identifier or biometric information . ... 740 ILCS 114/15(d).

        1335. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MCDONALD'S RESTAURANTS

OF IL, INC. or its agents through, inter alia, copying/recording
                                                       recording of their respective finger prints and

possibly other individual biometric data points.

        1336. On information and belief, Defendant MCDONALD'S RESTAURANTS OF IL,

INC. disclosed, redisclosed, or disseminated the biometric information of plaintiffs and the class

members to, through, and/or among others, including but not limited to other McDonald's entities

or persons associated with McDonald's.

        1337. Stating further, while not necessary to pleading
                                                      pleading these claims, MCDONALD'S

RESTAURANTS OF IL, INC. did not have consent to such disclosure, redis
                                                                    ' closure, or

dissemination as discussed by BIPA. 740 ILSC 14115(d)(1).

       1338. Defendant MCDONALD'S RESTAURANTS OF IL, INC, collection, storage and

use of the plaintiffs' and class members' biometric identifiers, information or data as described

herein, aggrieved each plaintiff and class member as provided
                                                     provided in BIPA and further violated the

rights of each plaintiff and class member to control this information.




                                                303



                                                                                      Exhibit U - Page 305 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 6 of 167 PageID #:3211




                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for. (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MCDONALD'S RESTAURANTS OF IL, INC. actions, as pled herein, violate BIPA, 740 ILCS
                                                                               ILCS

 14/1 et seg.; (3) injunctive and equitable relief as is necessary to protect the interests of the

 plaintiffs and the class by requiring Defendant MCDONALD'S RESTAURANTS OF IL,
                                                                           IL,INC.
                                                                               INC. to

 comply with the requirements of BIPA as to the collection, storage and use of biometric data; (4)

 statutory damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant
                                                                                   pursuant to 740

 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

14/20(1) in the event the court finds .that Defendant MCDONALD'S RESTAURANTS OF
                                                                             OF

INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other
INC.

litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate
                                                                                      appropriate

in the premises.

                   COUNT CLXV1I— MCDONALD'S RESTAURANTS OF IL,       IL, INC.
                               Violation of 740 ILCS 14/15(e)(1)
                          Failure to Use Reasonable Standard of Care
                             (On Behalf of Plaintiffs and the Class)

        1339. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1340. Defendant MCDONALD'S RESTAURANTS OF IL, INC. is a company organized

under the laws of the State of Illinois. Defendant MCDONALD'S RESTAURANTS OF IL, INC.

is therefore a "private
               "private entity" pursuant to BIPA.

       1341. Defendant MCDONALD'S RESTAURANTS OF IL, INC. is a private entity that

collects biometric information from McDonald's workers.




                                                304




                                                                                     Exhibit U - Page 306 of 467
 Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 7 of 167 PageID #:3212




       1342. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

disclosure all biometric identifiers and biometric information using the reasonable standard of care

within the private entity's industry . . . ." 740 ILCS 14/15(e).

       1343. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MCDONALD'S RESTAURANTS

OF IL, INC. or its agents through, inter alia, copying/recording of their respective finger prints and

possibly other individual biometric data points.
        1344. Defendant MCDONALD'S RESTAURANTS OF IL, INC. collection and storage

of the plaintiffs' and class members' biometric data was systematic and done without storing,
transmitting, and/or protecting from disclosure all biometric identifiers and biometric information

using the reasonable standard of care within its industry as required by 740 ILCS 14115(e)(1).

        1345. Defendant MCDONALD'S RESTAURANTS OF IL, INC. collection, storage and

use of the plaintiffs' and class members' biometric identifiers, information or data as described

herein, aggrieved each plaintiff and class member as provided in BIPA and further violated the

rights of each plaintiff and class member to control this information.

                WHEREFORE, individnally, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant
MCDONALD'S RESTAURANTS OF IL, INC. actions, as pled herein, violate BIPA, 740 LLCS

14/1 et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the
plaintiffs and the class by requiring Defendant MCDONALD'S RESTAURANTS OF IL, INC. to

comply with the requirements of BIPA as to the collection, storage and use of biometric data; (4)

 statutory damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740




                                                   305



                                                                                      Exhibit U - Page 307 of 467
  Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 8 of 167 PageID #:3213




ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

14/20(1) in the event the court finds that Defendant MCDONALD'S RESTAURANTS OF IL,

INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other

litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

in the premises.
       premises.
                 COUNT CLXVIII—
                 COUNT    CLXVIII—MCDONALD'S
                                     MCDONALD'SRESTAURANTS
                                                         RESTAURANTS      OFOFIL,IL,
                                                                                  INC.
                                                                                     INC.
                                 Violation of
                                 Violation     740 ILLS 14/15(e)(2)
                                            of 740
           FailuretotoUse
           Failure    UseSame
                          SameStandard
                               Standardas as
                                          Other
                                             Other
                                                 Confidential
                                                    Confidentialand and
                                                                    Sensitive
                                                                         Sensitive
                                                                               Information
                                                                                    Information
                               (On Behalf
                               (On BehalfofofPlaintiffs
                                               Plaintiffsand
                                                          andthe
                                                               theClass)
                                                                   Class)

                                       the foregoing allegations as if fully set forth herein.
        1346. Plaintiffs incorporate
                         incorporate
        1347. Defendant MCDONALD'S RESTAURANTS OF IL, INC. is a company organized

                                            Defendant MCDONALD'S RESTAURANTS OF IL, INC.
 under the laws of the State of Illinois.
                                Illinois.

 is therefore a "private entity"
                         entity"pursuant
                                 pursuanttotoBIPA.
                                              BIPA.
         1348. Defendant
               DefendantMCDONALD'S
                         MCDONALD'SRESTAURANTS
                                    RESTAURANTSOFOF
                                                  IL,IL,
                                                      INC.
                                                         INC.
                                                           is aisprivate
                                                                  a private
                                                                         entity
                                                                             entity
                                                                                that that

 collects biometric
          biometricinformation
                    informationfrom
                                 from
                                    McDonald's
                                      McDonald's
                                               workers.
                                                 workers.
         1349. BIPA
               BIPA requires
                    requiresaaprivate
                               privateentity
                                        entity
                                             to,to,
                                                 inter
                                                    inter
                                                       alia,alia,
                                                              "store,
                                                                  "store,
                                                                      transmit,
                                                                          transmit,
                                                                                and protect
                                                                                     and protect
                                                                                            from from
                                                                                               same as or
                                                       information in a manner
                                             biometricinformation
                                             biometric                  mannerthat
                                                                               thatisisthe
                                                                                         the
            all biometric identifiers and
 disclosureall
 disclosure
                                                    privateentity
                                                    private entitystores,
                                                                   stores,transmits, andand protects other
                                                                            transmits,
  more protective than the manner in which the

  confidential and sensitive information." 740 ILCS 14/15(e)(2).
          1350. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant MCDONALD'S RESTAURANTS

  OF IL, INC. or its agents through, inter alia, copying/recording of their respective finger prints and

  possibly other individual biometric data points.
          1351. Defendant MCDONALD'S RESTAURANTS OF IL, INC. collection and storage

  of the plaintiffs' and class members' biometric data was not done in a manner that was the same


                                                      306



                                                                                          Exhibit U - Page 308 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 9 of 167 PageID #:3214




as or more protective than the manner in which it stores, transmits, and protects other confidential

and sensitive information, as required by 740 ILLS 14/15(e)(2).

        1352. Defendant MCDONALD'S RESTAURANTS OF IL, INC. collection, storage and

use of the plaintiffs' and class members' biometric identifiers, information or data as described

herein, aggrieved each plaintiff and class member as provided in BIPA and further violated the

rights of each plaintiff and class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MCDONALD'S RESTAURANTS OF IL, INC. actions, as pled herein, violate BIPA, 740 ILCS

14/1 et seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the

plaintiffs and the class by requiring Defendant MCDONALD'S RESTAURANTS OF IL, INC. to

damply with the requirements of BIPA as to the collection, storage and use of biometric data; (4)

statutory damages of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740

ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS

14/20(1) in the event the court finds that Defendant MCDONALD'S RESTAURANTS OF IL,

INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other

litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

in the premises.


                      COUNT CLX1X MCESSY INVESTMENT COMPANY
                                    Violation of 740 ILCS 14/15(a)
                       Failure to Properly Establish Publicly-Available Policy
                                (On Behalf of Plaintiffs and the Class)

       1353. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                307



                                                                                     Exhibit U - Page 309 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 10 of 167 PageID #:3215




         1354. Defendant MCESSY INVESTMENT COMPANY is a company organized under

 the laws of the State of Illinois. Defendant MCESSY INVESTMENT COMPANY is therefore a

 "private entity" pursuant to BIPA.

         1355. Defendant MCESSY INVESTMENT COMPANY is a private entity that collects

 biometric information from McDonald's workers.

         1356. BIPA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

         1357. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MCESSY INVESTMENT

 COMPANY or its agents through, inter alia, copying/recording of their respective finger prints /

 palm scans and possibly other individual biometric data points.

        1358. Defendant MCESSY INVESTMENT COMPANY did not properly develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information was satisfied or within 3 years of the

 individual's last interaction with the private entity, whichever occurred first.

                                                  collection, storage and use of
        1359. Defendant MCESSY INVESTMENT COMPANY collection,

    plaintiffs' and class members' biometric identifiers, information or data as described herein,
the plaintiffs'

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.




                                                 308



                                                                                      Exhibit U - Page 310 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 11 of 167 PageID #:3216




                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant
MCESSY INVESTMENT COMPANY actions, as pled herein, violate BIPA, 740 ILCS 14/1 et

seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and

the class by requiring Defendant MCESSY INVESTMENT COMPANY to comply with the

requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory damages

of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or

alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the

event the court finds that Defendant MCESSY INVESTMENT COMPANY violations of BIPA

were negligent; (5) reasonable attorneys' fees and costs and other litigation expense pursuant to

740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the premises.

                      COUNT CLICK— MCESSY INVESTMENT COMPANY        COMPANY
                                  Violation of
                                  Violation of 740  ILCS114/15(a)
                                               740 ILCS
        FailuretotoComply
        Failure    Complywith
                          withEstablished
                               EstablishedRetention
                                            RetentionSchedule
                                                        Schedule
                                                               andand
                                                                    Destruction
                                                                       Destruction
                                                                                Guidelines
                                                                                    Guidelines
                              (On Behalf
                              (On  Behalfof
                                          ofPlaintiffs
                                             Plaintiffsand
                                                        andthe
                                                             theClass)
                                                                 Class)

        1360. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1361. Defendant MCESSY INVESTMENT COMPANY is a company organized under

the laws of the State of Illinois. Defendant MCESSY INVESTMENT COMPANY is therefore a

"private entity" pursuant to BIPA.
"private
        1362. Defendant MCESSY INVESTMENT COMPANY is a private entity that collects

biometric information from McDonald's workers.

        1363. BIPA requires private entities in possession of biometric information to "develop a

written policy, made available to the public, establishing a retention schedule and guidelines for

permanently destroying biometric identifiers and biometric information when the initial purpose


                                                  309



                                                                                        Exhibit U - Page 311 of 467
 Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 12 of 167 PageID #:3217




for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

          1364. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

information must comply with its established retention schedule and destruction guidelines." 735

1LCS 14/15(a).
          1365. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's I Defendant MCESSY INVESTMENT

 COMPANY or its agents through, inter alia, copying/recording of their respective finger prints /

 palm scans and possibly other individual biometric data points.
           1366. Defendant MCESSY INVESTMENT COMPANY did not comply with its

 established retention schedule and destruction guidelines.
           1367. Defendant MCESSY INVESTMENT COMPANY collection, storage and use of

 the plaintiffs' and class members' biometric identifiers, information or data as described herein,

  aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

  each plaintiff and class member to control this information.
                   WHEREFORE, individually, and on behalf of the proposed class members, the
                                                                                                         et
  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801,

          appointing the undersigned counsel as class counsel; (2) a declaration that Defendant
  seq.,
                                                                                                         et
  MCESSY INVESTMENT COMPANY actions, as pled herein, violate BIPA, 740 ILCS 14/1

          (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and
  seq.;
   the class by requiring Defendant MCESSY INVESTMENT COMPANY to comply with the

   requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory damages




                                                      310




                                                                                           Exhibit U - Page 312 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 13 of 167 PageID #:3218




 of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or

 alternatively, statutory damages of $1,000.00 per violation pursuant to 740 I:GCS 14/20(1) in the

event the court finds that Defendant MCESSY INVESTMENT COMPANY violations of BIPA

were negligent; (5) reasonable attorneys' fees and costs and other litigation expense pursuant to

740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the premises.

                       COUNT CLXXI— MCESSY INVESTMENT COMPANY
                                Violation of 740 ILCS 14/115(b)(1)
                          Failure to Inform of Collection and/or Storage
                              (On Behalf of Plaintiffs and the Class)

        1368. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1369. Defendant MUSSY INVESTMENT COMPANY is a company organized under

the laws of the State of Illinois. Defendant MCESSY INVESTMENT COMPANY is therefore a

"private entity" pursuant to BIPA.

        1370. Defendant MUSSY INVESTMENT COMPANY is a private entity that collects

biometric information from McDonald's workers.

        1371. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: (1) informs the subject . . in writing that a

biometric identifier. or biometric information is being collected or stored . . . ." 740 ILCS

14/15(b)(1) (emphasis added).

       1372. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MCESSY INVESTMENT

COMPANY or its agents through, inter alia, copying/recording of their respective finger prints

and possibly other individual biometric data points.




                                                311



                                                                                     Exhibit U - Page 313 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 14 of 167 PageID #:3219




         1373. Defendant MCESSY INVESTMENT COMPANY collection and storage of the

 plaintiffs' and class member's biometric data was done without properly informing the plaintiffs

 and class members in writing that a biometric identifier or biometric information was being

 collected or stored.

         1374. Defendant MCESSY INVESTMENT COMPANY collection, storage and use of

 the plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MCESSY INVESTMENT COMPANY actions, as pled herein, violate BIPA, 740 ILCS 14/1 et

 seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and

 the class by requiring Defendant MCESSY INVESTMENT COMPANY to comply with the

 requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory damages

 of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or

 alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the

 event the court finds that Defendant MCESSY INVESTMENT COMPANY violations of BIPA

 were negligent; (5) reasonable attorneys' fees and costs and other litigation expense pursuant to

 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the premises.

                      COUNT CLXXII— MCESSY INVESTMENT COMPANY
                                    Violation of 740 ILCS 14/15(b)(2)
                     Failure to Inform of the Specific Purpose and Length of Term
                                 (On Behalf of Plaintiffs and the Class)

        1375. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.



                                                  312



                                                                                       Exhibit U - Page 314 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 15 of 167 PageID #:3220




        1376. Defendant MCESSY INVESTMENT COMPANY is a company organized under

the laws of the State of Illinois. Defendant MCESSY INVESTMENT COMPANY is therefore a

            tity" pursuant to BIPA.
"privateenentity"
"private

                                                       private entity that collects
        1377. Defendant MCESSY INVESTMENT COMPANY is a private

biometric information from McDonald's workers.

        1378. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,
                                                                interalia,

purchase, receive through trade, or otherwise obtain a person's
purchase,                                                       or a customer's biometric
                                                       person'sor

identifiers or biometric information, unless it first: (2) informs the subject
                                                                       subject....   writing of the

specific purpose and length of term for which a biometric identifier or biometric information is

being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis
                                                         (emphasisadded).
                                                                   added).

                                                                 that had their "biometric
       1379. The plaintiffii and the Class are Illinois citizens that

information" collected and stored by McDonald's / Defendant MCESSY INVESTMENT

COMPANY or its agents throng► , inter alia, copying/recording of their respective finger prints
                                                                 theirrespective

and possibly other individual biometric data points.

                                                           properly inform the
       1380. Defendant MCESSY INVESTMENT COMPANY failed to properly

plaintiffs or the class members in writing of the specific purpose and length of terms for which

                                                             required to do under 740 IT CS
their biometric data was to be stored and used, as they were required

14/15(b)(2).

       1381. Defendant MCESSY INVESTMENT COMPANY collection, storage and use of

the plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in B1PA and further violated the rights of

each plaintiff and class member to control this information.




                                                313



                                                                                     Exhibit U - Page 315 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 16 of 167 PageID #:3221




                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MCESSY INVESTMENT COMPANY actions, as pled herein, violate BMA, 740 ILCS 14/1 et

 seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and

 the class by requiring Defendant MCESSY INVESTMENT COMPANY to comply with the

 requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory damages
                                                                                             damages

 of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or

 alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the

 event the court finds that Defendant MCESSY INVESTMENT COMPANY violations of BIPA

 were negligent; (5) reasonable attorneys' fees and costs and other litigation expense pursuant to

 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the premises.
     ILCS 14/20(3);

                       COUNT
                       COUNT                MCESSY INVESTMENT
                                            MCESSY      INVESTMENTCOMPANY  COMPANY
                                    Violation of 740
                                    Violation          ILCS
                                                       ILCS  14/15(b)(3)
                                                             14/15(b)(3)
                                    FailuretotoObtain
                                    Failure     ObtainWritten
                                                        WrittenRelease
                                                                 Release
                                  (On Behalf
                                  (On Behalfof ofPlaintiffs
                                                 Plaintiffsand
                                                            andthe
                                                                 theClass)
                                                                     Class)

        1382. Plaintiffs
              Plaintiffsincorporate
                         incorporatethe
                                      theforegoing
                                           foregoing
                                                   allegations
                                                      allegations
                                                               as ifasfully
                                                                       if fully
                                                                            set set
                                                                                forth
                                                                                    forth
                                                                                      herein.
                                                                                          herein.

        1383. Defendant
              DefendantMCESSY
                        MCESSYINVESTMENT
                               INVESTMENTCOMPANY
                                          COMPANY       a company organized under
                                                 is aiscompany              under

the laws
the laws of
         of the
             theState
                 StateofofIllinois.
                           Illinois.Defendant
                                     DefendantMCESSY
                                               MCESSYINVESTMENT
                                                       INVESTMENT COMPANY is therefore a
                                                                COMPANY

"private entity" pursuant to BMA.
"private

        1384. Defendant
              DefendantMCESSY
                        MCESSYINVESTMENT
                               INVESTMENTCOMPANY
                                          COMPANYis ais a private entity that collects

biometric information from McDonald's workers.

        1385. BIPA makes it unlawful for any private entity to, inter alia, "collect,
                                                                            "collect, capture,
                                                                                      capture,

purchase,receive
purchase, receivethrough   trade, or otherwise obtain a person's or a customer's biometric
                  throughtrade,

identifiers or biometric information, unless it first: . . (3) receives a written release executed
                                                                                          executed by


                                                  314



                                                                                         Exhibit U - Page 316 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 17 of 167 PageID #:3222




the subject of the biometric identifier or biometric information . . " 740 ILCS 14/15(b)(3)

(emphasis added).
       1386. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MCESSY INVESTMENT

COMPANY or its agents through, inter alia, copying/recording of their respective finger prints

and possibly other individual biometric data points.

       1387. Defendant MCESSY INVESTMENT COMPANY collection and storage of the

plaintiffs' and class members' biometric data was systematic and done without first obtaining the

written release required by 740 ILCS 14/15(b)(3).

       1388. Defendant MCESSY INVESTMENT COMPANY collection, storage and use of

the plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5c2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant
MCESSY INVESTMENT COMPANY actions, as pled herein, violate BIPA, 740 ILCS 14/1 et

seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and
the class by requiring Defendant MCESSY INVESTMENT COMPANY to comply with the

requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory damages

of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or

alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the

event the court finds that Defendant MCESSY INVESTMENT COMPANY violations of BIPA




                                                 315



                                                                                        Exhibit U - Page 317 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 18 of 167 PageID #:3223




  were negligent; (5) reasonable attorneys' fees and costs and other litigation expense pursuant to

                                                         appropriateinin the premises.
  740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

                       COUNT CLXXIV— MCESSY INVESTMENT COMPANY
                                   Violation of 740 ILCS 14/15(d)
                        Unauthorized Disclosure / Redisclosure / Dissemination
                               (On Behalf of Plaintiffs and the Class)

         1389. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.
                                          foregoing allegations

         1390. Defendant MCESSY INVESTMENT COMPANY is a company organized under

 the laws of the State of Illinois. Defendant MCESSY INVESTMENT COMPANY therefore a

 "private entity" pursuant to BIPA.

         1391. Defendant MCESSY INVESTMENT COMPANY is a private entity that collects

 biometric information from many associated workers.
                                            workers.

                    makes it unlawful for any private
         1392. B]PA makes                     privateentity      possession of a biometric identifier
                                                      entityininpossession

 or biometric information to, inter alia, "disclose,  redisclose, or other disseminate a person's or
                                          "disclose, redisclose,

 customer's biometric identifier or biometric information
                                              information. .. .."." 740 ILCS 114/15(d).

         1393. The plaintiffs and the Class
                                      Class are Illinois citizens that had their "biometric
                                            areIllinois

 information" collected and stored by McDonald's / Defendant MCESSY INVESTMENT

                                            copying/recording of their respective finger prints
 COMPANY or its agents through, inter alia, copying/recording

 and possibly other individual biometric data points.
                                              points.

         1394. On information and belief, Defendant MCESSY INVESTMENT COMPANY

 disclosed, redisclosed, or disseminated the biometric information of plaintiffs and the class

 members to, through, and/or among others, including but not limited to other McDonald's entities
                                   others,including

 or persons associated with McDonald's.




                                                 316




                                                                                    Exhibit U - Page 318 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 19 of 167 PageID #:3224




        1395. Stating further, while not necessary to pleading these claims, MCESSY

INVESTMENT COMPANY did not have consent to such disclosure, redisclosure, or

dissemination as discussed by BIPA. 740 MSC 14/15(d)(1).

        1396. Defendant MCESSY INVESTMENT COMPANY collection, storage and use of

the plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

                WIIEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MCESSY INVESTMENT COMPANY actions, as pled herein, violate BIPA, 740 ILCS 1411 et

seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and

the class by requiring Defendant MCESSY INVESTMENT COMPANY to comply with the

requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory damages

of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or

alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the

event the court finds that Defendant MCESSY INVESTMENT COMPANY violations of BIPA

were negligent; (5) reasonable attorneys' fees and costs and other litigation expense pursuant to

740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the premises.

                      COUNT CLXXV— MCESSY INVESTMENT COMPANY
                               Violation of 740 LLCS 14/15(e)(1)
                          Failure to Use Reasonable Standard of Care
                             (On Behalf of Plaintiffs and the Class)

       1397. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                 317


                                                                                        Exhibit U - Page 319 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 20 of 167 PageID #:3225




          1398. Defendant MCESSY INVESTMENT COMPANY is a company organized under
                                                         companyorganized

 the laws of the State of Illinois. Defendant MCESSY INVESTMENT COMPANY is therefore a

          entity" pursuant to BIPA.
 "privateentity"
 "private

          1399. Defendant MCESSY INVESTMENT COMPANY is a private
                                                         privateentity
                                                                 entitythat
                                                                        thatcollects
                                                                              collects

 biometric information from McDonald's workers.

          1400. BIPA requires a private entity to, inter
                                                   interalia,
                                                         alia,"store,
                                                               "store,transmit,
                                                                        transmit,
                                                                                andand protect from
                                                                                    protect

 disclosure all biometric identifiers and biometric information
                                                    informationusing
                                                                usingthe
                                                                      thereasonable
                                                                           reasonable
                                                                                    standard
                                                                                       standard
                                                                                             of care
                                                                                                 of care

 within the private entity's industry . ." 740 ILCS 14/15(e).

         1401. The plaintiffs and the Class are Illinois citizens that
                                                                  thathad  their "biometric
                                                                       hadtheir

 information" collected and stored by McDonald's / Defendant
                                                   DefendantMCESSY
                                                             MCESSYINVESTMENT
                                                                    INVESTMENT

 COMPANY or its agents through, inter alia, copying/recording of their
                                                                 theirrespective
                                                                       respectivefinger
                                                                                  fingerprints
                                                                                         prints

 and possibly other individual biometric data points.
 and

         1402. Defendant MCESSY INVESTMENT COMPANY collection
                                                   collection and storageofof the
                                                              andstorage

 plaintiffs' and class members' biometric data was systematic
                                                   systematicand  done without storing,
                                                              anddone

 transmitting, and/or protecting from disclosure all biometric identifiers and biometric information
                                                                           and biometric

 using the reasonable staandard of care within its industry as required
                                                               requiredby
                                                                        by740
                                                                           740ILCS
                                                                               ILCS1 14/15(e)(1).
                                                                                      4/15(e)(1).

         1403. Defendant MCESSY INVESTMENT COMPANY collection,
                                                   collection, storage
                                                               storageand
                                                                       anduse
                                                                           useofof

 the plaintiffs' and class members' biometric identifiers, information or
                                                                       or data
                                                                          dataasasdescribed
                                                                                   describedherein,
                                                                                             herein,

 aggrievedeach
 aggrieved eachplaintiff
                plaintiffand
                          andclass
                               classmember
                                     memberas as
                                              provided
                                                 provided
                                                       in BIPA
                                                           in BIPA
                                                                and and
                                                                    further
                                                                         further
                                                                            violated
                                                                                 violated
                                                                                     the rights
                                                                                           the rights
                                                                                                of    of

 each plaintiff
 each plaintiffand
                andclass
                    classmember
                          memberto to
                                    control
                                      control
                                            thisthis
                                                 information.
                                                     information.

                  WHEREFORE,individually,
                  WHEREFORE, individually,and
                                            and
                                              onon
                                                 behalf
                                                   behalf
                                                        of the
                                                           of the
                                                               proposed
                                                                  proposed
                                                                        classclass
                                                                               members,
                                                                                   members,
                                                                                        the the

 plaintiffspray
 plaintiffs prayfor:
                 for:(1)
                       (1)certification
                           certificationof of
                                           thisthis
                                                 case
                                                    case
                                                      as aasclass
                                                             a class
                                                                  action
                                                                     action
                                                                         pursuant
                                                                            pursuant   to 735 ILCS 5/2-801, et
                                                                                  to 735

 seq., appointing the undersigned counsel as class counsel;
                                                   counsel; (2)
                                                             (2) aadeclaration
                                                                   declarationthat
                                                                                that
                                                                                   Defendant
                                                                                     Defendant




                                                     318



                                                                                            Exhibit U - Page 320 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 21 of 167 PageID #:3226




       INVESTMENT COMPANY actions, as pled herein, violate BIPA, 740 ILCS 14/1 et
MCESSY INVESTMENT
MCESSY

seq.; (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and

the class by requiring Defendant MCESSY INVESTMENT COMPANY to comply with the

requirements of BIPA as to the collection, storage and use of biometric data; (4) statutory damages

of $5,000.00 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or

alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the

event the court finds that Defendant MCESSY INVESTMENT COMPANY violations of BEM

were negligent; (5) reasonable attorneys' fees and costs and other litigation expense pursuant to

740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the premises.

                      COUNT CLVCVI—
                      COUNT  CLVCVI—MCESSYMCESSYINVESTMENT
                                                      INVESTMENT     COMPANY
                                                                        COMPANY
                                 Violation of
                                 Violation  of 740
                                               740 ILCS
                                                    ILCS14/15(e)(2)
                                                          14/15(e)(2)
           FailuretotoUse
           Failure    UseSame
                          SameStandard
                               Standardas as
                                          Other
                                             Other
                                                 Confidential
                                                     Confidential
                                                               and and
                                                                   Sensitive
                                                                        Sensitive
                                                                             Information
                                                                                  Information
                               (On Behalf
                               (On BehalfofofPlaintiffs
                                              Plaintiffsand
                                                         andthe
                                                              theClass)
                                                                  Class)

       1404. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       1405. Defendant MCESSY INVESTMENT COMPANY is a company organized under

the laws of the State of Illinois. Defendant MCESSY INVESTMENT COMPANY is therefore

a "private entity" pursuant to BIPA.

       1406. Defendant MCESSY INVESTMENT COMPANY is a private entity that collects

biometric information from McDonald's workers.

                                                             store, transmit, and protect from
       1407. BIPA requires a private entity to, inter alia, "store,

disclosure all biometric identifiers and biometric information in a manner that is the same as or

more protective than the manner in which the private entity stores, transmits, and protects other

confidential and sensitive information." 740 ILCS 14/15(e)(2).

       1408. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MCESSY INVESTMENT


                                                 319



                                                                                       Exhibit U - Page 321 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 22 of 167 PageID #:3227




 COMPANY or its agents through, inter alia, copying/recording of their respective finger prints

 and possibly other individual biometric data points.

         1409. Defendant MCESSY INVESTMENT COMPANY collection and storage of the

 plaintiffs' and class members' biometric data was not done in a manner that was the same as or

 more protective than the manner in which it stores, transmits,
                                                     transmits,and
                                                                andprotects
                                                                    protects  other confidential and
                                                                            other

 sensitive information, as required by 740 ILCS 14/15(e)(2).

         1410. Defendant MCESSY INVESTMENT COMPANY collection, storage and use of

 the plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and  further violated the rights of
                                                               and further

 each plaintiff and class member to control this information.

                 WHEREFORE, individnslly, and on behalf of the proposed class members, the
                                                           the proposed

 plaintiffs pray for: (1) certification of this case as a class action pursuanttoto 735 ILCS 5/2-801, et
                                                                action pursuant

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MCESSY INVESTMENT COMPANY actions, as pled herein, violate BIPA, 740 ILCS 14/1 et
                                            herein,violate

                                                              protect the interests of the plaintiffs and
 seq.; (3) injunctive and equitable relief as is necessary to protect

 the class by requiring Defendant MCESSY INVESTMENT COMPANY to comply with the

 requirements of BIPA as to the collection, storage and use of biometric
                                                               biometricdata;
                                                                         data;(4)
                                                                               (4)statutory
                                                                                    statutory
                                                                                            damages
                                                                                              damages

                                                                 pursuant to 740 ILCS 14/20(2), or
 of $5,000.00 for the intentional and reckless violation of BIPA pursuant

 alternatively, statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the

 event the court finds that Defendant MCESSY INVESTMENT COMPANY violations of BIPA

                                                                    litigation expense pursuant to
 were negligent; (5) reasonable attorneys' fees and costs and other litigation

 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the premises.


                        COUNT CLXXVII — MCGRAW ENTERPRISES, INC.



                                                  320



                                                                                       Exhibit U - Page 322 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 23 of 167 PageID #:3228




                                      Violation of 740 ILLS 14/15(a)
                         Failure to Properly Establish Publicly-Available Policy
                                  (On Behalf of Plaintiffs and the Class)

        1411. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1412. Defendant MCGRAW ENTERPRISES, INC. is a company organized under the

laws of the State of Illinois. Defendant MCGRAW ENTERPRISES, INC. is therefore a "private

        pursuantt to BIPA.
entity"pursuan
entity"

        1413. Defendant MCGRAW ENTERPRISES, INC. is a private entity that collects

biometric information from McDonald's workers.

        1414. BIPA requires private entities in possession of biometric information to "develop a

written policy, made available to the public, establishing a retention schedule and guidelines for

permanently destroying biometric identifiers and biometric information when the initial purpose

for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

        1415. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MCGRAW ENTERPRISES, INC.

or its agents through, inter alia, copying/recording of their respective finger prints / palm scans and
or

possibly other individual biometric data points.

        1416. Defendant MCGRAW ENTERPRISES, INC. did not properly develop a written

policy, made available to the public, establishing a retention schedule and guidelines for

permanently destroying biometric identifiers and biometric information when the initial purpose

    collecting or obtaining such identifiers or information was satisfied or within 3 years of the
for collecting
for

individnal's last interaction with the private entity, whichever occurred first.




                                                 321



                                                                                       Exhibit U - Page 323 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 24 of 167 PageID #:3229




         1417. Defendant MCGRAW ENTERPRISES, NC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MCGRAW ENTERPRISES, INC. actions, as pled herein, violate BLPA, 740 ILCS 14/1 et seq.;

 (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

 class by requiring Defendant MCGRAW ENTERPRISES, INC. to comply with the requirements

 of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant MCGRAW ENTERPRISES, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                      COUNT CLXXVIII— MCGRAW ENTERPRISES, INC.
                                  Violation of 740 ILCS 14/15(a)
         Failure to Comply with Established Retention Schedule and Destruction Guidelines
                              (On Behalf of Plaintiffs and the Class)

        1418. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1419. Defendant MCGRAW ENTERPRISES, INC. is a company organized under the

 laws of the State of Illinois. Defendant MCGRAW ENTERPRISES, INC. is therefore a "private

 entity" pursuant to BIPA.




                                                 322



                                                                                     Exhibit U - Page 324 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 25 of 167 PageID #:3230




        1420. Defendant MCGRAW ENTERPRISES, INC. is a private entity that collects

 biometric information from McDonald's workers.

        1421. BIPA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

permanently destroying biometric identifiers and biometric information when the initial purpose

for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

        1422. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

information must comply with its established retention schedule and destruction guidelines." 735

ILCS 14/15(a).

        1423. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MCGRAW ENTERPRISES, INC.

or its agents through, inter alia, copying/recording of their respective finger prints / palm scans and

possibly other individual biometric data points.

        1424. Defendant MCGRAW ENTERPRISES, INC. did not comply with its established

retention schedule and destruction guidelines.

        1425. Defendant MCGRAW ENTERPRISES, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5t2-801, et




                                                 323


                                                                                      Exhibit U - Page 325 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 26 of 167 PageID #:3231




 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MCGRAW ENTERPRISES, INC. actions, as pled herein, violate BIPA,. 740 ILCS 14/1 et seq.;

 (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

 class by requiring Defendant MCGRAW ENTERPRISES, INC. to comply with the requirements

 of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant MCGRAW ENTERPRISES, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                         COUNT CLXX1X— MCGRAW ENTERPRISES, INC.
                                 Violation of 740 ILCS 14/115(b)(1)
                           Failure to Inform of Collection and/or Storage
                               (On Behalf of Plaintiffs and the Class)

        1426. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1427. Defendant MCGRAW ENTERPRISES, INC. is a company organized under the

 laws of the State of Illinois. Defendant MCGRAW ENTERPRISES, INC. is therefore a "private
                                                                                  "private

 entity" pursuant to BIPA.
 entity"

        1428. Defendant MCGRAW ENTERPRISES, INC. is a private entity
                                                              entity that collects

 biometric information from McDonald's workers.

        1429. BIPA makes it unlawful for any private entity to, inter alia, "collect,
                                                                            "collect, capture,
                                                                                      capture,

                                                                      customer's biometric
 purchase, receive through trade, or otherwise obtain a person's or a customer's
 purchase,

 identifiers or biometric information, unless it first: (1) informs the subject . .     writing that a
                                                                                        writing

 biometric identifier or biometric information is being collected or stored . . . . 740 ILCS

 14/15(b)(1) (emphasis added).


                                                 324



                                                                                      Exhibit U - Page 326 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 27 of 167 PageID #:3232




       1430. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MCGRAW ENTERPRISES, INC.

or its agents through, inter alia, copying/recording of their respective finger prints and possibly

other individual biometric data points.

       1431. Defendant MCGRAW ENTERPRISES, INC. collection and storage of the

plaintiffs' and class member's biometric data was done without properly informing the plaintiffs

and class members in writing that a biometric identifier or biometric information was being

collected or stored.

       1432. Defendant MCGRAW ENTERPRISES, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant
MCGRAW ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

(3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

class by requiring Defendant MCGRAW ENTERPRISES, INC. to comply with the requirements

of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant MCGRAW ENTERPRISES, INC. violations of BIPA were negligent; (5)




                                                325



                                                                                      Exhibit U - Page 327 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 28 of 167 PageID #:3233




 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                     COUNT CLXXX— MCGRAW ENTERPRISES, INC.
                                Violation of 740 TLCS 14/15(b)(2)
                 Failure to Inform of the Specific Purpose and Length of Term
                              (On Behalf of Plaintiffs and the Class)

         1433. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1434. Defendant MCGRA.W ENTERPRISES, INC. is a company organized under the

 laws of the State of Illinois. Defendant MCGRAW ENTERPRISES, INC. is therefore a "private

 entity" pursuant to BIPA.

         1435. Defendant MCGRAW ENTERPRISES, INC. is a private entity that collects

 biometric information from McDonald's workers.

        1436. BIPA makes it unlawful for any private
                                             privateentity  to, inter alia, "collect, capture,
                                                     entityto,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: (2) informs the subject . . . in writing of the

 specific purpose and length of term for which a biometric identifier or biometric information is

 being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).

        1437. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MCGRAW ENTERPRISES, INC.

 or its agents through, inter alia, copying/recording of their respective
                                                               respective finger prints and possibly

 other individual biometric data points.

        1438. Defendant MCGRAW ENTERPRISES, INC. failed to properly inform the

 plaintiffs or the class members in writing of the specific purpose and length of terms for which

 their biometric data was to be stored and used, as they were required to do under 740 ILCS

 14/15(b)(2).


                                                 326




                                                                                      Exhibit U - Page 328 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 29 of 167 PageID #:3234




       1439. Defendant MCGRAW ENTERPRISES, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.
               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5t2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MCGRAW ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

(3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

class by requiring Defendant MCGRAW ENTERPRISES, INC. to comply with the requirements

of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant MCGRAW ENTERPRISES, INC. violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.

                        COUNT CLXXXJ— MCGRAW ENTERPRISES, INC.
                               Violation of
                               Violation  of 740 JLCS114/15(b)(3)
                                             740 JLCS
                               FailuretotoObtain
                               Failure     ObtainWritten
                                                   Written Release
                                                             Release
                             (On Behalf
                             (On Behalfof ofPlaintiffs
                                             Plaintiffsand
                                                        andthe
                                                             theClass)
                                                                 Class)

       1440. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       1441. Defendant MCGRAW ENTERPRISES, INC. is a company organized under the

laws of the State of Illinois. Defendant MCGRAW ENTERPRISES, INC. is therefore a "private
                                                                                 "private

entity" pursuant to BIPA.




                                                 327



                                                                                      Exhibit U - Page 329 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 30 of 167 PageID #:3235




          1442. Defendant MCGRAW ENTERPRISES, INC. is a private entity that collects

  biometric information from McDonald's workers.

         1443. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

           receive through trade, or otherwise obtain a person's or a customer's biometric
 purchase,receive
 purchase,                                                                       biometric

  identifiers or biometric information, unless it first: . . . (3) receives a written release executed by

 the subject of the biometric identifier or biometric information . . . ." 740 ILCS 14/15(b)(3)

 (emphasis added).

                The plaintiffs and the Class are Illinois citizens that had their "biometric
          1414. The                                                               "biometric

 information" collected and stored by McDonald's / Defendant MCGRAW ENTERPRISES, INC.
 information"

 or its agents
        agentsthrough,
               through,inter
                         interalia,
                                alia, copying/recording of their respective finger prints and possibly
                                    copying/recording

                            data points.
       individual biometric data
 other individual

          1445. Defendant MCGRAW ENTERPRISES, INC. collection and storage of the

 plaintiffs' and class members' biometric data was systematic and done without first obtaining the

 written release required by 740 ILCS 14/15(b)(3).

         1446. Defendant MCGRAW ENTERPRISES, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrievedeach
 aggrieved      plaintiff and class member as provided in BIPA and further violated the rights of
           eachplaintiff

 each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the
                 WHEREFORE,

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

                          actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;
 MCGRAW ENTERPRISES, INC. actions,

     injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the
 (3) injunctive



                                                   328




                                                                                       Exhibit U - Page 330 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 31 of 167 PageID #:3236




class by requiring Defendant MCGRAW ENTERPRISES, INC. to comply with the requirements

of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant MCGRAW ENTERPRISES, INC. violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.

                       COUNT C1000111— MCGRAW ENTERPRISES, INC.
                                  Violation of 740 ILCS 14/15(d)
                       Unauthorized Disclosure / Redisclosure / Dissemination
                              (On Behalf of Plaintiffs and the Class)

       1447. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       1448. Defendant MCGRAW ENTERPRISES, INC. is a company organized under the

laws of the State of Illinois. Defendant MCGRAW ENTERPRISES, INC. therefore a "private

entity" pursuant to BIPA.

       1449. Defendant MCGRAW ENTERPRISES, INC. is a private entity that collects

biometric information from many associated workers.

       1450. BIPA makes it unlawful for any private entity in possession of a biometric identifier

or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's or

customer's biometric identifier or biometric information . . ." 740 ILCS 114/15(d).

       1451. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MCGRAW ENTERPRISES, INC.

                                               rding of their respective finger prints and possibly
or its agents through, inter alia, copying/reeording

other individual biometric data points.




                                               329



                                                                                     Exhibit U - Page 331 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 32 of 167 PageID #:3237




         1452. On information and belief, Defendant MCGRAW ENTERPRISES, INC. disclosed,

  redisclosed, or disseminated the biometric information of plaintiffs and the class members to,

  through, and/or among others, including but not limited to other McDonald's entities or persons

  associated with McDonald's.

         1453. Stating further, while not necessary to pleading these claims, MCGRAW

 ENTERPRISES, INC. did not have consent to such disclosure, redisclosure, or dissemination as

 discussed by BIPA. 740 ILSC 14/15(d)(1).

         1454. Defendant MCGRAW ENTERPRISES, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MCGRAW ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

 (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

 class by requiring Defendant MCGRAW ENTERPRISES, INC. to comply with the requirements

 of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant MCGRAW ENTERPRISES, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILLS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.




                                                 330




                                                                                     Exhibit U - Page 332 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 33 of 167 PageID #:3238




                       COUNT CLXXX:Bi— MCGRAW ENTERPRISES, INC.
                               Violation of 740 ILCS 14/15(e)(1)
                          Failure to Use Reasonable Standard of Care
                             (On Behalf of Plaintiffs and the Class)

       1455. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       1456. Defendant MCGRAW ENTERPRISES, INC. is a company organized under the

laws of the State of Illinois. Defendant MCGRAW ENTERPRISES, INC. is therefore a "private

entity" pursuant to BIPA.

       1457. Defendant MCGRAW ENTERPRISES, INC. is a private entity that collects

biometric information from McDonald's workers.

       1458. BIPA requires a private entity to, inter ;ilia, "store, transmit, and protect from

disclosure all biometric identifiers and biometric information using the reasonable standard of care

within the private entity's industry .. ." 740 ILCS 14/15(e).

       1459. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MCGRAW ENTERPRISES, INC.

or its agents through, inter alia, copying/recording of their respective finger prints and possibly

other individual biometric data points.

       1460. Defendant MCGRAW ENTERPRISES, INC. collection and storage of the

plaintiffs' and class members' biometric data was systematic and done without storing,

transmitting, and/or protecting from disclosure all biometric identifiers and biometric information

using the reasonable standard of care within its industry as required by 740 ILCS 14/15(e)(1).

       1461. Defendant MCGRAW ENTERPRISES, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.


                                               331


                                                                                     Exhibit U - Page 333 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 34 of 167 PageID #:3239




                 WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

                                                    counsel; (2) a declaration that Defendant
  seq., appointing the undersigned counsel as class counsel;

  MCGRAW ENTERPRISES, INC.
                      INC. actions,
                           actions,as
                                    aspled
                                       pledherein,
                                            herein,violate
                                                     violate
                                                           BIPA,
                                                             BIPA,
                                                                 740
                                                                   740
                                                                     ILCS
                                                                       ILCS 14/1 et seq.;
                                                                          14/1

  (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

  class by requiring Defendant MCGRAW ENTERPRISES, INC. to comply with the requirements

                                storage and use of biometric data; (4) statutory damages of $5,000.00
  of BIPA as to the collection, storage

  for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant MCGRAW ENTERPRISES, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                        COUNT CIJOCXIV— MCGRAWMCGRAWENTERPRISES,
                                                            ENTERPRISES,INC.   INC.
                                  Violation of
                                  Violation   of 740
                                                 740 ILCS
                                                      ILCS14/15(e)(2)
                                                            14/15(e)(2)
            FailuretotoUse
            Failure    UseSame
                           SameStandard
                                Standardas as
                                           Other
                                              OtherConfidential
                                                       Confidential
                                                                 and and
                                                                     Sensitive
                                                                          Sensitive
                                                                               Information
                                                                                    Information
                                (On Behalf
                                (On BehalfofofPlaintiffs
                                                Plaintiffsand
                                                           andthe
                                                                theClass)
                                                                    Class)

         1462. Plaintiffs incorporate the
                                      the foregoing
                                          foregoingallegations
                                                    allegationsasasififfully
                                                                        fullysetsetforth
                                                                                     forth
                                                                                         herein.
                                                                                           herein.

         1463. Defendant MCGRAW ENTERPRISES, INC. is a company organized under the

 laws of the State of Illinois. Defendant MCGRAW ENTERPRISES, INC. is therefore a "private

 entity" pursuant to BIPA.

         1464. Defendant MCGRAW ENTERPRISES, INC. is a private entity that collects

 biometric information from McDonald's workers.

         1465. BIPA requires a private entity to, inter alia, "store,
                                                              "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information in a manner that is the same as or




                                                   332



                                                                                         Exhibit U - Page 334 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 35 of 167 PageID #:3240




                                                     entity stores, transmits, and protects other
more protective than the manner in which the private entity

confidential and sensitive information." 740 ILCS 14/15(e)(2).

        1466. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MCGRAW ENTERPRISES, INC.

                                                              respective finger prints and possibly
or its agents through, inter alia, copying/recording of their respective

other individual biometric data points.

        1467. Defendant MCGRAW ENTERPRISES, INC. collection and storage of the

plaintiffs' and class members' biometric data was not done in a manner that was the same as or

more protective than the manner in which it stores, transmits, and protects other confidential and

sensitive information, as required by 740 ILCS 14/15(e)(2).

        1468. Defendant MCGRAW ENTERPRISES, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

               WHEREFORE, irviividually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MCGRAW ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

(3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

class by requiring Defendant MCGRAW ENTERPRISES, INC. to comply with the requirements

of BMA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court




                                                333



                                                                                      Exhibit U - Page 335 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 36 of 167 PageID #:3241




  finds that Defendant MCGRAW ENTERPRISES, INC. violations of BIPA were negligent; (5)

  reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

  and (6) for any other relief deemed appropriate in the premises.


                                   COUNT CLXXXV — MIBRYA, LLC
                                      Violation of 740 ILCS 14/15(a)
                         Failure to Properly Establish Publicly-Available Policy
                                  (On Behalf of Plaintiffs and the Class)

         1469. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1470. Defendant MIBRYA, LLC is a company organized under the laws of the State of

  Illinois. Defendant MIBRYA, T ,C is therefore a "private entity" pursuant to BIPA.

         1471. Defendant MIBRYA, LLC is a private entity that collects biometric information
                                                                                 information

  from McDonald's workers.

         1472. BIPA requires private entities in possession of biometric information to "develop
                                                                                        "develop a

  written policy, made available to the public, establishing a retention schedule and guidelines for

  permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years
                                                                                            years of

 the individual's last interaction with the private entity, whichever occurs first" 740 ILCS 14/15(a).

         1473. The plaintiffs and the Class are Illinois citizens that had their
                                                                           their"biometric
                                                                                 "biometric

 information" collected and stored by McDonald's I Defendant MIBRYA, LLC or its agents

 through, inter alia, copying/recording of their respective finger prints / palm scans and possibly
                                                                                           possibly

 other individual biometric data points.

         1474. Defendant MIBRYA, LLC did not properly develop a written policy, made

 available to the public, establishing a retention schedule and guidelines for permanently destroying
                                                                                           destroying

 biometric identifiers and biometric information when the initial purpose for collecting or obtaining
                                                                                            obtaining




                                                 334




                                                                                    Exhibit U - Page 336 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 37 of 167 PageID #:3242




such identifiers or information was satisfied or within 3 years of the individual's last interaction

with the private entity, whichever occurred first.

       1475. Defendant MIBRYA, LLC collection, storage and use of the plaintiffs' and class

members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

and class member as provided in BIPA and further violated the rights of each plaintiff and class

member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MIBRYA, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant MIBRYA, LLC to comply with the requirements of BIPA as to the collection, storage

and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00

per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant MIBRYA,

LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other

litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

in the premises.

                              COUNT CLXXXVI-- 1VID3RYA, LLC
                                 Violation of 740 ILCS 14/15(a)
        Failure to Comply with Established.Retention Schedule and Destruction Guidelines
                             (On Behalf of Plaintiffs and the Class)

       1476. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       1477. Defendant MIBRYA, LLC is a company organized under the laws of the State of

Illinois. Defendant MIBRYA, LLC is therefore a "private entity" pursuant to BIPA.


                                                335



                                                                                     Exhibit U - Page 337 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 38 of 167 PageID #:3243




                                 LLC is a private
         1478. Defendant MIBRYA, LLC              entity that collects biometric information
                                          privateentity

 from McDonald's workers.

                                                 possession of biometric information to "develop a
         1479. BIPA requires private entities in possession

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first" 740 ILLS 14/15(a).
                                            privateentity,

                                          "Absent a valid warrant or subpoena issued by a court
         1480. BIPA further provides that "Absent

                                                possession of biometric identifiers or biometric
 of competent jurisdiction, a private entity in possession

                                              retention schedule and destruction guidelines." 735
 information must comply with its established retention

 ILCS 14/15(a).

         1481. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MIBRYA, LLC or its agents

                                                 respective finger prints / palm scans and possibly
 through, inter alia, copying/recording of their respective

 other individual biometric data points.

         1482. Defendant MIBRYA, LLC
                                 LLC did not comply with its established retention schedule
                                     didnot

 and destruction guidelines.

        1483. Defendant MIBRYA, LLC collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

                                          further violated the rights of each plaintiff and class
 and class member as provided in BIPA and further

 member to control this information.

                                         and on behalf of the proposed class members, the
                WHEREFORE, individually, and

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et



                                                 336



                                                                                     Exhibit U - Page 338 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 39 of 167 PageID #:3244




seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MIBRYA, LLC actions, as pled herein, violate BIPA, 740 1LCS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant MIBRYA, LLC to comply with the requirements of BIPA as to the collection, storage

and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00

per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant MIBRYA,
                                                                                        MIBRYA,

                                                     attorneys' fees and costs and other
LLC violations of BLPA were negligent (5) reasonable attorneys'
LLC

litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

in the premises.

                                COUNT CLXXXVII:—
                                           CLXXXVII:—MIBRYA,
                                                           MIBRYA,LLC LLC
                                  Violation of
                                  Violation  of 740
                                                740 ILCS
                                                     ILCS14/115(b)(1)
                                                           14/115(b)(1)
                            FailuretotoInform
                            Failure     InformofofCollection
                                                   Collectionand/or
                                                               and/or
                                                                    Storage
                                                                       Storage
                                (On Behalf
                                (On   Behalfof
                                             ofPlaintiffs
                                                Plaintiffsand
                                                           andthe
                                                                theClass)
                                                                    Class)

       1484. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       1485. Defendant MIBRYA, LLC is a company organized under the laws of the State of

Illinois. Defendant MIBRYA, LLC is therefore a "private entity" pursuant to BIPA.

       1486. Defendant MIBRYA, LLC is a private entity that collects biometric information

from McDonald's workers.

       1487. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

                                                       person's or a customer's biometric
purchase, receive through trade, or otherwise obtain a person's

identifiers or biometric information, unless it first: (1) informs the subject . . in writing that a

biometric identifier or biometric information is being collected or stored .          ." 740 ILCS

14/15(b)(1) (emphasis added).




                                                337



                                                                                      Exhibit U - Page 339 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 40 of 167 PageID #:3245




        1488. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MIBRYA, LLC or its agents

 through, inter ali , copying/recording of their respective finger prints and possibly other individual

 biometric data points.

        1489. Defendant MIBRYA, LLC collection and storage of the plaintiffs' and class

 member's biometric data was done without properly informing the plaintiffs and class members in

 writing that a biometric identifier or biometric information was being collected or stored.

        1490. Defendant MIBRYA, LLC collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MIBRYA, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant MIBRYA, LLC to comply with the requirements of BIPA as to the collection, storage

 and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

 violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00

 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant MIBRYA,

 LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other

 litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

 in the premises.



                                                 338



                                                                                     Exhibit U - Page 340 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 41 of 167 PageID #:3246




                                COUNT CLXXXVIII— MIBRYA. LLC
                                   Violation of 740 rics I4/15(b)(2)
                    Failure to Inform of the Specific Purpose and Length of Term
                                 (On Behalf of Plaintiffs and the Class)

        1491. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1492. Defendant MIBRYA, LLC is a company organized under the laws of the State of

 Illinois. Defendant MIBRYA, LIE is therefore a "private entity" pursuant to BIPA.

        1493. Defendant MIBRYA, LLC is a private entity that collects biometric information

from McDonald's workers.

                                             private entity to, inter alia, "collect, capture,
                                     for any private
        1494. BIPA makes it unlawful for

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: (2) informs the subject . . in writing of the

specific purpose and length of term for which a biometric identifier or biometric information is

being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).

       1495. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MIBRYA, LLC or its agents

through, inter alia, copying/recording of their respective finger prints and possibly other individual
                                          theirrespective

biometric data points.

       1496. Defendant MIBRYA, LLC failed to properly inform the plaintiffs or the class

members in writing of the specific purpose and length of terms for which their biometric data was

to be stored and used, as they were required to do under 740 ILCS 14115(b)(2).

                                   collection, storage and use of the plaintiffs' and class
       1497. Defendant MIBRYA, LLC collection,

members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

and class member as provided in BIPA and further violated the rights of each plaintiff and class

member to control this information.


                                                339



                                                                                      Exhibit U - Page 341 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 42 of 167 PageID #:3247




                 WHEREFORE, individually, and on behalf of the proposed class members,
                                                           the proposed       members, the

                                                                action pursuant to 735 ILCS 5/2-801, et
 plaintiffs pray for: (1) certification of this case as a class action

 seq., appointing the undersigned counsel as class counsel;  (2) aa declaration that Defendant
                                                   counsel; (2)

 MIBRYA, LLC actions, as pled herein, violate BIPA, 740 ILCS
                                                        ILCS 114/1              injunctive and
                                                               4/1 et seg.; (3) injunctive

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant MIBRYA, LLC to comply with the requirements of BIPA as to the collection, storage
                                                                     the collection,

 and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

 violation of BIPA pursuant to 740 ILLS 14/20(2), or alternatively, statutory damages of $1,000.00
                                                                    statutorydamages

 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant MIBRYA,

 LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other
                                                       attorneys'fees

 litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

 in the premises.

                                   COUNT CLX7ICKIX— MIBRYA, LLC
                                     Violation of 740 ILCS 14115(b)(3)
                                     Failure to Obtain Written Release
                                   (On Behalf of Plaintiffs and the Class) °

                                                                            set forth herein.
         1498. Plaintiffs incorporate the foregoing allegations as if fully set

         1499. Defendant MIBRYA, LLC is a company organized under the laws of the State of

 Illinois. Defendant MIBRYA, LLC is therefore a "private
                                                "privateentity"  pursuant to BIPA.
                                                         entity"pursuant

         1500. Defendant MIBRYA, LLC is a private entity that collects biometric information

 from McDonald's workers.

        1501. BIPA makes it unlawful for any private
                                             privateentity
                                                     entityto,
                                                            to,inter
                                                                interalia,"collect,
                                                                       alia,"collect,
                                                                                    capture,
                                                                                      capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: . . . (3) receives a written release executed by




                                                  340




                                                                                      Exhibit U - Page 342 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 43 of 167 PageID #:3248




 the subject of the biometric identifier or biometric information . . ." 740 ILCS 14/15(b)(3)

 (emphasis added).
 (emphasis added).

        1502. The plaintiffs and the Class are Illinois citizens that had their "biometric
              The plaintiffs

 information" collected and stored by McDonald's / Defendant MIBRYA, LLC or its agents

 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.
                points.

        1503. Defendant MIBRYA, LLC collection and storage of the plaintiffs' and class

members' biometric data was systematic and done without first obtaining the written release
members'

requiredby
required by740  ILCS 14/15(b)(3).
            740ILCS

        1504. Defendant MIBRYA, LLC collection, storage and use of the plaintiffs' and class

members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

and class member as provided in BIPA and further violated the rights of each plaintiff and class

member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a c ass action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MIBRYA, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant MIBRYA, LLC to comply with the requirements of BIPA as to the collection, storage

and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00

per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant MIBRYA,

LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other



                                                 341



                                                                                      Exhibit U - Page 343 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 44 of 167 PageID #:3249




 litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

 in the premises.

                                     COUNT CXC— IVEIBRYA, LLC
                                     Violation of 740 ILCS 14/15(d)
                          Unauthorized Disclosure / Redisclosure / Dissemination
                                 (On Behalf of Plaintiffs and the Class)

        1505. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1506. Defendant MIBRYA, LLC is a company organized wider the laws of the State of

 Illinois. Defendant MIBRYA, LLC therefore a "private entity" pursuant to BIPA.

        1507. Defendant MIBRYA, LLC is a private entity that collects biometric information

 from many associated workers.

        1508. BIPA makes it unlawful for any private entity in possession of a biometric identifier

 or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's or

 customer's biometric identifier or biometric information .        740 ILCS 114/15(d).

        1509. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MIBRYA, LLC or its agents

 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

        1510. On information and belief, Defendant MIBRYA, LLC disclosed, redisclosed, or

 disseminated the biometric information of plaintiffs and the class members to, through, and/or

 among others, including but not limited to other McDonald's entities or persons associated with

McDonald's.

        1511. Stating further, while not necessary to pleading these claims, MIBRYA, LLC did

 not have consent to such disclosure, redisclosure, or dissemination as discussed by BIPA. 740

 ILSC 14/15(d)(1).


                                                 342



                                                                                      Exhibit U - Page 344 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 45 of 167 PageID #:3250




        1512. Defendant MIBRYA, LLC collection, storage and use of the plaintiffs' and class
                        MIBRYA, LLC

                                                                  herein, aggrieved each plaintiff
 members' biometric identifiers, information or data as described herein,

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

                                                  counsel; (2) a declaration that Defendant
seq., appointing the undersigned counsel as class counsel;

MIBRYA, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

                                         requirements of BIPA as to the collection, storage
Defendant MIBRYA, LLC to comply with the requirements

and use of biometric d?ta; (4) statutory damages of $5,000.00 for the intentional and reckless

violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00

per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant MIBRYA,

LLC violations of BIPA were negligent; (5) reasonable
                                           reasonableattorneys'
                                                      attorneys'fees
                                                                  fees
                                                                     and
                                                                       and
                                                                         costs
                                                                           costs
                                                                               andand
                                                                                   other
                                                                                      other

litigationexpense
litigation expensepursuant
                   pursuanttoto
                              740
                                740
                                  ILCS
                                    ILCS  4/20(3); and
                                       1 14/2      and(6)
                                                       (6)for
                                                           forany
                                                               anyother
                                                                   otherrelief
                                                                          reliefdeemed
                                                                                  deemed
                                                                                       appropriate
                                                                                         appropriate

in the
   the premises.
       premises.

                                   COUNT CXCI—
                                   COUNT    CXCI—MIBRYA,
                                                      MIBRYA,LLC   LLC
                                   Violation of
                                   Violation of 740
                                                740 ILCS
                                                     ILCS14/15(e)(1)
                                                            14/15(e)(1)
                             FailuretotoUse
                             Failure    UseReasonable
                                            ReasonableStandard
                                                           Standard of of
                                                                       Care
                                                                          Care
                                (On Behalf
                                (On  Behalfof
                                            ofPlaintiffs
                                                Plaintiffsand
                                                           andthe
                                                                theClass)
                                                                     Class)

       1513. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       1514. Defendant MIBRYA, LLC is a company organized under the laws of the State of

Illinois. Defendant MIBRYA, LLC is therefore a "private
                                               "privateentity"
                                                        entity"pursuant to to BIPA.
                                                                 pursuant

       1515. Defendant MIBRYA, LLC is a private
                                        privateentity
                                                entitythat
                                                       thatcollects
                                                             collects
                                                                    biometric
                                                                      biometric
                                                                              information
                                                                                 information

from McDonald's
from McDonald'sworkers.
                workers.



                                                343



                                                                                     Exhibit U - Page 345 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 46 of 167 PageID #:3251




         1516. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information using the reasonable standard of care

 within the private entity's industry . . ." 740 ILCS 14/15(e).

         1517. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MIBRYA, LLC or its agents

 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

         1518. Defendant MIBRYA, LLC collection and storage of the plaintiffs' and class

 members' biometric data was systematic and done without storing, transmitting, and/or protecting

 from disclosure all biometric identifiers and biometric information using the reasonable standard

 of care within its industry as required by 740 ILCS 14/15(e)(1).

        1519. Defendant MIBRYA, LLC collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.
                                                                             members, the
                WHEREFORE, individually, and on behalf of the proposed class members,

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS
 plaintiffs                                                                                 5t2-801, et
                                                                                       ILCS 5t2-801,

 seq., appointing
       appointingthe  undersigned counsel as class counsel; (2) a declaration that Defendant
                  theundersigned
                                                                               injunctive and
 MIBRYA, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

           relief as is necessary to protect the interests of the plaintiffs and the class by requirin
 equitablerelief
 equitable                                                                                    requiringg

           MIBRYA, T ,C to comply with the requirements of BIPA as to the collection., storage
 DefendantMIBRYA,
 Defendant

 and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

 violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory
                                                                    statutorydamages
                                                                              damagesofof$1,000.00
                                                                                          $1,000.00




                                                  344



                                                                                       Exhibit U - Page 346 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 47 of 167 PageID #:3252




 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant MIBRYA,

 LTC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other

 litigation expense pursuant to 740 II,CS 14/20(3); and (6) for any other relief deemed appropriate

 in the premises.

                                 COUNT CXCII— MIBRYA, LLC
                                  Violation of 740 ILCS 14/15(e)(2)
            Failure to Use Same Standard as Other Confidential and Sensitive Information
                               (On Behalf of Plaintiffs and the Class)

         1520. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1521. Defendant MIBRYA, LLC is a company organized under the laws of the State of

 Illinois. Defendant MIBRYA, LLC is therefore a "private entity" pursuant to BIPA.

         1522. Defendant MIBRYA, LLC is a private entity that collects biometric information

 from McDonald's workers.

        1523. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information in a manner that is the same as or

 more protective than the manner in which the private entity stores, transmits, and protects other

 confidential and sensitive information." 740 ILCS 14/15(e)(2).

        1524. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MIBRYA, LLC or its agents

 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

        1525. Defendant MIBRYA, LLC collection and storage of the plaintiffs' and class

 members' biometric data was not done in a manner that was the same as or more protective than

 the manner in which it stores, transmits, and protects other confidential and sensitive information,

 as required by 740 ILCS 14115(e)(2).


                                                  345


                                                                                      Exhibit U - Page 347 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 48 of 167 PageID #:3253




                                     collection, storage and use of the plaintiffs' and class
         1526. Defendant MIBRYA, LLC collection,

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILLS 5/2401, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MIBRYA, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant MIBRYA, LLC to comply with the requirements of BIPA as to the collection, storage

 and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

 violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00

 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant MIBRYA,

 LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other
                                            reasonableattorneys'

 litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate

in the premises.


                            COUNT CXCIII
                            COUNT     CXCIII            ENTERPRISES,INC.
                                                        ENTERPRISES,        INC.
                                      Violation of
                                      Violation of 740
                                                   740 ILCS
                                                        ILCS14/15(a)
                                                               14/15(a)
                        FailuretotoProperly
                        Failure     ProperlyEstablish
                                              Establish
                                                      Publicly-Available
                                                         Publicly-AvailablePolicy
                                                                              Policy
                                  (On Behalf
                                  (On BehalfofofPlaintiffs
                                                 Plaintiffsand
                                                            andthe
                                                                 theClass)
                                                                     Class)

                                         foregoing allegations as if filly set forth herein.
        1527. Plaintiffs incorporate the foregoing

        1528. Defendant MMJ ENTERPRISES, INC. is a company organized under the laws of

the State of Illinois. Defendant MMJ ENTERPRISES, INC. is therefore a "private entity" pursuant

to BIPA.




                                                 346



                                                                                       Exhibit U - Page 348 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 49 of 167 PageID #:3254




       1529. Defendant MM.! ENTERPRISES, INC. is a private entity that collects biometric

information from McDonald's workers.

       1530. BIPA requires private entities in possession of biometric information to "develop a

written policy, made available to the public, establishing a retention schedule and guidelines for

permanently destroying biometric identifiers and biometric information when the initial purpose

for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individual's last interaction with the private entity, whichever occurs first" 740 ILCS 14/15(a).

       1531. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MKT ENTERPRISES, INC. or its

                                                                                  palm scans and
agents through, inter alia, copying/recording of their respective finger prints / palm

possibly other individual biometric data points.

       1532. Defendant MM. ENTERPRISES, INC. did not properly develop a written policy,

made available to the public, establishing a retention schedule and guidelines for permanently

destroying biometric identifiers and biometric information when the initial purpose for collecting

or obtaining such identifiers or information was satisfied or within 3 years of the individual's last

interaction with the private entity, whichever occurred first.

       1533. Defendant MMJ ENTERPRISES, INC. collection, storage and use of the plaintiffs'

and class members' biometric identifiers, information or data as described herein, aggrieved each

plaintiff and class member as provided in BIPA and further violated the rights
                                                                        rightsof each plaintiff and
                                                                               ofeach

class member to control this information.
               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant MMJ



                                                347


                                                                                     Exhibit U - Page 349 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 50 of 167 PageID #:3255




 ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive
 ENTERPRISES,

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant MMJ ENTERPRISES, INC. to comply with the requirements of BIPA as to the

 collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

 intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to. 740 ILCS 14/20(1) in the event the court

 finds that Defendant MMJ ENTERPRISES, INC. violations of BIPA were negligent; (5)

 reasonableattorneys'
 reasonable             fees and costs and other litigation expense pursuant to 740 ILES 14/20(3);
            attorneys'fees

 and (6) fOr any other relief deemed appropriate in the premises.

                          COUNT CXCIV— MMJ ENTERPRISES, INC.
                                  Violation of 740 JLCS 14/15(a)
         Failure to Comply with Established Retention Schedule and Destruction Guidelines
                              (On Behalf of Plaintiffs and the Class)

         1534. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1535. Defendant MMJ ENTERPRISES, INC. is a company organized under the laws of

 the State of Illinois. Defendant MMJ ENTERPRISES, INC. is therefore a "private entity"

 pursuant to BIPA.
         1536. Defendant MMJ ENTERPRISES, INC. is a private entity that collects biometric

 information from McDonald's workers.

         1537. BIPA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first" 740 ILCS 14/15(a).
 the




                                                   348



                                                                                         Exhibit U - Page 350 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 51 of 167 PageID #:3256




        1538. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

information must comply with its established retention schedule and destruction guidelines." 735

ILCS 14/15(a).

        1539. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MMJ ENTERPRISES, INC. or its

agents through, inter alia, copying/recording of their respective finger prints / palm scans and

possibly other individual biometric data points.

        1540. Defendant MMJ ENTERPRISES, INC. did not comply with its established

retention schedule and destruction guidelines.

        1541. Defendant MMJ ENTERPRISES, INC. collection, storage and use of the plaintiffs'

and class members' biometric identifiers, information or data as described herein, aggrieved each

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.

                WHEREFORE, individtmlly, and on behalf of the proposed class members, the

plaintiffs pray for. (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant MMJ

ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 JLCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant MMJ ENTERPRISES, INC. to comply with the requirements of B1PA as to the

collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

intentional and reckless violation of BIPA pursuant to 740 ILCS 14120(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14120(1) in the event the court




                                                  349


                                                                                         Exhibit U - Page 351 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 52 of 167 PageID #:3257




 finds that Defendant MMJ ENTERPRISES, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                             COUNT CXCV MM." ENTERPRISES, INC.
                                   Violation of 740 ILCS 14/115(b)(1)
                             Failure to Inform of Collection and/or Storage
                                 (On Behalf of Plaintiffs and the Class)

        1542. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1543. Defendant MMJ ENTERPRISES, INC. is a company organized under the laws of

 the State of Illinois. Defendant MMJ ENTERPRISES, INC. is therefore a "private entity" pursuant

 to BIPA.
        1544. Defendant MMJ ENTERPRISES, INC. is a private entity that collects biometric

 information from McDonald's workers.

        1545. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: (1) informs the subject , . in writing that a

 biometric identifier or biometric information is being collected or stored . . . ." 740 ILCS

 14/15(b)(1) (emphasis added).

        1546. The plaintiffs and the Class are Illinois citi7Pns that had their "biometric

 information" collected and stored by McDonald's / Defendant MMJ ENTERPRISES, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.
        1547. Defendant MMJ ENTERPRISES, INC. collection and storage of the plaintiffs' and

 class member's biometric data was done without properly informing the plaintiffs and class




                                                350



                                                                                     Exhibit U - Page 352 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 53 of 167 PageID #:3258




members in writing that a biometric identifier or biometric information was being collected or

stored.
          1548. Defendant MMJ ENTERPRISES, INC. collection, storage and use of the plaintiffs'

and class members' biometric identifiers, information or data as described herein, aggrieved each

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.
                 WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant MMJ
ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant MMJ ENTERPRISES, INC. to comply with the requirements of BIPA as to the

collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant MMJ ENTERPRISES, INC. violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.

                              COUNT CXCVI--
                              COUNT     CXCVI--MMJ   MMJENTERPRISES,
                                                            ENTERPRISES,     INC.
                                                                               INC.
                                      Violation of
                                      Violation   of 740
                                                     740 ILCS
                                                          ILCS14/15(b)(2)
                                                                 14/15(b)(2)
                      FailuretotoInform
                      Failure     Informofofthe
                                              theSpecific
                                                   SpecificPurpose
                                                            Purpose andand
                                                                         Length
                                                                           Lengthof Term
                                                                                     of Term
                                    (On Behalf
                                    (On Behalfof  ofPlaintiffs
                                                     Plaintiffsand
                                                                andthe
                                                                     theClass)
                                                                          Class)

          1549. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                   351


                                                                                         Exhibit U - Page 353 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 54 of 167 PageID #:3259




         1550. Defendant MMJ ENTERPRISES, INC. is a company organized under the laws of

 the State of Illinois. Defendant MMJ ENTERPRISES, INC. is therefore a "private entity" pursuant

 to BIPA.

         1551. Defendant MMJ ENTERPRISES, INC. is a private entity that collects biometric

 information from McDonald's workers.

         1552. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: (2) informs the subject . . . in writing of the

 specific purpose and length of term for which a biometric identifier or biometric information is

 being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).

         1553. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MMJ ENTERPRISES, INC. or its

 agents through, inter alin, copying/recording of their respective finger prints and possibly other

 individual biometric data points.

         1554. Defendant MIvLT ENTERPRISES, INC. failed to properly inform the plaintiffs or

 the class members in writing of the specific purpose and length of terms for which their biometric

 data was to be stored and used, as they were required to do under 740 ILCS 14/15(bX2).

         1555. Defendant MMJ ENTERPRISES, INC. collection, storage and use of the plaintiffs'

 and class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                WETIMPORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et




                                                  352



                                                                                     Exhibit U - Page 354 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 55 of 167 PageID #:3260




seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant MMJ

ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring
and
Defendant MMJ ENTERPRISES, INC. to comply with the requirements of BIPA as to the

collection, storage and use of biometric data; (4) statutory °damages of $5,000.00 for the

intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 J1CS-14/20(1) in the event the court

finds that Defendant MMJ EN'IERPRISES, INC. violations of BIPA were negligent;                        (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.

                             COUNT CXCVII- MMJ ENTERPRISES,
                                  Violation of
                                  Violation  of 740
                                                740 ILCS
                                                     ILCS14/15(b)(3)
                                                            14/15(b)(3)
                                  FailuretotoObtain
                                  Failure     ObtainWritten
                                                      Written Release
                                                                Release
                                (On Behalf
                                (On Behalfof ofPlaintiffs
                                                Plaintiffsand   the Class)
                                                           andthe

        1556. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1557. Defendant MMJ ENTERPRISES, INC. is a company organized under the laws of

the State of Illinois. Defendant MMJ ENTERPRISES, INC. is therefore a "private entity" pursuant

to BIPA.
        1558. Defendant MMJ ENTERPRISES, INC. is a private entity that collects biometric

information from McDonald's workers.

        1559. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

                                                       person's or a customer's biometric
purchase, receive through trade, or otherwise obtain a person's

identifiers or biometric information, unless it first: . . (3) receives a written release executed by

the subject of the biometric identifier or biometric information . . ." 740 ILCS 14/15(b)(3)

(emphasis added).


                                                   353


                                                                                          Exhibit U - Page 355 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 56 of 167 PageID #:3261




         1560. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant MMJ ENTERPRISES, INC. or its

  agents through, inter alia, copying/recording of their respective finger prints and possibly other

  individual biometric data points.

         1561. Defendant MMJ ENTERPRISES, INC. collection and storage of the plaintiffs' and

 class members' biometric data was systematic and done without first obtaining the written release

 required by 740 ILCS 14/15(b)(3).

         1562. Defendant MMJ ENTERPRISES, INC. collection, storage and use of the plaintiffs'

 and class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in 131PA and further violated the rights of each plaintiff and

 class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant MMJ

 ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant MMJ ENTERPRISES, INC. to comply with the requirements of BIPA as to the

 collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

 intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant MMJ ENTERPRISES, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.




                                                   354



                                                                                         Exhibit U - Page 356 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 57 of 167 PageID #:3262




                         COUNT CXCVIII— NMI ENTERPRISES, INC.
                                  Violation of 740 ILCS 14/15(d)
                       Unauthorized Disclosure / Redisclosure / Dissemination
                              (On Behalf of Plaintiffs and the Class)

       1563. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       1564. Defendant MMJ ENTERPRISES, INC. is a company organized under the laws of

the State of Illinois. Defendant MMJ ENTERPRISES, INC. therefore a "private entity" pursuant

to BIPA.
       1565. Defendant MMJ ENTERPRISES, INC. is a private entity that collects biometric

information from many associated workers.

       1566. BIPA makes it unlawful for any private entity in possession of a biometric identifier

or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's or
                                   alia, "disclose,

customer's biometric identifier or biometric information . ..." 740 ILCS 114/15(d).

       1567. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MMJ ENTERPRISES, INC. or its

agents through, inter alia, copying/recording of their respective finger prints and possibly other

individual biometric data points.

       1568. On information and belief, Defendant MMJ ENTERPRISES, INC. disclosed,

redisclosed, or disseminated the biometric information of plaintiffs and the class members to,

through, and/or among others, including but not limited to other McDonald's entities or persons

associated with McDonald's.

       1569. Stating further, while not necessary to pleading these claims, MMJ

ENTERPRISES, INC. did not have consent to such disclosure, redisclosure, or dissemination as

discussed by BTPA. 740 ILSC 14/15(d)(1).




                                               355


                                                                                     Exhibit U - Page 357 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 58 of 167 PageID #:3263




          1570. Defendant MMJ ENTERPRISES, INC. collection, storage and use of the plaintiffs'

  and class members' biometric identifiers, information or data as described herein, aggrieved each

  plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

  class member to control this information.

                   WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel
                                   counsel as
                                           as class
                                              classcounsel;  (2) a declaration that Defendant MMJ
                                                    counsel;(2)

  ENTERPRISES, INC. actions, as pled herein,
                                     herein,violate
                                             violateBIPA,
                                                     BIPA,740
                                                           740ILCS  14/1 et seq.; (3) injunctive
                                                               ILCS14/1

  and equitable relief as is necessary to protect
                                          protectthe
                                                  theinterests
                                                      interestsofofthe    plaintiffs and the class by requiring
                                                                     theplaintiffs

  Defendant MMJ EN IERPRISES, INC.
                              INC. to
                                   to comply
                                      complywith
                                             withthe  requirements of BIPA as to the
                                                  therequirements

  collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the
                                           data;(4)

  intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant MMJ ENTERPRISES,
                          ENTERPRISES,INC.
                                       INC.violations
                                            violationsofofBIPA
                                                           BIPAwere
                                                                werenegligent;
                                                                      negligent;
                                                                               (5)(5)

 reasonableattorneys'
 reasonable attorneys'fees
                        feesand
                              and
                                costs
                                  costs
                                      andand
                                          other
                                             other
                                                litigation
                                                     litigation
                                                            expense
                                                                expense
                                                                    pursuant
                                                                        pursuant
                                                                             to 740to]LCS
                                                                                      740 ]LCS
                                                                                           14/20(3);
                                                                                                14/20(3);

 and (6)
 and  (6) for
           forany
               anyother
                   otherrelief
                          reliefdeemed
                                  deemed
                                       appropriate
                                         appropriate
                                                   in the
                                                       in premises.
                                                          the premises.

                                COUNT CXCIX—
                                COUNT    CXCIX—MMJ   MMJENTERPRISES,
                                                            ENTERPRISES,     INC.
                                                                               INC.
                                       Violation of
                                       Violation  of 740
                                                     740 ILCS
                                                          ILCS14/15(e)(1)
                                                                14/15(e)(1)
                                 FailuretotoUse
                                 Failure    UseReasonable
                                                 ReasonableStandard
                                                               Standard of of
                                                                           Care
                                                                              Care
                                    (On Behalf
                                    (On  BehalfofofPlaintiffs
                                                    Plaintiffsand
                                                               andthe
                                                                    theClass)
                                                                         Class)

          1571. Plaintiffs
                Plaintiffsincorporate
                           incorporatethe
                                        the
                                          foregoing
                                            foregoing  allegations as if fully set forth herein.
                                                    allegations

         1572. Defendant MMJ ENTERPRISES, INC. is a company organi7Pd under the laws of

 the State of Illinois. Defendant MMJ ENTERPRISES, INC. is therefore a `private
                                                                            ate entity" pursuant

 to BIPA.




                                                     356



                                                                                            Exhibit U - Page 358 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 59 of 167 PageID #:3264




       1573. Defendant MMJ ENTERPRISES, INC. is a private entity that collects biometric

information from McDonald's workers.

       1574. BIPA requires a private entity to, inter alia, "store, transmit, and protect from
                                                      alia, "store,

disclosure all biometric identifiers and biometric information using the reasonable standard of care

within the private entity's industry . . . ." 740 ILCS 14/15(e).
        1575. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MMJ ENTERPRISES, INC. or its

                                                       respective finger prints and possibly other
agents through, inter alia, copying/recording of their respective

individual biometric data points.
        1576. Defendant MMJ ENTERPRISES, INC. collection and storage of the plaintiffs' and

class members' biometric data was systematic and done without storing, transmitting, and/or

protecting from disclosure all biometric identifiers and biometric information using the reasonable

standard of care within its industry as required by 740 ILCS 14115(e)(1).
        1577. Defendant MMJ ENTERPRISES, INC. collection, storage and use of the plaintiffs'

and class members' biometric identifiers, information or data as described herein, aggrieved each

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.
                 WHEREFORE, individmily, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant MMJ
ENTERPRISES, INC, actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

                                    comply with the requirements of BIPA as to the
 Defendant MMJ ENTERPRISES, INC. to comply



                                                    357


                                                                                          Exhibit U - Page 359 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 60 of 167 PageID #:3265




  collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

 intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant MMJ ENTERPRISES, INC. violations of BIPA were negligent;
                                                                    negligent;(5)
                                                                               (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                              COUNT CC—
                              COUNT   CC—MMJ  MMJENTERPRISES,
                                                     ENTERPRISES,     INC.
                                                                        INC.
                                  Violation of
                                  Violation      740 ILLS 14/15(e)(2)
                                              of 740
            FailuretotoUse
            Failure    UseSame
                           SameStandard
                                Standardas as
                                           Other
                                              OtherConfidential
                                                      Confidential
                                                                 and and
                                                                     Sensitive
                                                                          Sensitive
                                                                               Information
                                                                                    Information
                                (On Behalf
                                (On BehalfofofPlaintiffs
                                                Plaintiffsand
                                                           andthe
                                                                theClass)
                                                                    Class)

                                                    allegations as if fully set forth
               Plaintiffs incorporate the foregoing allegations
         1578. Plaintiffs                                                       forthherein.
                                                                                      herein.

         1579. Defendant
               DefendantMMJ
                         MMJENTERPRISES,
                             ENTERPRISES,  INC. is a company organized
                                         INC.                organizedunder   the laws of
                                                                       underthe

                                                                       "privateentity"
 the State of Illinois. Defendant MMJ ENTERPRISES, INC. is therefore a "private entity"

 pursuant to BIPA.

        1580. Defendant MMJ ENTERPRISES, INC. is a private entity
                                                           entity that
                                                                   that collects biometric

 information from McDonald's workers.

                                                                      transmit, and protect from
                                                             "store, transmit,
        1581. BIPA requires a private entity to, inter alia, "store,

 disclosure all biometric identifiers and biometric information in a manner that
                                                                            thatisisthe
                                                                                     the same as or

 more protective than the manner in which the private
                                              privateentity
                                                      entitystores,
                                                             stores,transmits,
                                                                      transmits,
                                                                               andand protects other
                                                                                   protects

 confidential and sensitive information." 740 ILCS 14/15(e)(2).

        1582. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MMJ ENTERPRISES, INC. or its

 agents through, inter alia, copying/recording of their respective finger
                                                                   finger prints
                                                                          prints and possibly other

 individual biometric data points.




                                                358



                                                                                     Exhibit U - Page 360 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 61 of 167 PageID #:3266




        1583. DefendantMMJ
        1583. Defendant MMJENTERPRISES,
                            ENTERPRISES,   INC.
                                        INC.     collection
                                             collection     and storage
                                                        and storage of the of the plaintiffs'
                                                                           plaintiffs' and and

 class members'
 class members'   biometric
                biometric datadata
                               waswas  not done
                                   not done       in a manner
                                            in a manner        that
                                                        that was thewas
                                                                    samethe  same
                                                                          as or moreasprotective
                                                                                        or more protective

than  themanner
than the  mannerin in which
                    which     it stores,
                          it stores,     transmits,
                                     transmits,     and protects
                                                and protects        other confidential
                                                             other confidential        and sensitive
                                                                                and sensitive

 information,  asrequired
 information, as  requiredbyby
                             740740 ILCS
                                 ILCS     14/15(e)(2).
                                       14/15(e)(2).

        1584. DefendantMMJ
        1584. Defendant MMJENTERPRISES,
                            ENTERPRISES,   INC.
                                        INC.     collection,
                                             collection,      storage
                                                         storage      and
                                                                 and use of use of the plaintiffs'
                                                                            the plaintiffs'

and  classmembers'
and class  members'   biometric
                   biometric    identifiers,
                             identifiers,     information
                                          information      or as
                                                      or data data  as described
                                                                 described         herein, aggrieved
                                                                           herein, aggrieved each    each

plaintiff and
plaintiff      classmember
          and class  memberas as provided
                              provided     in BIPA
                                       in BIPA  and and  further
                                                    further      violated
                                                            violated        the of
                                                                     the rights rights
                                                                                   eachofplaintiff
                                                                                           each plaintiff
                                                                                                   and    and

class member
      member totocontrol
                  controlthis
                           this information.
                              information.

                WHEREFORE,  individually,and
                WHEREFORE, individually,  andonon behalf
                                                behalf    of the
                                                       of the    proposed
                                                              proposed classclass members,
                                                                            members, the   the

plaintiffs pray
plaintiffs       for: (1)
           pray for:   (1)certification
                           certificationofofthis
                                              thiscase
                                                    case
                                                       as aasclass
                                                               a class  action
                                                                   action      pursuant
                                                                          pursuant to 735 to 7355/2-801,
                                                                                           ILCS  ILCS 5/2-801,
                                                                                                         et


seq., appointing  theundersigned
      appointing the  undersigned   counsel
                                 counsel     as class
                                         as class      counsel;
                                                  counsel;        (2) a declaration
                                                           (2) a declaration         that Defendant
                                                                             that Defendant MMJ     MMJ

ENTERPRISES,  INC.actions,
ENTERPRISES, INC.   actions,
                           as as
                              pledpled herein,
                                   herein,      violate
                                           violate BIPA,BIPA,     14/1 et1seq.; (3) injunctive
                                                              740 ILCS
                                                         740 ILCS                   injunctive

and  equitablerelief
and equitable   reliefasas  is necessary
                         is necessary      to protect
                                      to protect       the interests
                                                 the interests         of the plaintiffs
                                                               of the plaintiffs and the and
                                                                                         classthe class by requiring
                                                                                               by requiring

Defendant MMJ ENTERPRISES,
Defendant     ENTERPRISES,INC.
                           INC.toto comply
                                  comply   with
                                         with thethe requirements
                                                  requirements     of BIPA
                                                               of BIPA as to as
                                                                             theto the

collection, storage
collection,          anduse
            storage and   use
                            of of biometric
                               biometric    data;
                                         data;      (4) statutory
                                               (4) statutory      damages
                                                             damages        of $5,000.00
                                                                     of $5,000.00 for the for the

intentional and
intentional      recklessviolation
            and reckless   violation
                                   of of BIPA
                                      BIPA    pursuant
                                            pursuant     to 740
                                                     to 740 ILCSILCS  14/20(2),
                                                                  14/20(2),       or alternatively,
                                                                            or alternatively,

statutory  damages
statutory damages of of $1,000.00
                     $1,000.00 per per violation
                                   violation     pursuant
                                             pursuant to 740toILCS
                                                                740 14/20(1)
                                                                    ILCS 14/20(1)    in thetheevent
                                                                             in the event      courtthe court

finds that Defendant
finds that            MMJENTERPRISES,
           Defendant MMJ  ENTERPRISES,  INC.
                                      INC.    violations
                                           violations     of BIPA
                                                      of BIPA  werewere negligent;
                                                                    negligent; (5) (5)

reasonable   attorneys'
reasonable attorneys' feesfees
                            and and
                                costscosts and litigation
                                      and other other litigation expense
                                                           expense pursuantpursuant  to 740
                                                                            to 740 ILCS      ILCS 14/20(3);
                                                                                         14/20(3);

and(6) for any
and        any other
               otherrelief
                     reliefdeemed
                            deemed  appropriate
                                  appropriate      in premises.
                                              in the  the premises.


                                   COUNT CCI
                                   COUNT     CCI P.T. POTTLEE,
                                                         POTTLEE,LLC  LLC
                                      Violation of
                                      Violation of 740
                                                   740 TICS     4/15(a)
                                                        TICS114/15(a)
                        FailuretotoProperly
                        Failure     ProperlyEstablish
                                              Establish
                                                      Publicly-Available
                                                         Publicly-AvailablePolicy
                                                                              Policy
                                  (On Behalf
                                  (On BehalfofofPlaintiffs
                                                 Plaintiffsand
                                                            andthe
                                                                 theClass)
                                                                     Class)




                                                  359
                                                  359


                                                                                        Exhibit U - Page 361 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 62 of 167 PageID #:3267




         1585. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1586. Defendant P.T. POULEE, LLC is a company organized under the laws of the State

 of Illinois. Defendant P.T. POULEE, LLC is therefore a "private
                                                        "private entity" pursuant to BIPA.

         1587. Defendant P.T. POULEE, LLC
                                      LLC is    private entity that collects biometric
                                           is aaprivate                      biometric

 information from McDonald's workers.
                             workers.

         1588. BIPA requires private entities in possession of biometric information to "develop
                    requiresprivate                                                     "developaa

 written policy, made available to the public, establishing a retention schedule and guidelines for
 written

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years
                                                                                            years of
                                                                                                  of

 the individual's last interaction with the private entity, whichever occurs first." 7401LCS 14/15(a).

         1589. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant P.T. POULEE, LLC or its agents

 through, inter alia, copying/recording of their respective finger prints / palm scans and possibly

 other individual biometric data points.
                                 points.

         1590. Defendant
               DefendantP.T.
                         P.T.POULFF,
                              POULFF,LLC
                                      LLCdiddid
                                             notnot properly develop a written policy, made
                                                 properly

 available to the public, establishing a retention schedule and
                                                            and guidelines
                                                                guidelinesfor
                                                                           forpermanently
                                                                               permanentlydestroying
                                                                                            destroying

 biometricidentifiers
 biometric identifiersand
                       andbiometric
                            biometric
                                    information
                                       information
                                                when
                                                   when
                                                     the initial
                                                         the initial
                                                                 purpose
                                                                     purpose
                                                                         for collecting
                                                                              for collecting
                                                                                        or obtaining
                                                                                              or obtaining

 such identifiers
 such identifiersororinformation
                      informationwas
                                  wassatisfied
                                       satisfied
                                               or within
                                                  or within
                                                         3 years
                                                            3 years  of the individlial's last interaction
                                                                 of the

 with the
 with theprivate
          privateentity,
                  entity,whichever
                          whicheveroccurred
                                     occurred
                                            first.
                                                first.

         1591. Defendant
               DefendantP.T.
                         P.T.POULEF„
                              POULEF„LLC
                                      LLCcollection,
                                           collection,
                                                     storage
                                                        storage
                                                             andand
                                                                 use use
                                                                     of the
                                                                         of the
                                                                            plaintiffs'
                                                                                plaintiffs'
                                                                                        and and

 class members'
       members'biometric
                biometricidentifiers,
                           identifiers,
                                      information
                                         information
                                                  or data
                                                      or data
                                                          as described
                                                              as described
                                                                       herein,
                                                                            herein, aggrieved each
                                                                               aggrieved

 plaintiff and class member as provided in BIPA and further violated the rights
                                                                         rightsof
                                                                                ofeach
                                                                                   each plaintiff and

 class member     control this information.
       membertotocontrol




                                                    360



                                                                                        Exhibit U - Page 362 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 63 of 167 PageID #:3268




               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant P.T.

POULEE, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

                       LLC to comply with the requirements of BIPA as to the collection,
Defendant P.T. POULEE, LLC

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

reckless violation of BIPA pursuant to 740 JLCS 14/20(4 or alternatively, statutory damages of

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

P.T. POULFF, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                               COUNT CCII— P.T. P.T. POULEE,
                                                     POULEE,LLC   LLC
                                  Violation of
                                  Violation of 740
                                               740 ILCS
                                                    ILCS14/15(a)
                                                           14/15(a)
        FailuretotoComply
        Failure    Complywith
                          withEstablished
                               EstablishedRetention
                                            RetentionSchedule
                                                        Schedule
                                                               andand
                                                                    Destruction
                                                                       Destruction
                                                                                Guidelines
                                                                                    Guidelines
                              (On Behalf
                              (On BehalfofofPlaintiffs
                                             Plaintiffsand
                                                        andthe
                                                             theClass)
                                                                 Class)

       1592. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

                            POULEE, LLC is a company organized under the laws of the State
       1593. Defendant P.T. POULEE,

of Illinois. Defendant P.T. POULEE, LLC is therefore a "private entity" pursuant to BEM.

       1594. Defendant P.T. POULEE, LLC is a private entity that collects biometric

information from McDonald's workers.
                            workers.

       1595. BIPA requires private entities in possession of biometric information to "develop a

written policy, made available to the public, establishing a retention schedule and guidelines for

permanently destroying biometric identifiers and biometric information when the initial purpose




                                                361


                                                                                     Exhibit U - Page 363 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 64 of 167 PageID #:3269




 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

         1596. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

 of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

 information must comply with its established retention schedule and destruction guidelines." 735

 ILCS 14/15(a).

         1597. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant P.T. POULEE, LLC or its agents

 through, inter alia, copying/recording of their respective
                                                 respectivefinger  prints/ / palm scans and possibly
                                                            fingerprints

 other individual biometric data points.

                                                 comply with its established retention
        1598. Defendant P.T. POULEE, LLC did not comply

 schedule and destruction guidelines.

                                                     storage and use of the plaintiffs' and
        1599. Defendant P.T. POULEE, LLC collection, storage

 class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel;  (2) a declaration that Defendant P.T.
                                                   counsel; (2)

 POULFP, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant P.T. POULEE, LLC to comply with the requirements of BIPA as to the collection,

                              data; (4) statutory damages
 storage and use of biometric data;                       of $5,000.00 for the intentional and
                                                  damagesof




                                                 362



                                                                                      Exhibit U - Page 364 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 65 of 167 PageID #:3270




reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

P.T. POULEE, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.
                                   COUNT CCM— P.T. POULEE, LLC
                                     Violation of 740 ILCS 14/115(b)(1)
                               Failure to Inform of Collection and/or Storage
                                   (On Behalf of Plaintiffs and the Class)

       1600. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       1601. Defendant P.T. POULEE, LLC is a company organized under the laws of the State

of Illinois. Defendant P.T. POULEE, LLC is therefore a "private entity" pursuant to BIPA.

       1602. Defendant P.T. POULEE, LLC is a private entity that collects biometric

information from McDonald's workers.
       1603. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: (1) informs the subject . . in writing that a

biometric identifier or biometric information is being collected or stored . . " 740 ILCS

14/15(b)(1) (emphasis added).
       1604. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant P.T. POULEE, IJ.0 or its agents

through, inter alia, copying/recording of their respective finger prints and possibly other individual

biometric data points.




                                                 363


                                                                                      Exhibit U - Page 365 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 66 of 167 PageID #:3271




         1605. Defendant P.T. POULEE, LLC collection and storage of the plaintiffs' and class
                                                                    the plaintiffs'

 member's biometric data was done without properly informing the plaintiffs and class members in

 writing that a biometric identifier or biometric information was being collected or stored.
                                                                  being collected

         1606. Defendant P.T. POULEE, LLC collection,
                                          collection, storage
                                                      storageand  useofof the plaintiffs' and
                                                              anduse

 class members' biometric identifiers, information or data as described herein, aggrieved each
                                                                        herein,aggrieved

 plaintiff and class member as provided in BIPA and further violated the rights
                                                    furtherviolated      rightsof       plaintiff and
                                                                                of each plaintiff

 class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the
                                                               proposedclass

                                                                       pursuanttoto 735 ILCS 5/2-801, et
 plaintiffs pray for: (1) certification of this case as a class action pursuant

                                                                  declaration that Defendant P.T.
                                                   counsel; (2) a declaration
 seq., appointing the undersigned counsel as class counsel;

 POULF.F„ LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant P.T. POULEE, LLC to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,
                                                              alternatively,statutory
                                                                             statutorydamages
                                                                                        damages
                                                                                              of of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

                                                                    attorneys' fees and costs
                                          negligent; (5) reasonable attorneys'
 P.T. POULEE, LLC violations of BIPA were negligent;

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                                   COUNT CCIV—
                                   COUNT     CCIV—P.T.  P.T.POULEE,
                                                             POULEE,LLC  LLC
                                     Violation of
                                     Violation   of 740
                                                    740 ILCS
                                                         ILCS14/15(b)(2)
                                                               14/15(b)(2)
                     FailuretotoInform
                     Failure     Informofofthe
                                             theSpecific
                                                 SpecificPurpose
                                                           Purposeandand
                                                                       Length
                                                                          Length
                                                                              of Term
                                                                                  of Term
                                  (On Behalf
                                  (On  Behalfof ofPlaintiffs
                                                   Plaintiffsand
                                                              andthe
                                                                   theClass)
                                                                       Class)

        1607. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.
                                         foregoing allegations




                                                 364



                                                                                      Exhibit U - Page 366 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 67 of 167 PageID #:3272




        1608. Defendant P.T. POULEE, LLC is a company organized under the laws of the State

of Illinois. Defendant P.T. POULEE, LLC is therefore a "private entity" pursuant to BIPA.

        1609. Defendant P.T. POULEE, LLC is a private entity that collects biometric

information from McDonald's workers.

        1610. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: (2) informs the subject
                                                                       subject....     writingof
                                                                                       writing ofthe
                                                                                                  the

specific purpose and length of term for which a biometric identifier or biometric information is

being collected, stored, and used." 740 ELCS 14/15(b)(2) (emphasis added).

                                                                 that had their "biometric
              The plaintiffs and the Class are Illinois citizens that
        1611. The

information" collected and stored by McDonald's / Defendant P.T. POULEE, LLC
                                                                         LLC or
                                                                             orits
                                                                                itsagents
                                                                                    agents

                                                                                     other individual
through, inter Min, copying/recording of their respective finger prints and possibly other

biometric data points.

       1612. Defendant P.T. POULEE, LLC failed to properly inform the plaintiffs or the class

           writing of the specific purpose and length of terms for which their biometric data was
members in writing

to be stored and used, as they were required to do under 740 ILCS 14/15(b)(2).

       1613. Defendant P.T. POULF.1-., LLC collection, storage and use of the
                                                                          the plaintiffs'
                                                                              plaintiffs'and
                                                                                          and

class members' biometric identifiers, information or data as described herein, aggrieved
                                                                               aggrievedeach
                                                                                         each

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant P.T.



                                                365



                                                                                      Exhibit U - Page 367 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 68 of 167 PageID #:3273




  POULEE, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

  equitable relief as is necessary to protect the interests of the plaintiffs and the class by req     g

  Defendant P.T. POULEE, LLC to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory, damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 P.T. POULEE, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                                COUNT CCV— P.T. POLLEE, LLC
                                  Violation of 740 ILCS 14/15(b)(3)
                                  Failure to Obtain Written Release
                                (On Behalf of Plaintiffs and the Class)

         1614. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1615. Defendant P.T. POULEE, LLC is a company organized under the laws of the State

 of Illinois. Defendant P.T. POULEE, LLC is therefore a "private entity" pursuant to BIPA.

         1616. Defendant P.T. POULEE, LLC is a private entity that collects biometric

 information from McDonald's workers.

         1617. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: . . . (3) receives a written release executed by

 the subject of the biometric identifier or biometric information . . ." 740 ILCS 14/15(b)(3)

 (emphasis added).

               The plaintiffs and the Class are Illinois citizens that had their "biometric
         1618. The

 information" collected and stored by McDonald's / Defendant P.T. POULEE, LLC or its agents


                                                  366



                                                                                      Exhibit U - Page 368 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 69 of 167 PageID #:3274




                                                 respective finger prints and possibly other individual
 through, inter alia, copying/recording of their respective

 biometric data points.

         1619. Defendant P.T. POULEE, LLC collection and storage of the plaintiffs' and class

members' biometric data was systematic and done without first obtaining the written release

required by 740 ILCS 14/15(b)(3).

         1620. Defendant P.T. POULEE, LLC collection, storage and use of the plaintiffs' and

class members' biometric identifiers, information or data as described herein, aggrieved each

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel;  (2) a declaration that Defendant P.T.
                                                  counsel; (2)

POULEE, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant P.T. POULEE, LLC to comply with the requirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory dam es of $5,000.00 for the intentional and

reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of
                                           ILCS 14/20(2),

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

                                         negligent; (5) reasonable attorneys' fees and costs
P.T. POULEF, LLC violations of BIPA were negligent;

and other litigation expense pursuant to 740 ILCS 14/20(3); and
                                                            and(6)
                                                                (6)for
                                                                    forany
                                                                        anyother
                                                                            otherrelief
                                                                                   reliefdeemed
                                                                                           deemed

appropriateininthe
appropriate      thepremises.
                      premises.

                                   COUNT CCVI—
                                   COUNT    CCVI—P.T. P.T.POULEE,
                                                           POULEE,LLC  LLC
                                      Violation of
                                      Violation of 740
                                                   740 MCS
                                                        MCS14/15(d)
                                                              14/15(d)
                          UnauthorizedDisclosure
                          Unauthorized  Disclosure/ Redisclosure
                                                    / Redisclosure/ Dissemination
                                                                     / Dissemination
                                  (On Behalf
                                  (On  Behalfof
                                              ofPlaintiffs
                                                 Plaintiffsand
                                                            andthe
                                                                 theClass)
                                                                      Class)


                                                 367



                                                                                       Exhibit U - Page 369 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 70 of 167 PageID #:3275




         1621. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

                                      LLC isis a company organised under the laws of the State
         1622. Defendant P.T. POULEE, LLC

 of Illinois. Defendant P.T. POULEE, LLC
                                     LLC therefore
                                          thereforea a"private
                                                       "private  entity" pursuant to BJPA.
                                                               entity"

         1623. Defendant P.T. POULEE,
                              POULEE,LLC
                                      LLCisisaaprivate
                                                private  entity that collects biometric
                                                       entity

 information from many associated workers.
                                  workers.

         1624. BIPA makes it unlawful for any
                                          anyprivate  entity in possession of a biometric identifier
                                              privateentity

 or biometric information to, inter
                              interalia,
                                    alia,"disclose,  redisclose, or other disseminate a person's or
                                          "disclose,redisclose,

 customer's biometric identifier or biometric information .      ' 740 ILCS 114/15(d).

         1625. The plaintiffs and the
                                  the Class are Illinois citizens that had their "biometric
                                      Classare

                                      McDonald's/ / Defendant P.T. POULEE, LLC or its agents
 information" collected and stored by McDonald's

 through, inter alia, copying/recording of their
                                           theirrespective  finger prints and possibly other individual
                                                 respectivefinger

 biometric data points.

         1626. On information and belief, Defendant
                                          DefendantP.T.
                                                    P.T. POULEE, LLC disclosed, redisclosed,

                                              plaintiffs and the class members to, through, and/or
 or disseminated the biometric information of plaintiffs

                                            other McDonald's entities or persons associated with
 among others, including but not limited to other

 McDonald's.

         1627. Stating further, while not necessary
                                          necessaryto  pleading these claims, P.T. POULEE, LLC
                                                    topleading

 did not have consent to such disclosure, redisclosure, or dissemination as discussed by BIPA. 740

 1LSC 14/15(d)(1).

        1628. Defendant P.T. POULEE, LLC collection, storage and use of the plaintiffs' and
                                     LLC collection,

                                       informationoror data as described herein, aggrieved each
 class members' biometric identifiers, information

                                                  and further violated the rights of each plaintiff and
                               provided in B113A. and
 plaintiff and class member as provided

 class member to control this information.


                                                 368




                                                                                      Exhibit U - Page 370 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 71 of 167 PageID #:3276




               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant P.T.

POULFE, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant P.T. POULEE, LLC to comply with the requirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

reckless violation of BIPA pursuant to 740 ILCS 14120(2), or alternatively, statutory damages of

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

P.T. POULEE, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                                  COUNT CCVII—
                                  COUNT     CCVII—P.T. P.T.POULEE,
                                                            POULEE,LLC   LLC
                                     Violation of
                                     Violation  of 740
                                                   740 ILCS      /15(e)(1)
                                                        ILCS1144/15(e)(1)
                               FailuretotoUse
                               Failure    UseReasonable
                                               ReasonableStandard
                                                             Standard of of
                                                                         Care
                                                                            Care
                                  (On Behalf
                                  (On  BehalfofofPlaintiffs
                                                  Plaintiffsand
                                                             andthe
                                                                  theClass)
                                                                       Class)

       1629. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       1630. Defendant P.T. POULEE, LLC is a company organized under the laws of the State

of Illinois. Defendant P.T. PO'ULEF,, LLC is therefore a "private entity" pursuant to BMA.

       1631. Defendant P.T. POULEE, LLC is a private entity that collects biometric

information from McDonald's workers.

       1632. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

disclosure all biometric identifiers and biometric information using the reasonable standard of care

within the private entity's industry . ." 740 ILCS 14/15(e).




                                                 369



                                                                                     Exhibit U - Page 371 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 72 of 167 PageID #:3277




         1633. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant P.T. POULEE, LLC or its agents

 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

         1634. Defendant P.T. POULEE, LLC collection and storage of the plaintiffs' and class

 members' biometric data was systematic and done without storing, transmitting, and/or protecting

 from disclosure all biometric identifiers and biometric information using the reasonable standard

 of care within its industry as required by 740 ILCS 14/15(e)(1).

         1635. Defendant P.T. POULEE, LLC collection, storage and use of the plaintiffs' and

 class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant P.T.

 POULEE, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant P.T. POULEE, LLC to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional,and

 reckless violation of BIPA pursuant to 740 ILLS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILLS 14/2 0(1) in the event the court finds that Defendant

P.T. POULEE, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs




                                                 370



                                                                                      Exhibit U - Page 372 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 73 of 167 PageID #:3278




and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                              COUNT CCVIII— P.T. POULEE, LLC
                                  Violation of 740 [LCS I4/15(e)(2)
           Failure to Use Same  Standard  as Other Confidential and Sensitive Information
                               (On Behalf of Plaintiffs and the Class)

        1636. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1637. Defendant P.T. POULEE, LLC is a company organized under the laws of the State

of Illinois. Defendant P.T. POULRF, LLC is therefore a "private entity" pursuant to BIPA.

        1638. Defendant P.T. POULEE, LLC is a private entity that collects biometric

information    m McDonald's workers.

        1639. NEPA requires a private entity to, inter alia, "store, transmit, and protect from

disclosure all biometric identifiers and biometric information in a manner that is the same as or

more protective than the manner in which the private entity stores, transmits, and protects other

confidential and sensitive information." 740 ILCS 14/15(e)(2).

       1640. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant P.T. POULEE, LLC or its agents

through, inter alia, copying/recording of their respective finger prints and possibly other individual

biometric data points.

       1641. Defendant P.T. POULEE, LLC collection and storage of the plaintiffs' and class

members' biometric data was not done in a manner that was the same as or more protective than

the manner in which it stores, transmits, and protects other confidential and sensitive information,

as required by 740 ILLS 14/15(e)(2).

       1642. Defendant P.T. POULRE, LLC collection, storage and use of the plaintiffs' and

class members' biometric identifiers, information or data as described herein, aggrieved each



                                                371




                                                                                      Exhibit U - Page 373 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 74 of 167 PageID #:3279




  plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

  class member to control this information.

                  WHEREFORE, individually, and on behalf of the proposed class members,
                                                                               members,the
                                                                                        the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant P.T.
                                                                                              P.T.

                                                                                injunctive and
  POULEE, LLC actions, as pled herein, violate BIPA, 740 ILLS 14/1 et seq.; (3) injunctive

  equitable relief as is necessary to protect the interests of the plaintiffs and the class by req
  equitable                                                                                    requiring
                                                                                                   uiring

  Defendant P.T. POULEE, LLC to comply with the requirements of BIPA as to the collection,
                                                                               collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional
 storage                                                                       intentionaland
                                                                                           and

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages
 reckless                                                                              damagesof
                                                                                               of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 P.T. POULFF, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs
 P.T.

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.


                                   COUNT CCIX
                                   COUNT     CCIX—  —PETRO
                                                       PETROBEAR,BEAR,LLCLLC
                                        Violation of
                                        Violation    740 ILLS 14/15(a)
                                                  of 740
                          FailuretotoProperly
                          Failure     ProperlyEstablish
                                                Establish
                                                        Publicly-Available
                                                           Publicly-AvailablePolicy
                                                                                Policy
                                    (On Behalf
                                    (On BehalfofofPlaintiffs
                                                   Plaintiffsand
                                                              andthe
                                                                   theClass)
                                                                       Class)

         1643. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1644. Defendant PETRO BEAR, LLC is a company organized under the laws of the State

 of Illinois. Defendant PE IRO BEAR, LLC is therefore a "private entity" pursuant to BIPA.

                                                      entity that collects biometric
         1645. Defendant PETRO BEAR, LLC is a private entity               biometric

 information from McDonald's workers.




                                                  372




                                                                                       Exhibit U - Page 374 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 75 of 167 PageID #:3280




        1646. BIPA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

        1647. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's I Defendant PETRO BEAR, LLC or its agents

 through, inter alia, copying/recording of their respective finger prints / palm scans and possibly

 other individual biometric data points.

        1648. Defendant PE11Z0 BEAR, LLC did not properly develop a written policy, made

 available to the public, establishing a retention schedule and guidelines for permanently destroying

 biometric identifiers and biometric information when the initial purpose for collecting or obtaining

such identifiers or information was satisfied or within 3 years of the individual's last interaction

with the private entity, whichever occurred first.

        1649. Defendant PETRO BEAR, LLC collection, storage and use of the plaintiffs' and

class members' biometric identifiers, information or data as described herein, aggrieved each

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

PETRO BEAR, LLC actions, as pled herein, violate BLPA_ 7401L CS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring




                                                  373


                                                                                         Exhibit U - Page 375 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 76 of 167 PageID #:3281




 Defendant PETRO BEAR, LI C to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds thst Defendant

 PE [ItO BEAR, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                               COUNT CCX— PETRO BEAR, LLC
                                  Violation of 740 ILCS 14/15(a)
         Failure to Comply with Established Retention Schedule and Destruction Guidelines
                              (On Behalf of Plaintiffs and the Class)

         1650. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1651. Defendant PETRO BEAR, LLC is a company organized under the laws of the State

 of Illinois. Defendant PETRO BEAR, LLC is therefore a "private entity" pursuant to BIPA.

         1652. Defendant PETRO BEAR, LLC is a private entity that collects biometric

 information from McDonald's workers.

         1653. BIPA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biornettic identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

        1654. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

 of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

 information must comply with its established retention schedule and destruction guidelines." 735

 ILCS 14/15(a).


                                                 374



                                                                                      Exhibit U - Page 376 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 77 of 167 PageID #:3282




        1655. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant PE I RO BEAR, LLC or its agents

through, inter alia, copying/recording of their respective finger prints I palm scabs and possibly

other individual biometric data points.

        1656. Defendant PETRO BEAR, LLC did not comply with its established retention

schedule and destruction guidelines.

        1657. Defendant PETRO BEAR, LLC collection, storage and use of the plaintiffs' and

class members' biometric identifiers, information or data as described herein, aggrieved each

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801,•et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

PETRO BEAR, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant PETRO BEAR, LLC to comply with the requirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory (Images of

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

PE I RO BEAR, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                                  COUNT CCXI— PETRO
                                                  PETROBEAR,
                                                          BEAR,LLCLLC
                                   Violation of 740 ILCS
                                                    ILCS 14/115(b)(1)
                                                         14/115(b)(1)


                                                  375



                                                                                         Exhibit U - Page 377 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 78 of 167 PageID #:3283




                              Failure to Inform of Collection and/or Storage
                                  (On Behalf of Plaintiffs and the Class)

         1658. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1659. Defendant PETRO BEAR, LLC is a company organized under the laws of the State

 of Illinois. Defendant PE IRO BEAR, LLC is therefore a "private entity" pursuant to BIPA.

         1660. Defendant PETRO BEAR, LLC is a private entity that collects biometric

 information from McDonald's workers.

         1661. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade,oror otherwise obtain a person's or a customer's biometric
                   throughtrade,

 identifiers or biometric information, unless it first: (1) informs the subject . . in writing that a

 biometric identifier or biometric information is being collected or stored . . . ." 740 ILCS

 14/15(b)(1) (emphasis added).

        1662. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant PETRO BEAR, LLC or its agents

                                                 respective finger prints and possibly other individual
 throngh, inter alia, copying/recording of their respective

 biometric data points.

        1663. Defendant PE IRO BEAR, LLC collection and storage of the plaintiffs' and class

 member's biometric data was done without properly informing the plaintiffs and class members in

 writing that a biometric identifier or biometric information was being collected or stored.

        1664. Defendant PE I RO BEAR, LLC collection, storage and use of the plaintiffs' and

 class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.




                                                 376



                                                                                      Exhibit U - Page 378 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 79 of 167 PageID #:3284




                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

                                                  counsel; (2) a declaration that Defendant
seq., appointing the undersigned counsel as class counsel;

PETRO BEAR, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant PETRO BEAR, LLC to comply with the reqUirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

PETRO BEAR, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                                  COUNT CCXII—
                                  COUNT     CCXII—PETRO PETROBEAR,BEAR,LLC
                                                                         LLC
                                     Violation of
                                     Violation   of 740
                                                    740 ILCS
                                                         ILCS14115(b)(2)
                                                                14115(b)(2)
                     FailuretotoInform
                     Failure     Informofofthe    Specific Purpose and
                                             theSpecific             and Length
                                                                         LengthofofTerm
                                                                                    Term
                                  (On Behalf
                                  (On  Behalfof     Plaintiffs and the
                                                 ofPlaintiffs          Class)
                                                                       Class)

        1665. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       1666. Defendant PE1R0 BEAR, LLC is a company organized under the laws of the Stste

of Illinois. Defendant PE IRO BEAR, LLC is therefore a "private entity" pursuant to BIPA.

       1667. Defendant PE IRO BEAR, LLC is a private entity that collects biometric

information from McDonald's workers.

                                            private entity to, inter alia, "collect, capture,
       1668. BIPA makes it unlawful for any private

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: (2) informs the subject . . in writing of the




                                                  377



                                                                                          Exhibit U - Page 379 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 80 of 167 PageID #:3285




  specific purpose and length of term for which a biometric identifier or biometric information is

  being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).

          1669. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant PE1R0 BEAR, LLC or its agents

  through, inter alia, copying/recording of their respective finger prints and possibly other individual

  biometric data points.

         1670. Defendant PETRO BEAR, LLC failed to properly inform the plaintiffs or the class

 members in writing of the specific purpose and length of terms for which their biometric data was

 to be stored and used, as they were required to do under 740 ILCS 14/15(b)(2).

                                                                            plaintiffs' and
         1671. Defendant PETRO BEAR, LLC collection, storage and use of the plaintiffs'

 class members' biometric identifiers, information or data as described herein, aggrieved
                                                                                aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                                                                              members, the
                 WHEREFORE, individually, and on behalf of the proposed class members,

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 PEERO BEAR, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive
                                                                                   injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant PETRO BEAR, LLC to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data;
                              data;(4)
                                    (4)statutory
                                        statutorydamages
                                                  damagesof of
                                                            $5,000.00
                                                               $5,000.00
                                                                       forfor the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of
                                                              alternatively,statutory

                                                                        court finds that Defendant
 $1,000.00 per violation pursnant to 740 ILCS 14/20(1) in the event the court

 PETRO BEAR, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs
                                                                   attorneys'fees




                                                   378



                                                                                         Exhibit U - Page 380 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 81 of 167 PageID #:3286




           litigation expense pursuant to 740 ILCS 14t20(3); and (6) for any other relief deemed
 and other litigation

 appropriateinin the premises.
 appropriate         premises.

                                 COUNT CCX01--
                                 COUNT     CCX01--PETRO
                                                      PETROBEAR,
                                                               BEAR,LLC LLC
                                    Violation of
                                    Violation     740 ILCS 14/15(b)(3)
                                               of 740
                                    FailuretotoObtain
                                    Failure     ObtainWritten
                                                        WrittenRelease
                                                                 Release
                                  (On Behalf
                                  (On Behalfof ofPlaintiffs
                                                 Plaintiffsand
                                                            andthe
                                                                 theClass)
                                                                     Class)

                                                                               forth herein.
        1672. Plaintiffs incorporate the foregoing allegations as if fully set forth

        1673. Defendant PETRO BEAR, LLC is a company organized under the laws of the State

    Illinois. Defendant PE1R0 BEAR, LLC is therefore a "private entity" pursuant to BIPA.
 of Illinois.

        1674. Defendant PE IRO BEAR, LLC is a private entity that collects biometric

            from McDonald's workers.
informationfrom
information

        1675. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

          receive through trade, or otherwise obtain a person's or a customer's biometric
purchase,receive
purchase,

identifiers or biometric information, unless it first:    (3) receives a written release executed by

    subject of the biometric identifier or biometric information . . ." 740 ILCS 14/15(b)(3)
the subject

(emphasis added).
(emphasis

        1676. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant PETRO BEAR, LLC or its agents

through, inter alia, copying/recording of their respective finger prints and possibly other individual

biometric data points.

        1677. Defendant PE l'RO BEAR, LLC collection and storage of the plaintiffs' and class

members' biometric data was systematic and done without first obtaining the written release

required by 740 ILLS 14/15(b)(3).

        1678. Defendant PETRO BEAR, LLC collection, storage and use of the plaintiffs' and

class members' biometric identifiers, information or data as described herein, aggrieved each


                                                 379



                                                                                      Exhibit U - Page 381 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 82 of 167 PageID #:3287




 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 PETRO BEAR, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant PETRO BEAR, LLC to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 PETRO BEAR, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                                COUNT CCXIV—
                                COUNT    CCXIV—PETRO PETROBEAR,BEAR,LLCLLC
                                     Violation of
                                     Violation of 740
                                                  740 ILCS
                                                       ILCS14/15(d)
                                                              14/15(d)
                         UnauthorizedDisclosure
                         Unauthorized  Disclosure/ Redisclosure
                                                   / Redisclosure/ Dissemination
                                                                    / Dissemination
                                 (On Behalf
                                 (On  Behalfof
                                             ofPlaintiffs
                                                Plaintiffsand
                                                           andthe
                                                                theClass)
                                                                     Class)

        1679. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1680. Defendant PE fRO BEAR, LLC is a company organized under the laws of the State

 of Illinois. Defendant PETRO BEAR, LLC therefore a "private
                                                    "privateentity"
                                                             entity"pursuant
                                                                     pursuant to BIPA.

        1681. Defendant PE IRO BEAR, LLC is a private entity that collects biometric

 information from many associated workers.




                                                   380



                                                                                         Exhibit U - Page 382 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 83 of 167 PageID #:3288




        1682. BIPA makes it unlawful for any private entity in possession of a biometric identifier

or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's or

customer's biometric identifier or biometric information . . . ." 740 ILCS 114/15(d).

        1683. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant PE IRO BEAR, LLC or its agents

through, inter alia, copying/recording of their respective finger prints and possibly other individual

biometric data points.

        1684. On information and belief, Defendant PETRO BEAR, LLC disclosed, redisclosed,

or disseminated the biometric information of plaintiffs and the class members to, through, and/or

among others, including but not limited to other McDonald's entities or persons associated with

McDonald's.

        1685. Stating further, while not necessary to pleading these claims, PETRO BEAR, LLC

did not have consent to such disclosure, redisclosure, or dissemination as discussed by BIPA. 740

ILSC 14/15(d)(1).

        1686. Defendant PETRO BEAR, LLC collection, storage and use of the plaintiffs' and

class members' biometric identifiers, information or data as described herein, aggrieved each

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5t2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

PETRO BEAR, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring




                                                  381



                                                                                          Exhibit U - Page 383 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 84 of 167 PageID #:3289




  Defendant PETRO BEAR, LLC to comply with the requirements of BIPA as to the collection,

  storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

  reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

  $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

  PETRO BEAR, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

  and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

  appropriate in the premises.

                                   COUNT CCXV— PETRO BEAR, LLC
                                      Violation of 740 ILCS 14/15(e)(1)
                                 Failure to Use Reasonable Standard of Care
                                    (On Behalf of Plaintiffs and the Class)

         1687. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.
                                                                                      herein.

         1688. Defendant PETRO BEAR, LLC is a company organized under the laws of the State

 of Illinois. Defendant PETRO BEAR, LLC is therefore a "private entity" pursuant to BIPA.

         1689. Defendant PEI RO BEAR, LLC is a private entity that collects biometric

 information from McDonald's workers.

         1690. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information using the reasonable standard of care

 within the private entity's industry ..." 740 ILCS 14/15(e).

         1691. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant PETRO BEAR, LLC
                                                                         LLC or
                                                                             or its agents

 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

                                                                      plaintiffs' and class
        1692. Defendant PETRO BEAR, LLC collection and storage of the plaintiffs'

                             systematic and done without storing, transmitting, and/or
 members' biometric data was systematic                                         and/or protecting



                                                 382




                                                                                      Exhibit U - Page 384 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 85 of 167 PageID #:3290




from disclosure all biometric identifiers and biometric information using the reasonable standard

of care within its industry as required by 740 ILCS 14/15(e)(1).

        1693. Defendant PE1R0 BEAR, LLC collection, storage and use of the plaintiffs' and

class members' biometric identifiers, information or data as described herein, aggrieved each

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

PEIRO BEAR, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant PE IRO BEAR, LLC to comply with the requirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

PETRO BEAR, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                            COUNT CCXVI— PETRO BEAR, LLC
                                Violation of 740 ILCS 14/15(e)(2)
          Failure to Use Same Standard as Other Confidential and Sensitive Information
                             (On Behalf of Plaintiffs and the Class)

       1694. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       1695. Defendant PE IRO BEAR, LLC is a company organized under the laws of the State

of Illinois. Defendant PE IRO BEAR, LLC is therefore a "private entity" pursuant to BIPA.


                                                  383


                                                                                         Exhibit U - Page 385 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 86 of 167 PageID #:3291




         1696. Defendant PETRO BEAR, LLC is a private entity that collects biometric

  information from McDonald's workers.

         1697. BIPA requires a private entity to, inter alia,                transmit, and protect from

  disclosure all biometric identifiers and biometric information in a manner that is the same as or

 more protective than the manner in which the private entity stores, transmits, and protects other

 confidential and sensitive information." 740 ILCS 14/15(e)(2).

         1698. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant PE I RO BEAR, LLC or its agents

 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

         1699. Defendant PETRO BEAR, LLC collection and storage of the plaintiffs' and class

 members' biometric data was not done in a manner that was the same as or more protective than

 the manner in which it stores, transmits, and protects other confidential and sensitive information,

 as required by 740 ILCS 14/15(e)(2).

         1700. Defendant PETRO BEAR, LLC collection, storage and use of the plaintiffs' and

 class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 PE 1"RO BEAR, LLC actions, as pled herein, violate B1PA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring




                                                   384



                                                                                         Exhibit U - Page 386 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 87 of 167 PageID #:3292




Defendant PEI RO BEAR, LLC to comply with the requirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

reckless violation of BIPA pursuant to 740 ILCS 14t20(2), or alternatively, statutory damages of

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

PE 1'RO BEAR, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

and other litigation expense pursuant to 740 ILCS 14120(3); and (6) for any other relief deemed

appropriate in the premises.


                                     COUNT CCXVII 03, LLC
                                     Violation of 740 ILCS 14/15(a)
                        Failure to Properly Establish Publicly-Available Policy
                                 (On Behalf of Plaintiffs and the Class)

        1701. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1702. Defendant Q3, LLC is a company organized under the laws of the State of Illinois.

Defendant Q3, LLC is therefore a "private entity" pursuant to BIPA.

        1703. Defendant Q3, LLC is a private entity that collects biometric information from

McDonald's workers.

        1704. BIPA requires private entities in possession of biometric information to "develop a

written policy, made available to the public, establishing a retention schedule and guidelines for

permanently destroying biometric identifiers and biometric information when the initial purpose

for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individmul's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).
the

       1705. The plaintiffs and the Class are Illinois citiwns that had their "biometric

information" collected and stored by McDonald's /Defendant Q3, LT .0 or its agents through; inter




                                                385


                                                                                      Exhibit U - Page 387 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 88 of 167 PageID #:3293




 alia, copying/recording of their respective finger prints / palm scans and possibly other individual

 biometric data points.

         1706. Defendant Q3, LLC did not properly develop a written policy, made available to

 the public, establishing a retention schedule and guidelines for permanently destroying biometric

 identifiers and biometric information when the initial purpose for collecting or obtaining such

 identifiers or information was satisfied or within 3 years of the individual's last interaction with

 the private entity, whichever occurred first.

         1707. Defendant Q3, LLC collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant Q3,
 LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

 relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

     LLC to comply with the requirements of BIPA as to the collection, storage and use of
 Q3, LLC

                                damages of $5,000.00 for the intentional and reckless violation of
 biornetric data; (4) statutory damages

 BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant Q3, LLC

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

 premises.




                                                 386



                                                                                      Exhibit U - Page 388 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 89 of 167 PageID #:3294




                                  COUNT CCXVII1— Q3, LLC
                                 Violation of 740 ILCS 14/15(a)
        Failure to Comply with Established Retention Schedule and Destruction Guidelines
                             (On Behalf of Plaintiffs and the Class)

        1708. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1709. Defendant Q3, LLC is a company organized under the laws of the State of Illinois.

Defendant Q3, LLC is therefore a "private entity" pursuant to BIPA.

        1710. Defendant Q3, LLC is a private entity that collects biometric information from

McDonald's workers.

                                                possession of biometric information to "develop a
        1711. BIPA requires private entities in possession

                                      public, establishing a retention schedule and guidelines for
written policy, made available to the public,

permanently destroying biometric identifiers and biometric information when the initial purpose

for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

       1712. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

information must comply with its established retention schedule and destruction guidelines." 735

ILCS 14/15(a).

       1713. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant Q3, LLC or its agents through, inter

                                                            palm scans and possibly other individual
alia, copying/recording of their respective finger prints / palm

biometric data points.

       1714. Defendant Q3, LLC did not comply with its established retention schedule and

destruction guidelines.




                                                387



                                                                                      Exhibit U - Page 389 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 90 of 167 PageID #:3295




          1715. Defendant Q3, LLC collection, storage and use of the plaintiffs' and class

  members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

  and class member as provided in BIPA and further violated the rights of each plaintiff and class

  member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant Q3,

  LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

  relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

  Q3, LLC to comply with the requirements of BIPA as to the collection, storage and use of

                                                                             reckless violation of
  biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

  BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

  violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant Q3, LLC

                                                                    and costs and other litigation
  violations of BIPA were negligent; (5) reasonable attorneys' fees and

  expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

 premises.

                                         COUNT CCXIX-
                                         COUNT     CCXIX-Q3, Q3,LLC
                                                                  LLC
                                    Violation of
                                    Violation  of 740
                                                  740 ILCS
                                                       ILCS114/1  15(b)(1)
                                                               4/115(b)(1)
                              FailuretotoInform
                              Failure     InformofofCollection
                                                     Collectionand/or
                                                                 and/or
                                                                      Storage
                                                                         Storage
                                  (On Behalf
                                  (On   Behalfof
                                               ofPlaintiffs
                                                  Plaintiffsand
                                                             andthe
                                                                  theClass)
                                                                      Class)

         1716. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1717. Defendant Q3, LLC is a company organized under the laws of the State of Illinois.

 Defendant Q3, LLC is therefore a "private entity" pursuant to BIPA.

         1718. Defendant Q3, LLC is a private entity that collects biometric information from

 McDonald's workers.
            workers.



                                                  388



                                                                                      Exhibit U - Page 390 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 91 of 167 PageID #:3296




        1719. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: (1) informs the subject . . . in writing that a

biometric identifier or biometric information is being collected or stored . . . ." 740 [LCS

14/15(b)(1) (emphasis added).

        1720. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant Q3, LLC or its agents through, inter

alia, copying/recording of their respective finger prints and possibly other individual biometric

data points.

        1721. Defendant Q3, LLC collection and storage of the plaintiffs' and class member's

biometric data was done without properly informing the plaintiffs and class members in writing

that a biometric identifier or biometric information was being collected or stored.

        1722. Defendant Q3, LLC collection, storage and use of the plaintiffs' and class

members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

and class member as provided in BIPA and further violated the rights of each plaintiff and class

member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant Q3,

LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

Q3, LLC to comply with the requirements of BIPA as to the collection, storage and use of

biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of



                                                389



                                                                                      Exhibit U - Page 391 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 92 of 167 PageID #:3297




 BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant Q3, LLC

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

 premises.

                                        COUNT CCXX- 03, LLC       LLC
                                     Violation of 740 ILCS 14/15(b)(2)
                     FailuretotoInform
                     Failure     Informofofthe
                                             theSpecific
                                                  SpecificPurpose
                                                            Purpose
                                                                  andand
                                                                       Length
                                                                          Length
                                                                               of Term
                                                                                   of Term
                                  (On Behalf
                                  (On  Behalfof  ofPlaintiffs
                                                   Plaintiffsand
                                                              andthe
                                                                   theClass)
                                                                        Class)

         1723. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

                             LLCisisaa company organized under the laws of the State of Illinois.
         1724. Defendant Q3, LLC

 Defendant Q3, LLC is therefore a "private entity" pursuant to BIPA.
                                  "privateentity"

        1725. Defendant Q3, LLC is a private entity that collects biometric information from
                                     privateentity

 McDonald's workers.

        1726. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: (2) informs the subject . in writing of the

 specific purpose and length of term
                                termfor which a biometric identifier or biometric information is
                                     forwhich

 being collected, stored, and used." 740 ILLS 14/15(b)(2) (emphasis added).

                                     Class are Illinois citizens that had their "biometric
        1727. The plaintiffs and the Class

 information" collected and stored by McDonald's / Defendant Q3, LLC or its agents through, inter

 alia, copying/recording of their respective
                                  respectivefinger
                                             fingerprints
                                                    printsand
                                                           andpossibly
                                                                possibly
                                                                       other
                                                                         other
                                                                             individual
                                                                                individual
                                                                                        biometric
                                                                                           biometric

 data points.




                                                 390



                                                                                     Exhibit U - Page 392 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 93 of 167 PageID #:3298




       1728. Defendant Q3, LLC failed to properly inform the plaintiffs or the class members in

writing of the specific purpose and length of terms for which their biometric data was to be stored

and used, as they were required to do under 740 ILCS 14/15(b)(2).

       1729. Defendant Q3, LLC collection, storage and use of the plaintiffs' and class

members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

and class member as provided in BIPA and further violated the rights of each plaintiff and class

member to control this information.
               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant Q3,

LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

Q3, LLC to comply with the requirements of BIPA as to the collection, storage and use of

biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant Q3, LLC

violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

premises.
                                       COUNT CCXX1— 03, LLC
                                    Violation of 740 ILCS 14/15(b)(3)
                                    Failure to Obtain Written Release
                                  (On Behalf of Plaintiffs and the Class)

        1730. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                 391



                                                                                       Exhibit U - Page 393 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 94 of 167 PageID #:3299




         1731. Defendant Q3, LT C is a company organized under the laws of the State of Illinois.

  Defendant Q3, LLC is therefore a "private entity" pursuant to BIPA.

         1732. Defendant Q3, LLC is a private entity that collects biometric information from

  McDonald's workers.

         1733. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first   . . . (3) receives a written release executed by
 the subject of the biometric identifier or biometric information .              740 ILCS 14/15(b)(3)

 {emphasis added).

         1734. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant Q3, LLC or its agents through, inter

      coPYing/       rding of their respective finger prints and possibly other individual biometric
                     rding

 data points.

         1735. Defendant Q3, LLC collection and storage of the plaintiffs' and class members'

 biometric data was systematic and done without first obtaining the written release required
                                                                                    required by 740

 ILLS 14/15(b)(3).

         1736. Defendant Q3, LLC collection, storage and use of the plaintiffs' and class
                                                                    plaintiffs'and

 members' biometric identifiers, information or data as described herein, aggrieved
                                                                          aggrievedeach
                                                                                    each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members,
                                                                              members, the

 plaintiffs pray
            prayfor:  (1) certification of this case as a class action pursonnt to 735 ILCS 5/2-801, et
                 for:(1)

 seq., appointing the undersigned
                      undersigned counsel as class counsel; (2) a declaration that Defendant Q3,



                                                 392



                                                                                       Exhibit U - Page 394 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 95 of 167 PageID #:3300




LLC actions, as pled herein, violate B1PA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

Q3, LLC to comply
           comply with
                  withthe
                       therequirements
                           requirementsofof BIPA as to the collection, storage and use of

biometric data; (4) statutory damagesofof $5,000.00 for the intentional and reckless violation of
                    statutorydamages

BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

violation pursuant
violation pursuanttoto740
                       740ILLS
                            ILLS
                               14/20(1)
                                 14/20(1)
                                        in in
                                            thethe
                                                event
                                                   event
                                                      thethe
                                                          court
                                                             court
                                                                finds
                                                                    finds
                                                                      that that
                                                                            Defendant
                                                                                Defendant
                                                                                      Q3, LLC
                                                                                           Q3, LLC

violations of
violations of BIPA
              BIPAwere
                   werenegligent;
                        negligent;(5)
                                    (5)reasonable
                                         reasonable
                                                  attorneys'
                                                     attorneys'
                                                             feesfees
                                                                  andand
                                                                      costscosts
                                                                             and and
                                                                                 otherother
                                                                                       litigation
                                                                                             litigation

expense pursuant
expense pursuanttoto740
                     740ILCS   14/20(3); and (6) for any other relief deemed appropriate in the
                         ILCS14/20(3);

p
                                     COUNT CCXXII— 03, LLC     LLC
                                    Violation of
                                    Violation of 740
                                                 740 ILCS
                                                      ILCS14/15(d)
                                                             14/15(d)
                        UnauthorizedDisclosure
                        Unauthorized  Disclosure/ Redisclosure
                                                  / Redisclosure/ Dissemination
                                                                   / Dissemination
                                (On Behalf
                                (On  Behalfof
                                            ofPlaintiffs
                                               Plaintiffsand
                                                          andthe
                                                               theClass)
                                                                    Class)

        1737. Plaintiffs incorporate the foregoing allegations as if fully
                                                                     fully set
                                                                           set forth
                                                                                forthherein.
                                                                                      herein.

        1738. Defendant Q3, LLC is a company organized under the laws of the State of Illinois.

              LLC therefore a "private entity"
Defendant Q3, LLC                       ntity"pursuant
                                               pursuanttotoBIPA.
                                                            BIPA.

        1739. Defendant Q3, LLC is a private
                                     privateentity
                                             entitythat
                                                    thatcollects
                                                          collectsbiometric
                                                                    biometric
                                                                            information
                                                                               information
                                                                                        fromfrom

many associated
many associatedworkers.
                workers.

       1740. BIPA makes it unlawful for any private entity in possession of a biometric identifier

or biometric information to, inter alia,
                                   alia, "disclose,
                                         "disclose,redisclose,      other disseminate a person's or
                                                    redisclose,ororother

customer's biometric identifier or biometric information . ." 740 ILCS 114/15(d).

             The plaintiffs and the Class are Illinois citizens that had their "biometric
       1741. The

information" collected and stored by McDonald's
                                     McDonald's/ /Defendant
                                                  DefendantQ3,
                                                            Q3,LLC
                                                                LLCoror
                                                                      itsits
                                                                          agents
                                                                             agents
                                                                                 through,
                                                                                    through,
                                                                                          interinter

alia, copying/recording
alia, copying/recordingofoftheir
                             theirrespective
                                    respective
                                             finger
                                                finger
                                                    prints
                                                       prints
                                                           andand
                                                              possibly
                                                                  possibly
                                                                       otherother
                                                                             individual
                                                                                  individual
                                                                                        biometric
                                                                                             biometric

data points.


                                                393



                                                                                       Exhibit U - Page 395 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 96 of 167 PageID #:3301




         1742. On information and belief, Defendant Q3, LLC disclosed, redisclosed, or

  disseminated the biometric information of plaintiffs and the class members to, through, and/or

  among others, including but not limited to other McDonald's entities or persons associated with

 McDonald's.

         1743. Stating further, while not necessary to pleading these claims, Q3, LLC did not have

 consent to such disclosure, redisclosure, or dissemination as discussed by BIPA. 740 ILSC

 14/15(d)(1).

         1744. Defendant Q3, LLC collection, storage and use of the plaintiffs' and class

                                                                  herein, aggrieved each plaintiff
 members' biometric identifiers, information or data as described herein,

 and class member as provided in B1PA and further violated
                                                  violated the  rights of each plaintiff and class
                                                            therights

 member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel;  (2) aa declaration that Defendant Q3,
                                                   counsel; (2)

 LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

 relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

     LLC to comply with the requirements of BIPA as to the
 Q3, LLC                                                   collection, storage and use of
                                                       the collection,

 biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

                                        alternatively, statutory damages of $1,000.00 per
 BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

                                                                finds that Defendant Q3, LLC
 violation pursuant to 740 ILCS 14/20(1) in the event the court finds

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation
                                        reasonableattorneys'

                                                        other relief deemed appropriate in the
 expense pursuant to 740 ILCS 14/20(3); and (6) for any other

 premises.




                                                 394



                                                                                     Exhibit U - Page 396 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 97 of 167 PageID #:3302




                                      COUNT CCXXLIE—
                                      COUNT     CCXXLIE—03,   03,LLC
                                                                  LLC
                                    Violation of
                                    Violation  of 740
                                                  740 ILCS
                                                       ILCS14/15(e)(1)
                                                             14/15(e)(1)
                              FailuretotoUse
                              Failure    UseReasonable
                                              ReasonableStandard
                                                            Standard of of
                                                                        Care
                                                                           Care
                                 (On Behalf
                                 (On  BehalfofofPlaintiffs
                                                 Plaintiffsand
                                                            andthe
                                                                 theClass)
                                                                      Class)

        1745. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.
                                                                                     herein.

        1746. Defendant Q3, LLC is a company orgRni7ed under the laws of the State of Illinois.

Defendant Q3, LLC is therefore a "private entity" pursuant to BIPA.

       1747. Defendant Q3, LLC is a private entity that collects biometric information from

McDonald's workers.
           workers.

                  requires a private entity to, inter alia, "store, transmit, and protect from
       1748. BIPA requires

disclosure all biometric identifiers and biometric information using the reasonable standard of care

within the private entity's industry.. ..."." 740 ILCS 14/15(e).
                   entity'sindustry

       1749. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant Q3, LLC or its agents through, inter

alia, copying/recording of their respective finger prints and possibly other individual biometric

data points.

       1750. Defendant Q3, LLC collection and storage of the plaintiffs' and class members'

biometric data was systematic and done without storing, transmitting, and/or protecting from

disclosure all biometric identifiers and biometric information using the reasonable standard of care

within its industry as required by 740 ILCS 14/15(e)(1).

       1751. Defendant Q3, LLC collection, storage and use of the plaintiffs' and class

members' biometric identifiers, information or data as described herein, aggrieved each plaintiff
                                                                                        plaintiff

                                                                                       and class
and class member as provided in BIPA and further violated the rights of each plaintiff and

member to control this information.




                                                395



                                                                                     Exhibit U - Page 397 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 98 of 167 PageID #:3303




                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILLS 5t2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant Q3,

 LLC actions, as pled herein, violate BJPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

 relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

 Q3, LLC to comply with the requirements of BIPA as to the collection, storage and use of

 biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

 BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant Q3, LLC

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

 premises.

                                     COUNT CCXXIV-- O3, LLC
                                   Violation of 740 ILCS 14/15(e)(2)
             Failure to Use Same Standard as Other Confidential and Sensitive Information
                                (On Behalf of Plaintiffs and the Class)

        1752. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1753. Defendant Q3, LLC is a company organized under the laws of the State of Illinois.

 Defendant Q3, LLC is therefore a "private entity" pursuant to BJPA.

        1754. Defendant Q3, LLC is a private entity that collects biometric information from

 McDonald's workers.

        1755. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information in a manner that is the same as or

 more protective than the manner in which the private entity stores, transmits, and protects other

 confidential and sensitive information." 740 11CS 14/15(e)(2).



                                                 396



                                                                                     Exhibit U - Page 398 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 99 of 167 PageID #:3304




        1756. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant Q3, LLC or its agents through, inter

alia, copying/recording of their respective
                                 respectivefinger
                                            fingerprints
                                                   printsand
                                                          andpossibly
                                                               possibly other individual biometric
                                                                      other

data points.

        1757. Defendant Q3, LLC collection and storage of the plaintiffs' and class members'

biometric data was not done in a manner that was the same as or more protective than the manner

in which it stores, transmits, and protects other confidential and sensitive information, as required

by 740 ILCS 14/15(e)(2).

        1758. Defendant Q3, LLC collection, storage and use of the plaintiffs' and class
                                collection, storage

members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

and class member as provided in BIPA and further violated the rights of each plaintiff and class

member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing
      appointingthe  undersigned counsel as class counsel;
                 theundersigned                   counsel; (2)
                                                            (2) aadeclaration
                                                                  declarationthat
                                                                               that
                                                                                  Defendant
                                                                                    Defendant
                                                                                            Q3,Q3,

    actions, as pled herein, violate BIPA, 740 ILCS
LLC actions,
LLC                                                 14/1 et seq.; (3) injunctive and equitable
                                               ILCS 14/1

relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

                           requirements of BIPA as to the collection, storage and use of
Q3, LLC to comply with the requirements

biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant Q3, LLC

violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation




                                                397



                                                                                      Exhibit U - Page 399 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 100 of 167 PageID #:3305




  expense pursuant to 740 ILLS 14/20(3); and (6) for any other relief deemed appropriate in the

  premises.


                             COUNT CCXXV — RAF EN1ERPRISES,
                                      Violation of 740 ILLS 14/15(a)
                         Failure to Properly Establish Publicly-Available Policy
                                  (On Behalf of Plaintiffs and the Class)

         1759. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1760. Defendant RAF ENTERPRISES, INC. is a company organized under the laws of

  the State of Illinois. Defendant RAF ENTERPRISES, INC. is therefore a "private entity" pursuant

 to BIPA.

         1761. Defendant RAF ENTERPRISES, INC. is a private entity that collects biometric

 information from McDonald's workers.

         1762. BEM requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first" 740 ILCS 14/15(a).

        1763. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant RAF ENTERPRISES, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints / palm scans and

 possibly other individual biometric data points.

        1764. Defendant RAF ENTERPRISES, INC. did not properly develop a written policy,

 made available to the public, establishing a retention schedule and guidelines for permanently

 destroying biometric identifiers and biometric information when the initial purpose for collecting



                                                398



                                                                                     Exhibit U - Page 400 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 101 of 167 PageID #:3306




 or obtaining such identifiers or information was satisfied or within 3 years of the individual's last

 interaction with the private entity, whichever occurred first.

         1765. Defendant RAF ENTERPRISES, INC. collection, storage and use of the plaintiffs'

 and class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                 WHEREFOM, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant RAF

 ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant RAF ENTERPRISES, INC. to comply with the requirements of BIPA as to the

 collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

 intentional and reckless violation of BIPA pursuant to 740 1LCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14120(1) in the event the court

 finds that Defendant RAF ENTERPRISES, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                          COUNT CMCV1— RAF ENTERPRISES, INC.
                                  Violation of 740 ILCS 14/15(a)
         Failure to Comply with Established Retention Schedule and Destruction Guidelines
                              (On Behalf of Plaintiffs and the Class)

        1766. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                   399



                                                                                          Exhibit U - Page 401 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 102 of 167 PageID #:3307




         1767. Defendant RAF ENTERPRISES, INC. is a company organized under the laws of

  the State of Illinois. Defendant RAF ENTERPRISES, INC. is therefore a "private entity" pursuant

 to BIPA.

         1768. Defendant RAF ENTERPRISES, INC. is a private entity that collects biometric

 information from McDonald's workers.

                                                                                        "develop a
         1769. BIPA requires private entities in possession of biometric information to "develop

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years
                                                                                            years of
                                                                                                  of

 the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a),

         1770. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

 of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

 information must comply with its established retention schedule and destruction guidelines." 735

 ILCS 14/15(a).

        1771. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant RAF ENTERPRISES, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints / palm scans and

 possibly other individual biometric data points.

        1772. Defendant RAF ENTERPRISES, INC. did not comply with its established retention

 schedule and destruction guidelines.

        1773. Defendant RAF ENTERPRISES, INC. collection, storage and use of the plaintiffs'

 and class members' biometric identifiers, information or data as described herein, aggrieved each




                                                 400



                                                                                      Exhibit U - Page 402 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 103 of 167 PageID #:3308




 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

                 for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et
 plaintiffs pray for:

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant RAF

 ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant RAF ENTERPRISES, INC. to comply with the requirements of BIPA as to the

 collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

 intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant RAF ENTERPRISES, INC. violations of BIM were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.

                             COUNT CCXXVII-- RAF ENTERPRISES,
                                                          ENTERPRISES,INC.    INC.
                                    Violation of
                                    Violation  of 740
                                                  740 ILCS
                                                       ILCS14/1.15(b)(1)
                                                              14/1.15(b)(1)
                              FailuretotoInform
                              Failure     InformofofCollection
                                                     Collectionand/or
                                                                  and/or
                                                                       Storage
                                                                         Storage
                                  (On Behalf
                                  (On   Behalfof
                                               ofPlaintiffs
                                                   Plaintiffsand   the Class)
                                                              andthe

        1774. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1775. Defendant RAF ENTERPRISES, INC. is a company organized under the laws of

the State of Illinois. Defendant RAF ENTERPRISES, INC. is therefore a "private entity" pursuant

to BIPA.

        1776. Defendant RAF ENTERPRISES, INC. is a private entity that collects biometric

information from McDonald's workers.




                                                   401



                                                                                          Exhibit U - Page 403 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 104 of 167 PageID #:3309




           1777. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

  purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

  identifiers or biometric information, unless it first: (1) informs the subject . . in writing that a

  biometric identifier or biometric information is being collected or stored .              ." 740 ILCS

  14/15(b)(1) (emphasis added).

           1778. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant RAF ENTERPRISES, INC. or its

  agents through, inter alia, copying/recording of their respective finger prints and possibly other

  individual biometric data points.

           1779. Defendant RAF ENTERPRISES, INC. collection and storage of the plaintiffs' and

  class member's biometric data was done without properly informing the plaintiffs and class

 members in writing that a biometric identifier or biometric information was being collected or

 stored.

           1780. Defendant RAF ENTERPRISES, INC. collection, storage and use of the plaintiffs'

 and class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant RAF

 ENTERPRISES, INC. actions, as pled herein., violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant RAF ENTERPRISES, INC. to comply with the requirements of BIPA as to the




                                                   402



                                                                                         Exhibit U - Page 404 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 105 of 167 PageID #:3310




collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

intentional and reckless violation of BIPA pursuant to 740 [GCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant RAF ENTERPRISES, INC. violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14t20(3);

and (6) for any other relief deemed appropriate in the premises.

                          COUNT CCXXV111— RAF EN1ERPRISES, INC.
                                    Violation of 740 ILCS 14/15(0(2)
                    FailuretotoInform
                    Failure     Informofofthe    Specific Purpose and Length of Term
                                            theSpecific
                                  (On Behalf
                                  (On Behalfof  ofPlaintiffs
                                                  Plaintiffsand   the Class)
                                                             andthe

        1781. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1782. Defendant RAF ENTERPRISES, INC. is a company organized under the laws of

the State of Illinois. Defendant RAF ENTERPRISES, INC. is therefore a "private entity" pursuant

to BIPA.
        1783. Defendant RAF ENTERPRISES, INC. is a private entity that collects biometric

information from McDonald's workers.
        1784. BIPA makes it unlawful for any private entity to, inter ails, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, nnless it first: (2) informs the subject . . . in writing of the

specific purpose and length of term for which a biometric identifier or biometric information is

 being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).

         1785. The plaintiffs and the Class are Illinois citi7Pns that had their "biometric

 information" collected and stored by McDonald's / Defendant RAF ENTERPRISES, INC. or its
                                                                                     possibly other
 agents through, inter alia, copying/recording of their respective finger prints and possibly

 individual biometric data points.


                                                  403



                                                                                        Exhibit U - Page 405 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 106 of 167 PageID #:3311




          1786. Defendant RAF ENTERPRISES, INC. failed to properly inform the plaintiffs or

  the class members in writing of the specific purpose and length of terms for which their biometric

  data was to be stored and used, as they were required to do under 740 ILLS 14/15(b)(2).

          1787. Defendant RAF ENTERPRISES, INC. collection, storage and use of the plaintiffe
                                                                                   plaintiffe

                                                                                     aggrieved each
  and class members' biometric identifiers, information or data as described herein, aggrieved

  plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

  class member to control this information.

                  WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant RAF

  ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

  and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

  Defendant RAF ENTERPRISES, INC. to comply with the requirements of BIPA as to the

  collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

  intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

  statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

  finds that Defendant RAF ENTERPRISES, INC. violations of B1PA were negligent; (5)

  reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

  and (6) for any other relief deemed appropriate in the premises.

                               COUNT CCICXIX—
                                      CCICXIX—RAF   RAFENTERPRISES,
                                                           ENTERPRISES,    INC.
                                                                             INC.
                                    Violation of
                                    Violation  of 740
                                                  740 ILCS
                                                       ILCS14/15(b)(3)
                                                             14/15(b)(3)
                                    FailuretotoObtain
                                    Failure     ObtainWritten
                                                        WrittenRelease
                                                                 Release
                                  (On Behalf
                                  (On Behalfof ofPlaintiffs
                                                 Plaintiffsand
                                                            andthe
                                                                 theClass)
                                                                     Class)

         1788. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                    404




                                                                                         Exhibit U - Page 406 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 107 of 167 PageID #:3312




        1789. Defendant RAF ENTERPRISES, INC. is a company organised under the laws of

 the State of Illinois. Defendant RAF ENTERMISES, INC. is therefore a "private entity" pursuant

 to BIPA.

        1790. Defendant RAF ENTERPRISES, INC. is a private entity that collects biometric

 information from McDonald's workers.

        1791. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: . . . (3) receives a written release executed by

 the subject of the biometric identifier or biometric information . . ." 740 ILCS 14/15(b)(3)

 (emphasis added).

        1792. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant RAF ENTERPRISES, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.

        1793. Defendant RAF ENTERPRISES, INC. collection and storage of the plaintiffs' and

 class members' biometric data was systematic and done without first obtaining the written release

 required by 740 ILCS 14/15(b)(3).

        1794. Defendant RAF ENTERPRISES, INC. collection, storage and use of the plaintiffs'

 and class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et




                                                  405



                                                                                        Exhibit U - Page 407 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 108 of 167 PageID #:3313




  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant RAF

  ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 1 4/1 et seq.; (3) injunctive

  and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

  Defendant RAF ENTERPRISES, INC. to comply with the requirements of BIPA as to the

  collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

  intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

  statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

  finds that Defendant RAF ENTERPRISES, INC. violations of BIPA were negligent; (5)

  reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

  and (6) for any other relief deemed appropriate in the premises.

                             COUNT CCXXX— RAF ENTERPRISES, INC.
                                     Violation of 740 ILCS 14/15(d)
                          Unauthorized Disclosure / Redisclosu re / Dissemination
                                 (On Behalf of Plaintiffs and the Class)

         1795. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1796. Defendant RAF ENTERPRISES, INC. is a company organized under the laws of

  the State of Illinois. Defendant RAF ENTERPRISES, INC. therefore a "private entity" pursuant

  to B1PA.

         1797. Defendant RAF ENTERPRISES, INC. is a private entity that collects biometric

  information from many associated workers.

         1798. BIPA makes it unlawful for any private entity in possession of a biometric identifier

 or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's or

 customer's biometric identifier or biometric information .        " 740 ILCS 114/15(d).

                                      Class are Illinois citizens that had their "biometric
         1799. The plaintiffs and the Class

 information" collected and stored by McDonald's / Defendant RAF ENTERPRISES, INC. or its


                                                    406




                                                                                          Exhibit U - Page 408 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 109 of 167 PageID #:3314




 agents through, inter alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.

         1800. On information and belief, Defendant RAF ENTERPRISES, INC. disclosed,

 redisclosed, or disseminated the biometric information of plaintiffs and the class members to,

 through, and/or among others, including but not limited to other McDonald's entities or persons

 associated with McDonald's.

         1801. Stating further, while not necessary to pleading these claims, RAF ENTERPRISES,

 INC. did not have consent to such disclosure, redisclosure, or dissemination as discussed by BIPA.

 740 ILSC 14/15(d)(1).

         1802. Defendant RAF ENTERPRISES, INC. collection, storage and use of the plaintiffs'

 and class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant RAF

ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant RAF ENTERPRISES, INC. to comply with the requirements of BIPA as to the

 collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

 intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant RAF ENTERPRISES, INC. violations of BIPA were negligent; (5)




                                                   407



                                                                                          Exhibit U - Page 409 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 110 of 167 PageID #:3315




  reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

  and (6) for any other relief deemed appropriate in the premises.

                              COUNT CCU-- RAF ENTERPRISES, INC.
                                    Violation of 740 ILCS 14/15(e)(1)
                               Failure to Use Reasonable Standard of Care
                                  (On Behalf of Plaintiffs and the Class)

          1803. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1804. Defendant RAF ENTERPRISES, INC. is a company organized under the laws of

  the State of Illinois. Defendant RAF ENTERPRISES, INC. is therefore a "private entity" pursuant

  to BIPA.

         1805. Defendant RAF ENTERPRISES, INC. is a private entity that collects biometric

  information from McDonald's workers.

         1806. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

  disclosure all biometric identifiers and biometric information using the reasonable standard of care

  within the private entity's industry . . ." 740 ILCS 14/15(e).

         1807. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant RAF ENTERPRISES, INC. or its

  agents through, inter alia, copying/recording of their respective finger prints and possibly other
         through,inter

  individual biometric data points.

         1808. Defendant RAF ENTERPRISES, INC. collection and storage of the plaintiffs'
                                                                             plaintiffs' and

                                                                        transmitting, and/or
 class members' biometric data was systematic and done without storing, transmitting,

 protecting from disclosure all biometric identifiers and biometric information using the reasonable

 standard of care within its industry as required by 740 ILCS 14/15(e)(1).

         1809. Defendant RAF ENTERPRISES, NC. collection, storage and use of the plaintiffs'
                                                                                 plaintiffs'

 and class members' biometric identifiers, information or data as described herein, aggrieved each


                                                  408



                                                                                      Exhibit U - Page 410 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 111 of 167 PageID #:3316




 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant RAF

 ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

                                         protect the interests of the plaintiffs and the class by requiring
 and equitable relief as is necessary to protect

 Defendant RAF ENTERPRISES, INC. to comply with the requirements of B1PA as to the

 collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

 intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14120(1) in the event the court

 finds that Defendant RAF ENTERPRISES, INC. violations of BIPA. were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14t20(3);

 and (6) for any other relief deemed appropriate in the premises.

                             COUNT C00001— RAF ENTERPRISES, INC.
                                           RAF ENTERPRISES,
                                 Violation of 740 ILCS
                                                   ILCS 14/15(e)(2)
                                                          14/15(e)(2)
           FailuretotoUse
           Failure    UseSame
                          SameStandard
                               Standardas as
                                          Other
                                             Other
                                                Confidential
                                                    Confidential
                                                               and and
                                                                   Sensitive
                                                                        Sensitive
                                                                             Information
                                                                                  Information
                               (On Behalf
                               (On BehalfofofPlaintiffs
                                              Plaintiffsand
                                                         andthe
                                                              theClass)
                                                                  Class)

        1810. Plaintiffs incorporate
                         incorporatethe
                                     theforegoing   allegations as if fully set forth herein.
                                         foregoingallegations

        1811. Defendant RAF ENTERPRISES, INC. is a company organized under the laws of

the State of Illinois. Defendant RAF ENTERPRISES, INC. is therefore a "private entity"

pursuant to BIPA.

        1812. Defendant RAF ENTERPRISES, INC. is a private entity that collects biometric

information from McDonald's workers.
                            workers.




                                                   409



                                                                                          Exhibit U - Page 411 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 112 of 167 PageID #:3317




          1813. BIPA requires a private entity to, inter alia, "store,
                                                               "store,             mit, and protect from
                                                                                   mit, and

                                                                                     the same as or
  disclosure all biometric identifiers and biometric information in a manner that is the

                                                                      transmits, and protects other
                                                       entity stores, transmits,
  more protective than the manner in which the private entity

  confidential and sensitive information." 740 ILCS 14/15(e)(2).

                                                                            their "biometric
          1814. The plaintiffs and the Class are Illinois citizens that had their

  information" collected and stored by McDonald's / Defendant RAF ENTERPRISES, INC. or its

  agents through, inter alia, copying/recording of their respective
                                                         respectivefinger  prints and possibly other
                                                                    fingerprints

  individual biometric data points.

          1815. Defendant RAF ENTERPRISES, INC. collection and storage of the plaintiffs' and

  class members' biometric data was not done in a manner that was the same as or more protective

                                                     protects other confidential and sensitive
  than the manner in which it stores, transmits, and protects

  information, as required by 740 JICS 14/15(e)(2).

          1816. Defendant RAF ENTERPRISES, INC. collection, storage and use of the plaintiffs'

  and class members' biometric identifiers, information or data as described herein,
                                                                             herein, aggrieved each

  plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

  class member to control this information.

                  WHEREFORE, individually, and
                                           and on
                                               onbehalf
                                                  behalfofofthe  proposed class members, the
                                                             theproposed

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant RAF

  ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

  and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

  Defendant RAF ENTERPRISES, INC. to comply with the requirements of BIPA as to the

  collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the



                                                    410



                                                                                         Exhibit U - Page 412 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 113 of 167 PageID #:3318




 intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant RAF ENTERPRISES, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.


                            COUNT CCXXXIII RCKC CORPORATION
                                     Violation of 740 ILCS 14/15(a)
                         Failure to Properly Establish Publicly-Available Policy
                                  (On Behalf of Plaintiffs and the Class)

         1817. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1818. Defendant RCKC CORPORATION is a company organized under the laws of the

 State of Illinois. Defendant RCKC CORPORATION is therefore a                 ate entity" pursuant to

 BIPA.

         1819. Defendant RCKC CORPORATION is a private entity that collects biometric

 information from McDonald's workers.

         1820. BIPA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destruying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individnal's last interaction with the private entity, whichever occurs first" 740 ILCS 14/15(a).

         1821. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant RCKC CORPORATION or its

 agents through, inter alia, copying/recording of their respective finger prints / palm scans and

 possibly other individual biometric data points.



                                                 411



                                                                                      Exhibit U - Page 413 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 114 of 167 PageID #:3319




          1822. Defendant RCKC CORPORATION did not properly develop a written policy,

  made available to the public, establishing a retention schedule and guidelines for permanently

  destroying biometric identifiers and biometric information when the initial purpose for collecting

  or obtaining such identifiers or information was satisfied or within 3 years of the individual's last

  interaction with the private entity, whichever occurred first.

          1823. Defendant RCKC CORPORATION collection, storage and use of the plaintiffs'

  and class members' biometric identifiers, information or data as described herein, aggrieved each

  plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

  class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant RCKC

  CORPORATION actions, as pled herein, violate BIPA, 740 ILLS 14/1 et seq.; (3) injunctive and

  equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

  Defendant RCKC CORPORATION to comply with the requirements of BIPA as to the collection,

  storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

  reckless violation of BIPA pursuant to 740 ELCS 14/20(2), or alternatively, statutory damages of

  $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 RCKC CORPORATION violations of BIPA were negligent; (5) reasonable attorneys' fees and

 costs and other litigation expense pursuant to 740 ILLS 14/20(3); and (6) for any other relief

 deemed appropriate in the premises.

                          COUNT CCXXXIV— RCKC CORPORATION
                                  Violation of 740 ILCS 14/15(a)
         Failure to Comply with Established Retention Schedule and Destruction Guidelines
                              (On Behalf of Plaintiffs and the Class)



                                                  412




                                                                                      Exhibit U - Page 414 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 115 of 167 PageID #:3320




         1824. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1825. Defendant RCKC CORPORATION is a company organized under the laws of the

 State of Illinois. Defendant RCKC CORPORATION is therefore a rivate entity" pursuant to

 BIPA.

         1826. Defendant RCKC CORPORATION is a private entity that collects biometric

 information from McDonald's workers.

         1827. BIPA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first" 740 ILCS 14/15(a).

         1828. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

 of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

 information must comply with its established retention schedule and destruction guidelines." 735

 ILCS 14/15(a).

         1829. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant RCKC CORPORATION or its

 agents through, inter alia, copying/recording of their respective finger prints / palm scans and

 possibly other individual biometric data points.

         1830. Defendant RCKC CORPORATION did not comply with its established retention

 schedule and destruction guidelines.

         1831. Defendant RCKC CORPORATION collection, storage and use of the plainfilTs'

 and class members' biometric identifiers, information or data as described herein, aggrieved each


                                                 413



                                                                                      Exhibit U - Page 415 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 116 of 167 PageID #:3321




 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class cotmsel; (2) a declaration that Defendant RCKC

 CORPORATION actions, as pled herein, violate BEPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant RCKC CORPORATION to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 RCKC CORPORATION violations of BIPA were negligent; (5) reasonable attorneys' fees and

 costs and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief

 deemed appropriate in the premises.

                              COUNT CCXXXV— RCKC CORPORATION
                                    Violation of 740 ILCS 14/115(b)(1)
                              Failure to Inform of Collection and/or Storage
                                  (On Behalf of Plaintiffs and the Class)

         1832. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1833. Defendant RCKC CORPORATION is a company organized under the laws of the

 State of Illinois. Defendant RCKC CORPORATION is therefore a "private entity" pursuant to

 BIPA.
         1834. Defendant RCKC CORPORATION is a private entity that collects biometric

 information from McDonald's workers.




                                                  414




                                                                                      Exhibit U - Page 416 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 117 of 167 PageID #:3322




           1835. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: (1) informs the subject . . . in writing that a

 biometric identifier or biometric information is being collected or stored .               740 RCS

 14/15(b)(1) (emphasis added).

           1836. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant RCKC CORPORATION or its

                                                        respective forger prints and possibly other
 agents through, inter alia, copying/recording of their respective

 individual biometric data points.

           1837. Defendant RCKC CORPORATION collection and storage of the plaintiffs' and
                                                       and storage

 class member's biometric data was done without properly informing the plaintiffs and class

 members in writing that a biometric identifier or biometric information was being collected or

 stored.
           1838. Defendant RCKC CORPORATION collection, storage and use of the plaintiffs'

 and class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                  WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 1I,CS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel;  (2) a declaration that Defendant RCKC
                                                   counsel; (2)

 CORPORATION actions, as pled herein, violate BIPA, 740 ELCS 14/1 et seq.; (3) injunctive and
                                                        ELCS 14/1

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant RCKC CORPORATION to comply with the requirements     BIPAasas to the collection,
                                               requirementsofofBIPA




                                                  415



                                                                                       Exhibit U - Page 417 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 118 of 167 PageID #:3323




  storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

                                                               alternatively, statutory damages of
  reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

  $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

  RCKC CORPORATION violations of BIPA were negligent; (5) reasonable attorneys'
                                           negligent;(5)             attorneys'fees
                                                                                feesand
                                                                                     and

  costs and other litigation expense pursuant to 740 ILLS 14/20(3); and (6) for any other
                                                                                    otherrelief
                                                                                          relief

  deemed appropriate in the premises.

                          COUNT COOOM—
                                    COOOM—RCKC     RCKCCORPO:RA
                                                           CORPO:RA     I I ION
                                                                            ION
                                  Violation of 740 ILCS
                                  Violation           ILCS 14/15(b)(2)
                                                            14/15(b)(2)
                  FailuretotoInform
                  Failure     Informofofthe
                                          theSpecific
                                               Specific
                                                      Purpose
                                                         Purpose
                                                               andand
                                                                    Length
                                                                       Length
                                                                            of Term
                                                                                of Term
                               (On Behalf
                               (On  Behalfof  ofPlaintiffs
                                                Plaintiffsand
                                                           andthe
                                                                theClass)
                                                                    Class)

                                                                             set forth herein.
          1839. Plaintiffs incorporate the foregoing allegations as if fully set       herein.

          1840. Defendant RCKC CORPORATION is a company organized under the
                                                                        the laws
                                                                            laws of
                                                                                 of the
                                                                                     the

  State of Illinois. Defendant RCKC CORPORATION is therefore a "private entity" pursuant to
                                                               "privateentity"

  BIPA.

          1841. Defendant RCKC CORPORATION is a private entity that collects biometric

  information from McDonald's workers.

          1842. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,
                                                                        alia, "collect,

  purchase, receive through trade, or otherwise obtain a person's or a customer's biometric
  purchase,

  identifiers or biometric information, unless it first: (2) informs the subject
                                                                         subject..                of the
                                                                                          writingof
                                                                                          writing

  specific purpose and length of term for which a biometric identifier or biometric information is

  being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).
  being                                                              added).

                                                                            their "biometric
          1843. The plaintiffs and the Class are Illinois citizens that had their

  information" collected and stored by McDonald's / Defendant RCKC CORPORATION or its

  agents through, inter alia, copying/recording of their respective finger
  agents                                                                   prints and possibly other
                                                                    finger prints

  individual biometric data points.



                                                  416




                                                                                      Exhibit U - Page 418 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 119 of 167 PageID #:3324




        1844. Defendant RCKC CORPORATION failed to properly inform the plaintiffs or the

 class members in writing of the specific purpose and length of terms for which their biometric data

 was to be stored and used, as they were required to do under 740 LLCS 14/15(b)(2).

        1845. Defendant RCKC CORPORATION collection, storage and use of the plaintiffs'

 and class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIM and further violated the rights of each plaintiff and

 class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant RCKC

 CORPORATION actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant RCKC CORPORATION to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILLS 14/20(1) in the event the court finds that Defendant

 RCKC CORPORATION violations of BIPA were negligent; (5) reasonable attorneys' fees and

 costs and other litigation expense pursuant to 740 ILCS 14t20(3); and (6) for any other relief

 deemed appropriate in the premises.

                            COUNT COOONII-- RCKC CORPORATION
                                 Violation of 740 ILLS 14/15(b)(3)
                                 Failure to Obtain Written Release
                               (On Behalf of Plaintiffs and the Class)

        1846. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                 417



                                                                                       Exhibit U - Page 419 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 120 of 167 PageID #:3325




        1847. Defendant RCKC CORPORATION is a company organized under the laws of the

State of Illinois. Defendant RCKC CORPORATION is therefore a "private entity" pursuant to

BIPA.
        1848. Defendant RCKC CORPORATION is a private entity that collects biometric

information from McDonald's workers.
        1849. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: . . . (3) receives a written release executed by
                                                                               740 ILCS 14/15(b)(3)
the subject of the biometric identifier or biometric information . .

(emphasis added).
        1850. The plaintiffs and the Class are Illinois citizens, that had their "biometric

information" collected and stored by McDonald's / Defendant RCKC CORPORATION or its

 agents through, inter alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.
        1851. Defendant RCKC CORPORATION collection and storage of the plaintiffs' and

 class members' biometric data was systematic and done without first obtaining the written release

 required by 740 ILCS 14115(b)(3).
         1852. Defendant RCKC CORPORATION collection, storage and use of the plaintiffs'

 and class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.
                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 JLCS 5/2-801, et



                                                  418



                                                                                       Exhibit U - Page 420 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 121 of 167 PageID #:3326




 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant RCKC

 CORPORATION actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant RCKC CORPORATION to comply with the requirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 14t20(2), or alternatively, statutory damages of

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

RCKC CORPORATION violations of BIPA were negligent; (5) reasonable attorneys' fees and

costs and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief

 deemed appropriate in the premises.
                           premises.

                          COUNT CCX1OCV111—
                          COUNT    CCX1OCV111—RCKC   RCKCCORPORATION
                                                              CORPORATION
                                   Violation of
                                   Violation  of 740
                                                 740 ILCS
                                                      ILCS14/15(d)
                                                             14/15(d)
                        UnauthorizedDisclosure
                        Unauthorized  Disclosure/ Redisclosure
                                                  / Redisclosure/ Dissemination
                                                                   / Dissemination
                                (On Behalf
                                (On  Behalfof
                                            ofPlaintiffs
                                               Plaintiffsand
                                                          andthe
                                                               theClass)
                                                                    Class)

        1853. Plaintiffs incorporate
                         incorporatethe
                                     theforegoing
                                         foregoingallegations
                                                    allegations
                                                              as as
                                                                 if fully
                                                                    if fully
                                                                          setset
                                                                              forth
                                                                                 forth
                                                                                    herein.
                                                                                       herein.

        1854. Defendant RCKC CORPORATION is a company organized under the laws of the

State of Illinois. Defendant RCKC CORPORATION therefore a "private entity" pursuant to

BIPA.
        1855. Defendant RCKC CORPORATION is a private entity that collects biometric

information from many associated workers.

        1856. BIPA makes it unlawful for any private entity in possession of a biometric identifier

                             inter alia, "disclose, rediselose, or other disseminate a person's or
or biometric information to, inter

customer's biometric identifier or biometric information . . . ." 740 fLCS 114/15(d).

        1857. The plaintiffs and the Class are Illinois citizens that had their "biometrie

information" collected and stored by McDonald's / Defendant RCKC CORPORATION or its


                                                  419



                                                                                        Exhibit U - Page 421 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 122 of 167 PageID #:3327




  agents through, inter alia, copying/recording of their respective finger prints and possibly other

  individual biometric data points.

          1858. On information and belief, Defendant RCKC CORPORATION disclosed,

  reciisclosed, or disseminated the biometric information of plaintiffs and the class members to,

  through, and/or among others, including but not limited to other McDonald's entities or persons

  associated with McDonald's.

          1859. Stating further, while not necessary to pleading these claims, RCKC

  CORPORATION did not have consent to such disclosure, redisclosure, or dissemination as

  discussed by BIPA. 740 ILSC 14/15(d)(1).

          1860. Defendant RCKC CORPORATION collection, storage and use of the plaintiffs'

  and class members' biometric identifiers, information or data as described herein, aggrieved each

  plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

  class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant RCKC

  CORPORATION actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

  equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant RCKC CORPORATION to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 RCKC CORPORATION violations of BIPA were negligent; (5) reasonable attorneys' fees and



                                                  420




                                                                                      Exhibit U - Page 422 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 123 of 167 PageID #:3328




 costs and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief

 deemed appropriate in the premises.

                                COUNT CCXXXIX—
                                COUNT    CCXXXIX—RCKC    RCKCCORPORATION
                                                                CORPORATION
                                       Violation of
                                       Violation  of 740
                                                     740 ILCS
                                                          ILCS14/15(e)(1)
                                                                14/15(e)(1)
                                 FailuretotoUse
                                 Failure    UseReasonable
                                                 ReasonableStandard
                                                               Standard of of
                                                                           Care
                                                                              Care
                                    (On Behalf
                                    (On  BehalfofofPlaintiffs
                                                    Plaintiffsand
                                                               andthe
                                                                    theClass)
                                                                         Class)

                                                                            set forth herein.
         1861. Plaintiffs incorporate the foregoing allegations as if fully set

                                                       organized under the laws of the
         1862. Defendant RCKC CORPORATION is a company organized

 State of Illinois. Defendant RCKC CORPORATION is therefore a "private entity" pursuant to
                                                              "privateentity"

 BIPA.

         1863. Defendant RCKC CORPORATION is a private entity that collects biometric
                                               privateentity

 information from McDonald's workers.

         1864. BIPA requires a private entity to, inter alia, "store,
                                                              "store,transmit,
                                                                      transmit,and
                                                                                 and
                                                                                   protect
                                                                                     protect
                                                                                           from
                                                                                              from

 disclosure all biometric identifiers and biometric information using the reasonable standard
                                                                                     standardofofcare
                                                                                                  care

 within the
 within  theprivate
             privateentity's
                     entity'sindustry
                               industry
                                      . . .. .". .740
                                                  ." 740
                                                      ILCS
                                                         ILCS
                                                           14/15(e).
                                                              14/15(e).

         1865. The
               The plaintiffs
                   plaintiffsand
                              andthe  Class are Illinois citizens that had their
                                  theClass                                 their"biometric
                                                                                 "biometric

 information"collected
 information" collectedand
                        andstored
                             stored
                                  by by
                                     McDonald's
                                        McDonald's / Defendant RCKC CORPORATION or
                                                / Defendant                     or its
                                                                                   its

 agents through,
 agents  through,inter
                  interalia,
                         alia,
                             copying/recording
                               copying/recording
                                               of their
                                                   of their
                                                        respective
                                                            respective
                                                                   finger printsprints and possibly other
                                                                       finger

 individualbiometric
 individual biometricdata
                      datapoints.
                            points.

         1866. Defendant
               DefendantRCKC
                         RCKCCORPORATION
                              CORPORATIONcollection
                                           collection
                                                    andand
                                                        storage
                                                           storage
                                                                of the
                                                                    of plaintiffs'
                                                                       the plaintiffs'
                                                                                   and and

 class members'
       members'biometric
                biometricdata
                          datawas
                               wassystematic
                                    systematic
                                             andand
                                                 done
                                                    done
                                                      without
                                                         without
                                                              storing,
                                                                   storing,
                                                                       transmitting,
                                                                            transmitting,
                                                                                     and/orand/or

protectingfrom
protecting fromdisclosure
                disclosureallallbiometric
                                  biometric
                                          identifiers
                                             identifiers
                                                      andand
                                                          biometric
                                                             biometric
                                                                    information
                                                                         information
                                                                                usingusing
                                                                                     the reasonable
                                                                                           the reasonable

 standardofofcare
 standard     carewithin
                   withinitsits
                             industry
                                industry
                                      as required
                                         as required
                                                  by 740
                                                      by 740   1 14/15(e)(1).
                                                         ILCSILCS

         1867. Defendant
               DefendantRCKC
                         RCKCCORPORATION
                              CORPORATIONcollection,
                                           collection,
                                                     storage
                                                        storage
                                                             andand  of of the plaintiffs'
                                                                 use use

and class
and classmembers'
          members'biometric
                   biometric  identifiers, information or data as described herein, aggrieved each
                            identifiers,


                                                      421



                                                                                         Exhibit U - Page 423 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 124 of 167 PageID #:3329




  plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff
                                                                                         plaintiffand
                                                                                                   and

  class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members,
                                                                              members,the
                                                                                       the

                  for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et
  plaintiffs pray for:

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant RCKC

              actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and
  CORPORATION actions,                                                                     and

  equitable relief as is necessary to protect the interests of the plaintiffs and the class by req uiring
                                                                                               requiring

  Defendant RCKC CORPORATION to comply with the requirements of BIPA as to the collection,

  storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

  reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages
                                                                                        damagesof
                                                                                                of

  $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

  RCKC CORPORATION violations of BIPA were negligent; (5) reasonable attorneys' fees and
                                                                                     and

  costs and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief

  deemed appropriate in the premises.

                             COUNT CCXL—
                             COUNT    CCXL—RCKC  RCKCCORPORATION
                                                         CORPORATION
                                  Violation of
                                  Violation  of 740
                                                740 ILCS
                                                     ILCS14/15(e)(2)
                                                           14/15(e)(2)
            FailuretotoUse
            Failure    UseSame
                           SameStandard
                                Standardas as
                                           Other
                                              Other
                                                  Confidential
                                                      Confidential
                                                                and and
                                                                    Sensitive
                                                                        Sensitive
                                                                              Information
                                                                                   Information
                                (On Behalf
                                (On BehalfofofPlaintiffs
                                               Plaintiffsand
                                                          andthe
                                                               the Class)

          1868. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

          1869. Defendant RCKC CORPORATION is a company organized under the laws of the

  State of Illinois. Defendant RCKC CORPORATION is therefore a "private entity" pursuant to

  BIPA.

          1870. Defendant RCKC CORPORATION is a private entity that collects biometric

  information from McDonald's workers.
                              workers.




                                                   422




                                                                                       Exhibit U - Page 424 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 125 of 167 PageID #:3330




        1871. BEFA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information in a manner that is the same as or

 more protective than the manner in which the private entity stores, transmits, and protects other

 confidential and sensitive information." 740 ILCS 14/15(e)(2).

        1872. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant RCKC CORPORATION or its

                             copying/recording of their respective finger prints and possibly other
 agents through, inter alia, copying/recording

 individual biometric data points.

        1873. Defendant RCKC CORPORATION collection and storage of the plaintiffs' and

                                       done in a manner that was the same as or more protective
 class members' biometric data was not done

 than the manner in which it stores,  transmits, and protects other confidential and sensitive
                             stores, transmits,

 information, as required by 740 ILCS 14/15(e)(2).
        1874. Defendant RCKC CORPORATION collection, storage and use of the plaintiffs'

 and class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

                                  counsel as class counsel; (2) a declaration that Defendant RCKC
 seq., appointing the undersigned counsel

 CORPORATION actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant RCKC CORPORATION to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data;
                              data;(4)  statutory damages of $5,000.00 for the intentional and
                                    (4)statutory



                                                  423



                                                                                      Exhibit U - Page 425 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 126 of 167 PageID #:3331




  reckless violation of BIPA pursuant to 740 ILCS 1 4/20(2), or alternatively, statutory damages of

  $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

  RCKC CORPORATION violations of BIPA were negligent; (5) reasonable attorneys' fees and

                                     pursuant to 740 ILCS 14/20(3); and (6) for any
  costs and other litigation expense pursuant                                       other relief
                                                                                any other

  deemed appropriate in the premises.
                            premises.


                           COUNT CCXLI
                           COUNT      CCXLI— —SCHIVITIT-BOULDER
                                                 SCHIVITIT-BOULDER       HILL,
                                                                            HILL,
                                                                               INC.INC.
                                         Violation of
                                         Violation     740 ILCS 14/15(a)
                                                    of 740
                           FailuretotoProperly
                           Failure     ProperlyEstablish
                                                 EstablishPublicly-Available
                                                             Publicly-Available
                                                                              Policy
                                                                                 Policy
                                     (On Behalf
                                     (On Behalfof ofPlaintiffs
                                                    Plaintiffsand
                                                               andthe
                                                                    theClass)
                                                                        Class)

          1875. Plaintiffs
                Plaintiffsincorporate
                           incorporatethe
                                        the
                                          foregoing
                                            foregoing
                                                    allegations
                                                       allegations
                                                                as if
                                                                   asfully
                                                                      if fully
                                                                           set set
                                                                               forth
                                                                                   forth
                                                                                     herein.
                                                                                         herein.

          1876. Defendant
                DefendantSCHM11"1
                          SCHM11"1-BOULDER
                                   -BOULDERHILL,
                                            HILL,INC.
                                                   INC.      a company organized under the
                                                      is aiscompany                    the

  laws of the
          the State
              StateofofIllinois.
                        Illinois.Defendant
                                  DefendantSCIIMET-BOULDER
                                            SCIIMET-BOULDERHILL,
                                                             HILL,
                                                                 INC.INC.
                                                                      is therefore
                                                                           is therefore
                                                                                   a "private
                                                                                        a "private

  entity"pursuant
  entity" pursuanttoto
                     BIPA.
                       BIPA.

          1877. Defendant SCHM111-BOULDER HILL, INC. is a private
                DefendantSCHM111-BOULDER                  privateentity
                                                                  entitythat
                                                                         thatcollects
                                                                               collects

  biometricinformation
  biometric informationfrom
                         from
                            McDonald's
                              McDonald's
                                       workers.
                                         workers.

          1878. BIPA
                BIPA requires
                     requiresprivate
                              privateentities
                                       entities
                                              in in
                                                 possession
                                                    possession
                                                            of of
                                                               biometric
                                                                  biometric
                                                                         information
                                                                            information
                                                                                     to "develop
                                                                                          to "develop
                                                                                                 a    a

  writtenpolicy,
  written policy,made
                 madeavailable
                      availabletoto
                                  thethe
                                       public,
                                         public,
                                               establishing
                                                  establishing
                                                            a retention
                                                                a retention
                                                                        schedule
                                                                            schedule
                                                                                 and guidelines
                                                                                     and guidelines
                                                                                                for for

 permanentlydestroying
 permanently destroyingbiometric
                         biometric
                                 identifiers
                                    identifiers
                                             andand
                                                 biometric
                                                    biometric
                                                           infounation
                                                               infounation
                                                                       whenwhen
                                                                           the initial
                                                                                 the initial
                                                                                       purpose
                                                                                             purpose

  for collecting or obtaining such
                              such identifiers
                                   identifiersororinformation
                                                   informationhashas
                                                                  been
                                                                     been
                                                                       satisfied
                                                                          satisfied or within 3 years of
                                                                                 or within

 the individual's
 the individual'slast
                  lastinteraction
                        interaction
                                  with
                                    with
                                       thethe
                                           private
                                              private
                                                   entity,
                                                       entity,
                                                           whichever
                                                               whichever
                                                                     occurs
                                                                         occurs
                                                                            first."first."
                                                                                     740 ILCS
                                                                                           740 ILCS
                                                                                               14/15(a).
                                                                                                     14/15(a).

         1879. The
               The plaintiffs
                   plaintiffsand
                              andthe
                                  theClass
                                      Classare
                                             are
                                               Illinois
                                                  Illinois
                                                        citizens
                                                           citizens
                                                                 thatthat
                                                                       hadhad
                                                                           theirtheir
                                                                                 "biometric
                                                                                      "biometric

 information"collected
 information" collectedand
                        andstored
                             stored
                                  by by
                                     McDonald's
                                        McDonald's
                                                / Defendant
                                                   / Defendant
                                                            SCHM111
                                                               SCHM111
                                                                    -BOULDER
                                                                       -BOULDER
                                                                             HILL,HILL,
                                                                                   INC. INC.

 or its
 or its agents
        agentsthrough,
               through,inter
                         inter
                             alia,
                                alia,
                                   copying/recording
                                      copying/recording
                                                     of their
                                                         of their
                                                              respective
                                                                  respective
                                                                         fingerfinger
                                                                                 printsprints
                                                                                        / palm/ scans
                                                                                                palm and
                                                                                                      scans and

 possibly other individual biometric data points.




                                                     424




                                                                                             Exhibit U - Page 426 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 127 of 167 PageID #:3332




         1880. Defendant SCHMI11-BOULDER HILL, INC. did not properly develop a written

 policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information was satisfied or within 3 years of the

 individual's last interaction with the private entity, whichever occurred first.

         1881. Defendant SCIIMI 1 1-BOULDER HILL, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 SCIIME1 f-BOULDER HILL, INC. actions, as pled herein, violate BTA, 740 ILCS 14/1 et seq.;

 (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

 class by requiring Defendant SCH1V1111 -BOULDER HILL, INC. to comply with the requirements

 of BIM as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant SCILVIII'l -BOULDER HILL, INC. violations of KM were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                      COUNT CCXLII— SCIEMTIT-BOULDER BILL, INC.
                                  Violation of 740 ILCS 14/15(a)
         Failure to Comply with Established Retention Schedule and Destruction Guidelines
                              (On Behalf of Plaintiffs and the Class)


                                                 425



                                                                                      Exhibit U - Page 427 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 128 of 167 PageID #:3333




          1882. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

          1883. Defendant SCHM1r1 -BOULDER HILL, INC. is a company organized under the

  laws of the State of Illinois. Defendant SCHMITT-BOULDER HILL, INC. is therefore a "private

  entity" pursuant to BIPA.

          1884. Defendant SCHtvIITT-BOULDER HILL, INC. is a private entity that collects

  biometric information from McDonald's workers.

          1885. BIPA requires private entities in possession of biometric information to "develop a

  written policy, made available to the public, establishing a retention schedule and guidelines for

  permanently destroying biometric identifiers and biometric information when the initial purpose

  for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

  the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

         1886. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

  of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

  information must comply with its established retention schedule and destruction guidelines." 735

  ILCS 14/15(a).

         1887. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant SCHMITT-BOULDER BILL, INC.

  or its agents through, inter alia, copying/recording of their respective finger prints /palm scans and

  possibly other individual biometric data points.

         1888. Defendant SCHNEE I I -BOULDER HILL, INC. did not comply with its established

  retention schedule and destruction guidelines.

         1889. Defendant SolafiT —BOULDER HILL,                     collection, cthrage and use of the

 plaintiffs' and class members' bionietrie identifiers, information or data as described herein,


                                                   426




                                                                                       Exhibit U - Page 428 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 129 of 167 PageID #:3334




 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

                                             herein, violate BIPA, 740 ILCS 14/1 et seq.;
                            actions, as pled herein,
 SCHMITT-BOULDER HILL, INC. actions,

 (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

 class by requiring Defendant SCHMITT-BOULDER HELL, INC. to comply with the requirements

 of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

                                  violation of BIPA pursuant to 740 ILCS 14t20(2), or alternatively,
 for the intentional and reckless violation

                                per violation pursuant to 740 ILCS 14/20(1) in the event the court
 statutory damages of $1,000.00 per

 finds that Defendant SCHMTIT-BOULDER HILL, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                        COUNT CCXLIII— SCHMITT-BOULDER                       INC.
                                 Violation of 740 ILCS 14/115(b)(1)
                           FailuretotoInform
                           Failure     InformofofCollection
                                                  Collectionand/or
                                                              and/or
                                                                   Storage
                                                                      Storage
                               (On Behalf
                               (On   Behalfof
                                            ofPlaintiffs
                                               Plaintiffsand
                                                          andthe
                                                               theClass)
                                                                   Class)

        1890. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1891. Defendant SCHMIT1 -BOULDER HILL, INC. is a company organized under the

 laws of the State of Illinois. Defendant SCHNIE1 l'-BOULDER HILL, INC. is therefore a "private
                                                                                       "private

entity"pursuant
entity" pursuanttotoBIPA.
                     BIPA.

        1892. Defendant SCHM11-1-BOULDER HILL, INC. is a private entity that collects

 biometric information from McDonald's workers.




                                                  427



                                                                                       Exhibit U - Page 429 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 130 of 167 PageID #:3335




          1893. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

  purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

  identifiers or biometric information, unless it first: (1) informs the subject . . in writing that a

  biometric identifier or biometric information is being collected or stored . . . . 740 LLCS

  14/15(b)(1) (emphasis added).

          1894. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant SCHMITT-BOULDER HILL, INC.

                                           g/recording of their respective finger prints and possibly
  or its agents through, inter alia, copying/recording

  other individual biometric data points.

          1895. Defendant SCHMI I I -BOULDER HILL, INC. collection and storage of the

  plaintiffs' and class member's biometric data was done without properly informing the plaintiffs

  and class members in writing that a biometric identifier or biometric information was being

  collected or stored.

          1896. Defendant SCIIIVLE I-1 -BOULDER BILL, INC. collection, storage and use of the

  plaintiffs' and class members' biometric identifiers, information or data as described herein,

  aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

  each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 512-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

  SCILMITT-BOULDER HILL, INC. actions, as pled herein, violate BIM, 740 ILCS 14/1 et seq.;
                   HILL,INC.

  (3) injunctive and equitable relief as is necessary to protect the interests.of the plaintiffs and the

  class by requiring Defendant SO-I:MilF! -BOULDER HILL, INC. to comply with the requirements



                                                  428




                                                                                      Exhibit U - Page 430 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 131 of 167 PageID #:3336




of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant SCHMM'-BOULDER HILL, INC. violations of B1PA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILLS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.

                       COUNT CCXLIV— SCHNUTT-BOULDER HILL, INC.
                                   Violation of 740 ILLS 14/15(b)(2)
                    Failure to Inform of the Specific Purpose and Length of Term
                                 (On Behalf of Plaintiffs and the Class)

       1897. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       1898. Defendant SCHMITT-BOULDER HILL, INC. is a company organized under the

laws of the State of Illinois. Defendant SCHMITT-BOULDER HILL, INC. is therefore a "private

entity" pursuant to BIPA.

       1899. Defendant SCHM11 I-BOULDER HILL, INC. is a private entity that collects

biometric information from McDonald's workers.

       1900. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: (2) informs the subject . . • in writing of the

specific purpose and length of term for which a biometric identifier or biometric information is

being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).

       1901. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant SCHMITT-BOULDER HILL, INC.

or its agents through, inter alia, copying/recording of their respective finger prints and possibly

other individual biometric data points.


                                                 429



                                                                                      Exhibit U - Page 431 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 132 of 167 PageID #:3337




         1902. Defendant SCHMITT-BOULDER HILL, INC. failed to properly inform the

  plaintiffs or the class members in writing of the specific purpose and length of terms for which

  their biometric data was to be stored and used, as they were required to do under 740 ILCS

  14/15(b)(2).

         1903. Defendant SCHM1TT-BOULDER HILL, INC. collection, storage and use of the

  plaintiffs' and class members' biometric identifiers, information or data as described herein,

  aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

  each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

                   HILL, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;
  SCHMII 1-BOULDER HILL,

  (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

  class by requiring Defendant SCHMITT-BOULDER HILL, INC. to comply with the requirements

  of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

  for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

  statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

  finds that Defendant SCHMI11 -BOULDER HILL, INC. violations of BIPA were negligent; (5)

  reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

  and (6) for any other relief deemed appropriate in the premises.

                          COUNT CCXLV— SCHMITT-BOULDER BILL, INC.
                                 Violation of 740 1LCS 14/15(bX3)
                                 Failure to Obtain Written Release
                               (On Behalf of Plaintiffs and the Class)

         1904. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.



                                                   430




                                                                                      Exhibit U - Page 432 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 133 of 167 PageID #:3338




         1905. Defendant SCHMITT-BOULDER HILL, INC. is a company organized under the

 laws of the State of Illinois. Defendant SCHMITT-BOULDER HILL, INC. is therefore a "private

 entity" pursuant to BIPA.

         1906. Defendant SCHM1TT-BOULDER HILL, INC. is a private entity that collects

 biometric information from McDonald's workers.

        1907. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: . . . (3) receives a written release executed by

 the subject of the biometric identifier or biometric information . . . ." 740 ILCS 14/15(b)(3)

 (emphasis added).

        1908. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's /Defendant SCHMITT-BOULDER BILL, INC.

 or its agents through, inter alia, copying/recording of their respective finger prints and possibly

 other individual biometric data points.

        1909. Defendant SCIIM111-BOULDER BILL, INC. collection and storage of the

plaintiffs' and class members' biometric data was systematic and done without first obtaining the

written release required by 740 ILCS 14115(b)(3).

        1910. Defendant SCHMITT-BOULDER HILL, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 512-801, et




                                                  431



                                                                                        Exhibit U - Page 433 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 134 of 167 PageID #:3339




  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant
  SCHME1 I -BOULDER HILL, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

  (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

           requiring Defendant SCHMITT-BOULDER HILL, INC. to comply with the requirements
  class by requiring

                    collection, storage and use of biometric data; (4) statutory damages of $5,000.00
  of BIPA as to the collection,

  for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

  statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

  finds that Defendant SCHMI Fl -BOULDER HILL, INC. violations of BIPA were negligent; (5)

                                                 litigation expense pursuant to 740 ILCS 14/20(3);
  reasonable attorneys' fees and costs and other litigation

                                      appropriate in the premises.
  and (6) for any other relief deemed appropriate

                         COUNT CCXLVI— SCHMITT-BOULDER
                                            SCHMITT-BOULDERDILL,        DILL,INC.
                                                                               INC.
                                    Violation of
                                    Violation  of 740
                                                  740 ILCS
                                                       ILCS14/15(d)
                                                              14/15(d)
                         UnauthorizedDisclosure
                         Unauthorized  Disclosure/ Redisciosure
                                                   / Redisciosure/Dissemination
                                                                    /Dissemination
                                 (On Behalf
                                 (On  Behalfof
                                             ofPlaintiffs
                                                Plaintiffsand
                                                           andthe
                                                                theClass)
                                                                    Class)

         1911. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1912. Defendant SCHMITT-BOULDER BILL, INC. is a company organized under the

  laws of the State of Illinois. Defendant SCHMITT-BOULDER HILL, INC. therefore a "private

  entity" pursuant to BIPA.

         1913. Defendant SCHM111-BOULDER HILL, INC. is a private entity that collects

  biometric information from many associated workers.
                                             workers.

                    makes itit unlawful for any private entity in possession of a biometric identifier
         1914. BIPA makes

  or biometric information to, inter alia, "disclose,
                                           "disclose, redisclose,
                                                       redisclose,ororother   disseminate a person's or
                                                                       otherdisseminate

  customer's biometric identifier or biometric information . . . ." 740 ILLS 114/15(d).

         1915. The plaintiff and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant SCHMITT-BOULDER HILL, INC.


                                                  432




                                                                                      Exhibit U - Page 434 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 135 of 167 PageID #:3340




 or its agents through, inter alia, copying/recording of their respective finger prints and possibly

 other individual biometric data points.

        1916. On information and belief, Defendant SCI-Ilv1111-BOULDER HILL, INC.

 disclosed, redisclosed, or disseminated the biometric information of plaintiffs and the class

 members to, through, and/or among others, including but not limited to other McDonald's entities

 or persons associated with McDonald's.

        1917. Stating further, while not necessary to pleading these claims, SCHMITT-

BOULDER HILL, INC. did not have consent to such disclosure, redisclosure, or dissemination as

 discussed by BIPA. 740 ILSC 14/15(d)(1).

        1918. Defendant SCHNELL -BOULDER BILL, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 enrh plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 Sal-YET1'1'-BOULDER HILL, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

(3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the
 class by requiring Defendant SCHMITT-BOULDER HILL, INC. to comply with the requirements

 of BIPA as to the collection, storage and use of biometric data; (4) statutory dAmages of $5,000.00

for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 JLCS 14/20(1) in the event the court

 finds that Defendant SCHM1TT-BOULDER HILL, INC. violations of BIPA were negligent; (5)




                                                 433



                                                                                       Exhibit U - Page 435 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 136 of 167 PageID #:3341




  reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

  and (6) for any other relief deemed appropriate in the premises.

                         COUNT CCXLVII— SCHMITT-IJOULDER BILL, INC.
                                  Violation of 740 ILCS 14/15(e)(1)
                             Failure to Use Reasonable Standard of Care
                                (On Behalf of Plaintiffs and the Class)

          1919. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

          1920. Defendant SCHMI 1"i -BOULDER HILL, INC. is a company organized under the

  laws of the State of Illinois. Defendant SCHMITT-BOULDER HILL, INC. is therefore a "private

  entity" pursuant to BIPA.

          1921. Defendant SCHMIII-BOULDER HILL, INC. is a private entity that collects

  biometric information from McDonald's workers.

          1922. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

  disclosure all biometric identifiers and biometric information using the reasonable standard of care

  within the private entity's industry . . ." 740 ILCS 14/15(e).

         1923. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's /Defendant SCHIMITT-BOULDER HILL, INC

  or its agents through, inter alia, copying/recording of their respective finger prints and possibly

  other individual biometric data points.

         1924. Defendant SCHMITT-BOULDER HILL, INC. collection and storage of the

  plaintiffs' and class members' biometric data was systematic and done without storing,

  transmitting, and/or protecting from disclosure all biometric identifiers and biometric information

 using the reasonable standard of care within its industry as required by 740 ILCS 14/15(e)(1).

         1925. Defendant SCHMI I"1-BOULDER HILL, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,


                                                 434




                                                                                     Exhibit U - Page 436 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 137 of 167 PageID #:3342




 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                'WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 SCHMITT-BOULDER HILL, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

 (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

 class by requiring Defendant SCHMI n -BOULDER HILL, INC. to comply with the requirements

 of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant SCHMID. 1-BOULDER HILL, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                       COUNT COUNT:El— SCEEVIITT-BOULDER IFIELL, INC.
                               Violation of 740 ILLS 14/15(e)(2)
           Failure to Use Same Standard as Other Confidential and Sensitive Information
                              (On Behalf of Plaintiffs and the Class)

        1926. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1927. Defendant SCHMITT-BOULDER HILL, INC. is a company organized under the

 laws of the State of Illinois. Defendant SCHIVIITT-BOULDER HILL, INC. is•therefore a "private

 entity" pursuant to BIPA.
        1928. Defendant SCHMITT-BOULDER HILL, INC. is a private entity that collects

 biometric information from McDonald's workers.




                                                  435



                                                                                       Exhibit U - Page 437 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 138 of 167 PageID #:3343




          1929. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

  disclosure all biometric identifiers and biometric information in a manner that is the same as or

  more protective than the manner in which the private entity stores, transmits, and protects other

  confidential and sensitive information." 740 ILCS 14/15(e)(2).

          1930. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant SCHM1TT-BOULDER BILL, INC.

  or its agents through, inter alia, copying/recording of their respective finger prints and possibly

  other individual biometric data points.

          1931. Defendant SCHNEE 1 -BOULDER HILL, INC. collection and storage of the

  plaintiffs' and class members' biometric data was not done in a manner that was the same as or

  more protective than the manner in which it stores, transmits, and protects other confidential and

  sensitive information, as required by 740 ILCS 14/15(e)(2).

         1932. Defendant SCHMIlf-BOULDER HILL, INC. collection, storage and use of the

  plaintiffs' and class members' biometric identifiers, information or data as described herein,

  aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

  each plaintiff and class member to control this information.

                 WHEREFORE, individually,
                            individually,and
                                          andon                               members, the
                                              on behalf of the proposed class members,

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

                                                    counsel; (2) a declaration that Defendant
  seq., appointing the undersigned counsel as class counsel;

  SCHMITT-BOULDER HILL, INC. actions, as pled herein, violate BIPA, 740 ILCS 1 4/1 et seq.;
                             actions, as

                                            necessary to protect the interests of the plaintiffs and the
  (3) injunctive and equitable relief as is necessary

  class by requiring Defendant SCHMI11-BOULDER HILL, INC. to comply with the requirements
                                                                             requirements

     BIPA as to the collection, storage and use of biometric
  of BIPA                                          biometricdata;
                                                             data;(4)   statutory damages of $5,000.00
                                                                   (4)statutory




                                                   436



                                                                                      Exhibit U - Page 438 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 139 of 167 PageID #:3344




 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 fmds that Defendant SCHMITI -BOULDER HILL, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.


                              COUNT CCXLIX — IDS SERVICES,INC.
                                     Violation of 740 ILCS 14/15(a)
                        Failure to Properly Establish Publicly-Available Policy
                                 (On Behalf of Plaintiffs and the Class)

        1933. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        1934. Defendant IDS SERVICES, INC. is a company organized under the laws of the

State of Illinois. Defendant TDS SERVICES, INC. is therefore a "private entity" pursuant to

BIPA.
        1935. Defendant TDS SERVICES, INC. is a private entity that collects biometric

information from McDonald's workers.

        1936. •BPA requires private entities in possession of biometric information to "develop a

written policy, made available to the public, establishing a retention schedule and guidelines for

permanently destroying biometric identifiers and biometric information when the initial purpose

for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

        1937. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant TDS SERVICES, INC. or its agents

through, inter alia, copying/recording of their respective finger prints / palm scans and possibly

other individual biometric data points.



                                                 437



                                                                                      Exhibit U - Page 439 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 140 of 167 PageID #:3345




          1938. Defendant IDS SERVICES, INC. did not properly develop a written policy, made

  available to the public, establishing a retention schedule and guidelines for permanently destroying

  biometric identifiers and biometric information when the initial purpose for collecting or obtaining

  such identifiers or information was satisfied or within 3 years of the individual's last interaction

  with the private entity, whichever occurred first.

          1939. Defendant IDS SERVIC S, INC. collection, storage and use of the plaintiffs' and

  class members' biometric identifiers, information or data as described herein, aggrieved each

  plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

  class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5t2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant IDS

  SERVICES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

  equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

  Defendant fUS SERVICES, INC. to comply with the requirements of BIPA as to the collection,

                               data; (4) statutory damages of $5,000.00 for the intentional and
  storage and use of biometric data;

  reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

  $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

  IDS SERVICES, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and

  costs and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief

  deemed appropriate in the premises.

                               COUNT CC'L— TDS SERVICES, INC.
                                   Violation of 740 ILCS 14/15(a)
          Failure to Comply with Established Retention Schedule and Destruction Guidelines
                               (On Behalf of Plaintiffs and the Class)



                                                  438




                                                                                      Exhibit U - Page 440 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 141 of 167 PageID #:3346




         1940. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1941. Defendant TDS SERVICES, INC. is a company organized under the laws of the

                                                                "private entity" pursuant to
 State of lllinois. Defendant TDS SERVICES, INC. is therefore a "private

 BIPA.

         1942. Defendant IDS SERVICES, INC. is a private entity that collects biometric
                                                 privateen

 information from McDonald's workers.

                                                 possession of biometric information to "develop a
                             private entities in possession
         1943. BIPA requires private

                                      public, establishing a retention schedule and guidelines for
written policy, made available to the public,

permanently destroying biometric identifiers and biometric information when the initial purpose

for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).
                                           privateentity,

         1944. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

                                               possession of biometric identifiers or biometric
                             private entity in possession
of competent jurisdiction, a private

                                             retention schedule and destruction guidelines." 735
information must comply with its established retention

ILCS 14/15(a).

         1945. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant TDS SERVICES, INC. or its agents

                                                respective finger prints / palm scans and possibly
through, inter alia, copying/recording of their respective

other individual biometric data points.

         1946. Defendant TDS SERVICES, INC. did not comply with its established retention

schedule and destruction guidelines.

                                            collection, .wrage and use of the plaintiff' and
         1947. Defendant TDS SERVICES, INC. collection,

class members' biometric identifiers, information or data as described herein, aggrieved each


                                                 439



                                                                                       Exhibit U - Page 441 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 142 of 167 PageID #:3347




  plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

  class member to control this information.

                  WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et
                                                                 actionpursuant

                                                    counsel; (2) a declaration that Defendant IDS
  seq., appointing the undersigned counsel as class counsel;

  SERVICES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

  equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

                                                  requirements of BIPA as to the collection,
  Defendant IDS SERVICES, INC. to comply with the requirements

  storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

  reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

  $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court fmds that Defendant

                                                                        attorneys' fees and
  'IDS SERVICES, INC. violations of BIPA were negligent; (5) reasonable attorneys'

  costs and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief

  deemed appropriate in the premises.

                                  COUNT CCLI— TDS SERVICES, INC.
                                    Violation of 740 ILCS 14/115(b)(1)
                              FailuretotoInform
                              Failure     InformofofCollection
                                                     Collectionand/or
                                                                 and/or
                                                                      Storage
                                                                        Storage
                                  (On Behalf
                                  (On   Behalfof
                                               ofPlaintiffs
                                                  Plaintiffsand   the Class)
                                                             andthe

          1948. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

          1949. Defendant 'IDS SERVICES, INC. is a company organized under the laws of the

  State of Illinois. Defendant IDS SERVICES, INC. is therefore a "private entity" pursuant to ,
                                                                 "privateentity"

  BIPA.

                                                                 that collects biometric
          1950. Defendant IDS SERVICES, INC. is a private entity that

  information from McDonald's workers.




                                                  440




                                                                                      Exhibit U - Page 442 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 143 of 167 PageID #:3348




         1951. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: (1) informs the subject . . in writing that a

 biometric identifier or biometric information is being collected or stored . . " 740 ILCS

 14/15(bX1) (emphasis added).

        1952. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant IDS SERVICES, INC. or its agents

 through, inter alia, copying/recording of theix respective finger prints and possibly other individual

 biometric data points.

        1953. Defendant TDS SERVICES, INC. collection and storage of the plaintiffs' and class

member's biometric data was done without properly informing the plaintiffs and class members in

writing that a biometric identifier or biometric information was being collected or stored.

        1954. Defendant TDS SERVICES, INC. collection, storage and use of the plaintiffs' and

                         identifiers, information or data as described herein, aggrieved each
class members' biometric identifiers,

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.

                           individually, and on behalf of the proposed class members, the
                WHEREFORE, individually,

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant IDS

SERVICES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant TDS SERVICES, INC. to comply with the requirements of BIPA as to the collection,

                             data; (4) statutory damages of $5,000.00 for the intentional and
storage and use of biometric data;



                                                 441



                                                                                       Exhibit U - Page 443 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 144 of 167 PageID #:3349




  reckless violation of B1PA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

  $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

   IDS SERVICES, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and

  costs and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief

  deemed appropriate in the premises.
                            premises.

                                  COUNT CCLII—
                                  COUNT     CCLII—TDS   TDSSERVICES,
                                                              SERVICES,  INC.
                                                                           INC.
                                      Violation of
                                      Violation   of 740
                                                     740 ILCS
                                                          ILCS14/15(b)(2)
                                                                14/15(b)(2)
                      FailuretotoInform
                      Failure     Informofofthe
                                              theSpecific
                                                   Specific
                                                          Purpose
                                                            Purposeandand
                                                                        Length
                                                                           Length
                                                                                of Term
                                                                                    of Term
                                   (On Behalf
                                   (On  Behalfof  ofPlaintiffs
                                                    Plaintiffsand
                                                               andthe
                                                                    theClass)
                                                                         Class)

          1955. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

                              SERVICES, INC. is a company organized under the laws of the
          1956. Defendant TDS SERVICES,

  State of Illinois. Defendant IDS SERVICES, INC. is therefore a "private
                                                                 "privateentity"
                                                                          entity"pursuant to to BIPA.
                                                                                   pursuant

          1957. Defendant IDS SERVICES, INC. is a private entity that collects biometric

  information from McDonald's workers.

                                               private entity to, inter alia, "collect, capture,
          1958. BIPA makes it unlawful for any private

  purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

                           information, unless it first: (2) informs the subject . . in writing of the
  identifiers or biometric information,

  specific purpose and length of term for which a biometric identifier or biometric information is

  being collected, stored, and used."
                               used."740
                                      740ILCS
                                          ILCS14/15(b)(2)
                                               14/15(b)(2)(emphasis
                                                           (emphasisadded).
                                                                      added).

          1959. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and
                         and stored
                             storedby
                                    byMcDonald's
                                       McDonald's/ Defendant
                                                   / Defendant
                                                             TDS
                                                               TDS SERVICES, INC. or its agents
                                                                 SERVICES,

  through, inter alia, copying/recording of their respective finger prints and possibly other individual
                                                  respectivefinger

  biometric data points.




                                                  442




                                                                                      Exhibit U - Page 444 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 145 of 167 PageID #:3350




        1960. Defendant IDS SERVICES, INC. failed to properly inform the plaintiffs or the

 class members in writing of the specific purpose and length of terms for which their biometric data

 was to be stored and used, as they were required to do under 740 ILCS 14/15(b)(2).

        1961. Defendant TDS SERVICES, INC. collection, storage and use of the plaintiffs' and
                                           collection, storage

 class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel;  (2) a declaration that Defendant IDS
                                                   counsel; (2)

 SERVICES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant IDS SERVICES, INC. to comply with the requirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 14t20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

                   violations of BIPA were negligent;
TDS SERVICES, INC. violations              negligent;(5)
                                                      (5)reasonable
                                                          reasonableattorneys'
                                                                     attorneys'fees
                                                                                 fees
                                                                                    andand

costs and
      andother   litigation expense pursuant to 740 ILCS 14t20(3); and (6) for any other relief
          otherlitigation

deemed appropriate in the premises.

                                COUNT CCLIII—
                                COUNT   CCLIII—TDS  TDSSERVICES,
                                                           SERVICES,   INC.
                                                                         INC.
                                   Violation of
                                   Violation  of 740
                                                 740 ILCS
                                                      ILCS14/15(b)(3)
                                                             14/15(b)(3)
                                   FailuretotoObtain
                                   Failure     ObtainWritten
                                                       WrittenRelease
                                                                  Release
                                 (On Behalf
                                 (On Behalfof ofPlaintiffs
                                                Plaintiffsand
                                                            andthe
                                                                 theClass)
                                                                     Class)

        1962. Plaintiffs incorporate the foregoing allegations
                                                   allegationsas
                                                               as if fully set forth herein.




                                                 443



                                                                                       Exhibit U - Page 445 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 146 of 167 PageID #:3351




          1963. Defendant TDS SERVICES, INC. is a company organized under the laws of the

  State of Illinois. Defendant IDS SERVICES, INC. is therefore a "private
                                                                 "privateentity"
                                                                          entity"pur suant to
                                                                                  pursuant

  BIPA.
                                                          entity that collects biometric
          1964. Defendant TDS SERVICES, INC. is a private entity

  information from McDonald's workers.

          1965. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

  purchase, receive through trade, or otherwise obtain a person's or a customer's biometric
  purchase,

  identifiers or biometric information, unless it first: .   (3) receives a written release executed by
                                                                                    release executed

      subject of the biometric identifier or biometric information . ." 740 ILCS 14/15(b)(3)
  the subject
  the

  (emphasis added).
  (emphasis

          1966. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant TDS SERVICES, INC. or its agents

                 alia, copying/recording of their respective finger prints and possibly other individual
  through, inter alia,

  biometric data points.

          1967. Defendant IDS SERVICES, INC. collection and storage of the plaintiffs' and class

  members' biometric data was systematic and done without first obtaining the written release

  requiredby
  required    740 ILCS 14/15(b)(3).
           by740

          1968. Defendant 'IDS SERVICES, INC. collection, storage and use of the plaintiffs' and

  class members' biometric identifiers, information or data as described herein, aggrieved each
                                                                                         plaintiff and
  plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

  class member to control this information.
                                                               proposed class members, the
                 WHEREFORE, individually, and on behalf of the proposed

                                                                                       ILCS 5/2-801, et
 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS
 plaintiffs




                                                                                      Exhibit U - Page 446 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 147 of 167 PageID #:3352




.seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant TDS

 SERVICES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seg.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant I DS SERVICES, INC. to comply with the requirements of BIPA as to the collection,
                          INC. to

 store and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

                            pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of
 reckless violation of BIPA pursuant

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 IDS SERVICES, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and

                           expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief
costs and other litigation expense

deemed appropriate
       appropriateininthe
                        thepremi  ses.
                             premises.

                              COUNT CCLTV—
                              COUNT    CCLTV—TDS         SERVICES, INC.
                                                   TDSSERVICES,
                                    Violation of
                                    Violation of 740
                                                 740 ILCS
                                                      ILCS14/15(d)
                                                             14/15(d)
                        UnauthorizedDisclosure
                        Unauthorized  Disclosure/ Redisclosure
                                                  / Redisclosure/ Dissemination
                                                                   / Dissemination
                                (On Behalf
                                (On  Behalfof
                                            ofPlaintiffs
                                               Plaintiffsand
                                                          andthe
                                                               theClass)
                                                                    Class)

                         incorporate the foregoing allegations as if fully set forth herein.
        1969. Plaintiffs incorporate

        1970. Defendant TDS SERVICES, INC. is a company organized under the laws of the

State of Illinois. Defendant TDS SERVICES, INC. therefore a "private entity" pursuant to BIPA.

        1971. Defendant TDS SERVICES, INC. is a private entity that collects biometric

information from many associated workers.
                                 workers.

        1972. BIPA makes it unlawful for any private entity in possession of a biometric identifier

or biometric information to, inter
                             interalia,  "disclose, redisclose, or other disseminate a person's or
                                   alia,"disclose,

customer's biometric identifier or biometric information . . . ." 740 ILCS 11 4/15(d).

        1973. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant IDS SERVICES, INC. or its agents
                           storedby




                                                 445



                                                                                       Exhibit U - Page 447 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 148 of 167 PageID #:3353




  through, inter alia, copying/      ding of their respective fingerprints and possibly other individual

  biometric data points.

          1974. On information and belief, Defendant TDS SERVICES, INC. disclosed,

  rediselosed, or disseminated the biometric information of plaintiffs and the class members to,

  through, and/or among others, including but not limited to other McDonald's entities or persons

  associated with McDonald's.

          1975. Stating further, while not necessary to pleading these claims, IDS SERVICES,

  INC. did not have consent to such disclosure, redisciosure, or dissemination as discussed by BIPA.

  740 MSC 14115(d)(1).

          1976. Defendant TDS SERVICES, INC.
                                        INC. collection, storage and use of the plaintiffs' and
                                             collection,storage

  class members' biometric identifiers, information or data as described herein, aggrieved each

                                                 and further violated the rights of each plaintiff and
  plaintiff and class member as provided in BIPA and

  class member to control this information.

                  WHEREFORE, individually, and on behalf of the proposed class members, the

                                                                action pursuant to 735 ILCS 5/2-801, et
 plaintiffs pray for: (1) certification of this case as a class action

  seq., appointing the undersigned counsel as class counsel;  (2) a declaration that Defendant IDS
                                                    counsel; (2)

  SERVICES, INC. actions, as pled herein,
                                  herein,violate
                                          violateBIPA,
                                                  BIPA,740
                                                        740ILCS  14/1 et seq.; (3) injunctive and
                                                            ILCS14/1

  equitable relief as is necessary to protect the interests of the
                                                               the plaintiffs
                                                                   plaintiffsand
                                                                              andthe
                                                                                  theclass
                                                                                       classbybyrequiring
                                                                                                  requiring

           IDS SERVICES, INC. to comply with
 DefendantIDS
 Defendant                              with the
                                             therequirements
                                                 requirementsofofBIPA
                                                                  BIPAasas to the collection,

 storage and use of biometric data; (4) statutory
                                        statutorydamages
                                                  damagesofof$5,000.00
                                                              $5,000.00for
                                                                         forthethe
                                                                                 intentional
                                                                                   intentional
                                                                                             andand

 reckless violation
 reckless violationofofBIPA
                        BIPApursuant
                             pursuantto to
                                        740740
                                             ILCS 1 1 4/20(2), or alternatively, statutory damages of
                                               ILCS

                                                          the event the court finds that Defendant
 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the

  1 DS SERVICES,
       SERVICES,INC.  violationsofof BIPA were negligent; (5) reasonable attorneys' fees and
                 INC.violations



                                                    446




                                                                                         Exhibit U - Page 448 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 149 of 167 PageID #:3354




 costs and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief

 deemed appropriate in the premises.

                                COUNT CCLV— TDS SERVICES, INC.
                                    Violation of 740 ILCS 14/15(e)(1)
                               Failure to Use Reasonable Standard of Care
                                  (On Behalf of Plaintiffs and the Class)

         1977. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

                                                                          the laws of the
         1978. Defendant 'IDS SERVICES, INC. is a company organized under the

                                                                          entity" pursuant to
 State of Illinois. Defendant 'IDS SERVICES, INC. is therefore a "private entity"

 BIPA.
         1979. Defendant IDS SERVICES, INC. is a private entity that collects biometric

 information from McDonald's workers.

         1980. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information using the reasonable standard of care

 within the private entity's industry . ." 740 ILCS 14/15(e).
            privateentity's

         1981. The plaintiffs and the Class are Illinois citizens that had their "biometric

                                                                                or its agents
 information" collected and stored by McDonald's / Defendant IDS SERVICES, INC. or

 through, inter alia, copying/recording of their respective finger prints and possibly other individual
 through,

 biometric data points.
                                                                           plaintiffs' and class
         1982. Defendant I'DS SERVICES, INC. collection and storage of the plaintiffs'

 members' biometric data was systematic and done without storing, transmitting, and/or
                                                                                and/orprotecting
                                                                                       protecting

 from disclosure all biometric identifiers and biometric information using the reasonable standard

 of care within its industry as required by 740 ILCS 14/15(e)(1).

         1983, Defendant IDS SERVICES, INC. collection, storage and use of the plaintiffs' and

 class members' biometric identifiers, information or data as described herein, aggrieved each
                                                                        herein,aggriev



                                                  447



                                                                                       Exhibit U - Page 449 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 150 of 167 PageID #:3355




                                                                                         plaintiff and
  plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

  class member to control this information.

                  WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant TDS

                                                                      et seq.;
  SERVICES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;(3) injunctive and

  equitable relief as is necessary to protect the interests of the plaintiffs and the class by req    g

  Defendant IDS SERVICES, INC. to comply with the requirements of BIPA as to the collection,

                               data; (4) statutory damages of $5,000.00 for the intentional and
  storage and use of biometric data;

                             pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of
  reckless violation of.BIPA pursuant

  $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

  IDS SERVICES, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and

  costs and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief

  deemed appropriate in the premises.
                            premises.

                                  COUNT CCLVI— TDS SERVICES, INC.
                                    Violation of 740 ILLS I4/15(e)(2)
             Failure to Use Same Standardas Other Confidential and Sensitive Information
                                (On Behalf of Plaintiffs and the Class)

          1984. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

          1985. Defendant TDS SERVICES, INC. is a company organized under the laws of the

  State of Illinois. Defendant TDS SERVICES, INC. is therefore a "private entity" pursuant to

  BIPA.

          1986. Defendant TDS SERVICES, INC. is a private entity that collects biometric

  information from McDonald's workers.




                                                  448




                                                                                      Exhibit U - Page 450 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 151 of 167 PageID #:3356




         1987. BIPA requires a private entity to, inter
                                                  interalia,  "store, transmit, and protect from
                                                        alia,"store

 disclosure all biometric identifiers and biometric information in a manner that is the same as or

 more protective than the manner in which the private entity stores, transmits, and protects other

 confidential and sensitive information." 740 ILCS 14/15(e)(2).

        1988. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant IDS SERVICES, INC. or its agents

 through, inter al ia, copying/recording of their respective finger prints and possibly other individual
                                            theirrespective

 biometric data points.

        1989. Defendant IDS SERVICES, INC. collection and storage of the plaintiffs' and class

 members' biometric data was not done in a manner that was the same as or more protective than

 the mariner in which it stores, transmits, and protects other confidential and sensitive information,

 as required by 740 ILCS 14/15(e)(2).

        1990. Defendant TDS SERVICES, INC. collection, storage and use of the plaintiffs' and

 class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the
                           individually,and

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

                                                   counsel; (2) a declaration that Defendant IDS
 seq., appointing the undersigned counsel as class counsel;

 SERVICES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

                                 comply with the requirements of BIPA as to the collection,
 Defendant TDS SERVICES, INC. to comply

 storage and use of biometric data;
                              data;(4)
                                    (4)statutory
                                        statutorydamages
                                                  damagesof of $5,000.00 for the intentional and




                                                  449



                                                                                        Exhibit U - Page 451 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 152 of 167 PageID #:3357




  reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or
                                                            or alternatively,
                                                               alternatively,statutory
                                                                              statutorydamages
                                                                                         damages
                                                                                               of of

                                                           the event the court finds that Defendant
  $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the

  IDS SERVICES, INC. violations of BIPA were negligent;
                                             negligent;(5)
                                                        (5)reasonable
                                                            reasonableattorneys'
                                                                       attorneys'  fees and
                                                                                 fees

  costs and other litigation expense pursuant to 740 ILCS 1 4/20(3); and
                                                                     and(6)
                                                                         (6)for
                                                                             forany
                                                                                 anyother
                                                                                     otherrelief
                                                                                            relief

  deemed appropriate in the premises.


                                    COUNT CCLVII
                                    COUNT    CCLVII—   —DOE
                                                          DOEDEFENDANTS
                                                                DEFENDANTS
                                          Violation of
                                          Violation of 740
                                                       740 ILCS
                                                            ILCS14/15(a)
                                                                   14/15(a)
                            FailuretotoProperly
                            Failure     ProperlyEstablish
                                                  Establish
                                                          Publicly-Available
                                                             Publicly-AvailablePolicy
                                                                                  Policy
                                      (On Behalf
                                      (On BehalfofofPlaintiffs
                                                     Plaintiffsand
                                                                andthe
                                                                     theClass)
                                                                         Class)

          1991. Plaintiffs
                Plaintiffsincorporate
                           incorporatethe
                                        the
                                          foregoing
                                            foregoing
                                                    allegations
                                                       allegations
                                                                as if if fully set forth herein.
                                                                   asfully

          1992. Defendant DOE DEFENDANTS is a company organized under the
                                              companyorganized        the laws
                                                                          laws of
                                                                               of the
                                                                                   the

  State of
  State of Illinois.
           Illinois.Defendant
                     DefendantDOE
                               DOEDEFENDANTS
                                   DEFENDANTSis is
                                                therefore
                                                   therefore
                                                          a "private
                                                             a "private
                                                                     entity"
                                                                          entity"
                                                                             pursuant
                                                                                  pursuant
                                                                                      to BIPA.
                                                                                            to BIPA.

          1993. Defendant
                DefendantDOE
                          DOEDEFENDANTS
                              DEFENDANTSisisa aprivate
                                                 private entity that collects biometric
                                                       entity

  information from McDonald's workers.

          1994. BIPA requires private entities in possession
                                                  possession of biometric information to "develop a
                                                             of biometric

  written policy, made available to the public, establishing a retention
                                                               retentionschedule
                                                                         scheduleand  guidelines for
                                                                                  andguidelines

  permanently destroying biometric identifiers and biometric information when the initial purpose

  for collecting or
                 or obtaining
                    obtainingsuch
                              suchidentifiers
                                   identifiersoror information has been
                                                 information       been satisfied
                                                                        satisfiedor
                                                                                  orwithin
                                                                                     within3 3years
                                                                                               yearsofof

  the individual's
  the individual'slast
                   lastinteraction
                         interaction
                                   with
                                     with
                                        thethe
                                            private
                                               private
                                                    entity,
                                                        entity,
                                                            whichever
                                                                whichever
                                                                      occurs
                                                                          occurs
                                                                             first."first."
                                                                                      740 ILCS
                                                                                            740 ILCS
                                                                                                14/15(a).
                                                                                                      14/15(a).

          1995. The
                The plaintiffs
                    plaintiffsand
                               andthe
                                   theClass
                                       Classare
                                              are
                                                Illinois
                                                   Illinois
                                                         citi7ens thatthat had their
                                                            citi7ens           their"biometric
                                                                                     "biometric

  information"collected
  information" collectedand
                         andstored
                              stored
                                   by by
                                      McDonald's
                                         McDonald's
                                                 Defendant
                                                    Defendant
                                                           DOEDOE
                                                               DEFENDANTS or or its agents
                                                                  DEFENDANTS        agents

  through,inter
  through, interalia,
                 alia,copying/recording
                       copying/recordingof their
                                           of their
                                                 respective
                                                    respective  finger prints / palm scans and possibly
                                                            finger

  other individnal biometric data points.




                                                      450




                                                                                            Exhibit U - Page 452 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 153 of 167 PageID #:3358




         1996. Defendant DOE DEFENDANTS did not properly develop a written policy, made

                  public, establishing a retention schedule and guidelines for permanently destroying
 available to the public,                                                                  destroying

          identifiers and biometric information when the initial purpose for collecting or obtaining
biometricidentifiers
biometric

such identifiers or information was satisfied or within 3 years of the individual's last interaction
such

with the
     theprivate  entity, whichever occurred first.
         privateentity,

         1997. Defendant DOE DEFENDANTS collection, storage and use of the plaintiffs' and

      members' biometric identifiers, information or data as described herein, aggrieved each
class members'

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and
plaintiff

                control this information.
      member to control
class member

                 WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILLS 5/2-801, et
plaintiffs

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant DOE

           actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and
DEFENDANTS actions,

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant DOE DEFENDANTS to comply with the requirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

         violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages
reckless violation
reckless                                                                              damagesof
                                                                                              of

          per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant
$1,000.00 per

DOE DEFENDANTS violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

and other litigation expense pursuant to 740 ILLS 14/20(3); and (6) for any other relief deemed

appropriateininthe
appropriate      thepremises.
                      premises.

                            COUNT CCLVIII—
                            COUNT     CCLVIII—DOE DOEDEFENDANTS
                                                         DEFENDANTS
                                  Violation of
                                  Violation of 740
                                               740 ILCS
                                                    ILCS14/15(a)
                                                           14/15(a)
        FailuretotoComply
        Failure    Complywith
                          withEstablished
                               EstablishedRetention
                                            RetentionSchedule
                                                        Schedule
                                                               andand
                                                                    Destruction
                                                                       Destruction
                                                                                Guidelines
                                                                                    Guidelines
                              (On Behalf
                              (On BehalfofofPlaintiffs
                                             Plaintiffsand
                                                        andthe
                                                             theClass)
                                                                 Class)


                                                451




                                                                                      Exhibit U - Page 453 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 154 of 167 PageID #:3359




         1998. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         1999. Defendant DOE DEFENDANTS is a company organized under the laws of the
                                                              "private entity" pursuant to BIPA.
                                   DEFENDANTSisis therefore a "private
  State of Illinois. Defendant DOE DEFENDANTS

         2000. Defendant DOE DEFENDANTS is a private entity that collects biometric

  information from McDonald's workers.

         2001. BIPA requires private entities in possession of biometric information to "develop a

  written policy, made available to the public, establishing a retention schedule and guidelines for

  permanently destroying biometric identifiers and biometric information when the initial purpose

  for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

  the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

                            provides that "Absent a valid warrant or subpoena issued by a court
         2002. BIPA further provides

  of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

  information must comply with its established retention schedule and destruction guidelines." 735

  ILCS 14/15(a).
                                      Class are Illinois citizens that had their "biometric
         2003. The plaintiffs and the Class

  information" collected and stored by McDonald's I Defendant DOE DEFENDANTS or its agents

                                         of their respective finger prints / palm scans and possibly
                               recordingof
  through, inter alia, copying/recording

  other individual biometric data points.
          2004. Defendant DOE DEFENDANTS did not comply with its established retention

  schedule and destruction guidelines.
                           guidelines.

                              DEFENDANTS collection, storage and use of the plaintiffs' and
          2005. Defendant DOE DEFENDANTS

  class members' biometric identifiers, information or data as described herein, aggrieved each




                                                   452



                                                                                      Exhibit U - Page 454 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 155 of 167 PageID #:3360




 plaintiff and cis c.s member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant DOE

 DEPENDANTS actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

                                             requirementsofof BIPA as to the collection,
 Defendant DOE DEFENDANTS to comply with the requirements

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of
                                                           or alternatively,

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

DOE DEFENDANTSviolations of BIPA were negligent; (5) reasonable attorneys' fees and costs

and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                               COUNT CCM—
                               COUNT      CCM—TDS   TDSSERVICES,
                                                         SERVICES,INC.  INC.
                                   Violation of
                                   Violation  of 740
                                                 740 ILCS     4/115(b)(1)
                                                      ILCS114/115(b)(1)
                             FailuretotoInform
                             Failure     InformofofCollection
                                                    Collectionand/or
                                                                and/or
                                                                     Storage
                                                                        Storage
                                 (On Behalf
                                 (On   Behalfof
                                              ofPlaintiffs
                                                 Plaintiffsand
                                                            andthe
                                                                 theClass)
                                                                     Class)

        2006. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

                                                   organized under the laws of the State
        2007. Defendant DOE DEFENDANTSis a company organized

of Illinois. Defendant DOE DEFENDANTSis therefore a "private entity" pursuant to BIPA.
                                                    "privateentity"

        2008. Defendant DOE DEFENDANTS is a private entity that collects biometric
                                            privateentity

information from McDonald's workers.

        2009. BIPA_ makes it urAaveLd for any private
                                              privateentity  to, inter alia, "collect, capture,
                                                      entityto,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric
purchase,


                                                 453




                                                                                       Exhibit U - Page 455 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 156 of 167 PageID #:3361




  identifiersor
  identifiers orbiometric
                 biometricinformation,
                            information,
                                       unless it it first: (1) informs
                                         unless                informsthe
                                                                       thesubject
                                                                           subject. .            writingthat
                                                                                                 writing thataa

  biometricidentifier
  biometric identifierororbiometric
                            biometric
                                    information
                                      information
                                                is being
                                                    is being
                                                          collected
                                                              collected
                                                                    or stored
                                                                        or stored                    740 ILCS
                                                                                                         ILCS

  14115(b)(1) (emphasis
              (emphasisadded).
                        added).

          2010. The
                The plaintiffs
                    plaintiffsand
                               andthe
                                   theClass
                                       Classare
                                              are
                                                Illinois
                                                   Illinois
                                                         citizens
                                                            citizens
                                                                  thatthat
                                                                        hadhad
                                                                            theirtheir
                                                                                  "biometric
                                                                                       "biometric

  information"collected
  information" collectedand
                         andstored
                              stored
                                   by by
                                      McDonald's
                                         McDonald's
                                                 / Defendant
                                                    / Defendant
                                                             DOEDOE
                                                                 DEFENDANTSor
                                                                    DEFENDANTSor
                                                                              its agents
                                                                                    its agents

  through,inter
  through, interalia,
                 alia,copying/recording
                       copying/recordingof their
                                           of their
                                                 respective
                                                    respective
                                                            finger
                                                                finger
                                                                   prints
                                                                       prints
                                                                          and possibly
                                                                               and possibly
                                                                                       other other
                                                                                             individual
                                                                                                   individual

  biometricdata
  biometric datapoints.
                 points.

          2011. Defendant
                DefendantDOE
                          DOEDEFENDANTScollection
                              DEFENDANTScollectionand
                                                    and
                                                      storage
                                                        storage
                                                              of the
                                                                 of the
                                                                     plaintiffs'
                                                                        plaintiffs'
                                                                                 and and
                                                                                     classclass

  member'sbiometric
  member's biometricdata
                     datawas
                          wasdone
                               done
                                  without
                                    without
                                          properly
                                             properly
                                                   informing
                                                       informing
                                                             the plaintiffs
                                                                  the plaintiffs
                                                                            and class
                                                                                 and members
                                                                                      class members
                                                                                              in    in

  writingthat
  writing thataabiometric
                 biometricidentifier
                            identifier
                                     or or
                                        biometric
                                           biometric
                                                  information
                                                      information
                                                              was being
                                                                  was being
                                                                        collected
                                                                             collected
                                                                                  or stored.
                                                                                        or stored.

          2012. Defendant
                DefendantDOE
                          DOEDEFENDANTScollection,
                              DEFENDANTScollection,storage
                                                     storage
                                                           andand
                                                               useuse
                                                                   of the
                                                                      of the plaintiffs' and
                                                                          plaintiffs'

  class members'
        members'biometric
                 biometricidentifiers,
                            identifiers,
                                       information
                                          information
                                                   or data
                                                       or data
                                                           as described
                                                               as described
                                                                        herein,
                                                                             herein,
                                                                                aggrieved
                                                                                     aggrieved
                                                                                          each each

  plaintiffand
  plaintiff andclass
                classmember
                      memberasasprovided
                                  provided
                                         in BIPA
                                            in BIPA
                                                  andand
                                                      further
                                                          further
                                                              violated
                                                                   violated
                                                                       the rights
                                                                             the rights
                                                                                  of each
                                                                                        of plaintiff
                                                                                           each plaintiff
                                                                                                     and and

  class member
        membertotocontrol
                   controlthis
                            thisinformation.
                                  information.

                   WHEREFORE,individually,
                   WHEREFORE, individually,and
                                             and
                                               onon
                                                  behalf
                                                    behalf
                                                         of the
                                                            of the
                                                                proposed
                                                                   proposed
                                                                         classclass
                                                                                members,
                                                                                    members,
                                                                                         the the

  plaintiffspray
  plaintiffs prayfor:
                  for:(1)
                        (1)certification
                            certificationof of
                                            thisthis
                                                  case
                                                     case
                                                       as aasclass
                                                              a class
                                                                   action
                                                                      action
                                                                          pursuant
                                                                             pursuant
                                                                                   to 735
                                                                                        to ILCS
                                                                                            735 ILCS  5/2-801, et
                                                                                                 5/2-801,

  seq., appointing
        appointingthe
                   theundersigned
                       undersignedcounsel as as class counsel;
                                    counsel           counsel; (2)
                                                                (2) aadeclaration
                                                                      declarationthat
                                                                                   that
                                                                                      Defendant
                                                                                        Defendant
                                                                                                DOE
                                                                                                  DOE

  DEFENDANTSactions,asaspled
  DEFENDANTSactions,     pledherein,
                              herein,violate
                                       violate
                                             BIPA,
                                               BIPA,
                                                   740740
                                                       ILCS
                                                          ILCS 14/1 et seq.; (3) injunctive
                                                            14/1                 injunctiveand
                                                                                            and

  equitablerelief
  equitable reliefasasisisnecessary
                           necessarytotoprotect
                                          protect
                                                thethe
                                                    interests
                                                       interests
                                                              of the
                                                                  of the
                                                                     plaintiffs
                                                                         plaintiffs and the class by req
                                                                                and the                  uiring
                                                                                                     requiring

  DefendantDOE
  Defendant DOEDEFENDANTSto
                DEFENDANTStocomply
                             complywith
                                    withthethe
                                            requirements
                                               requirements
                                                         of BIPA
                                                             of BIPA
                                                                  as toasthe
                                                                           tocollection,
                                                                              the collection,

  storageand
  storage anduse
              useofofbiometric
                      biometricdata;
                                 data;
                                     (4)(4)
                                         statutory
                                            statutory
                                                   damages
                                                      damages
                                                           of $5,000.00
                                                               of $5,000.00
                                                                        for the
                                                                             forintentional
                                                                                 the intentional
                                                                                            and and

  reckless violation
  reckless violationofofBIPA
                         BIPApursuant
                              pursuantto to
                                         740740
                                              ILCS
                                                ILCS
                                                   14/20(2),
                                                     14/20(2),
                                                             or alternatively,
                                                                or alternatively,
                                                                               statutory
                                                                                   statutory
                                                                                         damages
                                                                                             damages
                                                                                                 of of

  $1,000.00 per
            per violation
                violationpursuant
                          pursuanttoto
                                     740
                                       740
                                         ILCS 1 1 4/20(1) in the
                                           ILCS              the event
                                                                 eventthe
                                                                       thecourt
                                                                           courtfinds
                                                                                  findsthat
                                                                                         that
                                                                                            Defendant
                                                                                              Defendant




                                                       454




                                                                                             Exhibit U - Page 456 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 157 of 167 PageID #:3362




DOE DEFENDANTSviolations of B1PA were negligent; (5) reasonable attorneys' fees and costs

                     expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed
and other litigation expense

appropriate in the premises.
                   premises.

                                COUNT CCLX—
                                COUNT     CCLX—TDS    TDSSERVICES,
                                                            SERVICES,INC. INC.
                                    Violation of
                                    Violation   of 740
                                                   740  ILLS   14/15(b)(2)
                    FailuretotoInform
                    Failure     Informofofthe
                                            theSpecific
                                                 SpecificPurpose
                                                          Purpose andand
                                                                       Length
                                                                          Length
                                                                               of Term
                                                                                   of Term
                                 (On Behalf
                                 (On  Behalfof  ofPlaintiffs
                                                   Plaintiffsand
                                                              andthe
                                                                   theClass)
                                                                        Class)

        2013. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        2014. Defendant DOE DPI ENDANTSis a company organized under the laws of the State

of Illinois. Defendant DOE DEFENDANTSis therefore a "private entity" pursuant to BIPA.

        2015. Defendant DOE DEFENDANTSis a private entity that collects biometric

information from McDonald's workers.
        2016. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: (2) informs the subject . . . in writing of the

specific purpose and length of term for which a biometric identifier or biometric information is

being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).
      collected, stored,

        2017. The
              The plaintiffs                   Illinois citizens that had their "biometric
                  plaintiffs and the Class are Illinois

information" collected and stored by McDonald's / Defendant DOE DEFENDANTSor its agents

                                                respective finger prints and possibly other individual
through, inter alia, copying/recording of their respective

biometric data points.
               points.
        2018. Defendant DOE DEFENDANTSfailed to properly inform the plaintiffs or the class

 members in writing of the specific purpose and length of terms for which their biometric data was

                                     required to do under 740 ILCS 14115(b)(2).
                  used, as they were required
 to be stored and used,




                                                 455


                                                                                       Exhibit U - Page 457 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 158 of 167 PageID #:3363




          2019. Defendant DOE DEFENDANTScollection, storage and use of the plaintiffs' and

  class members' biometric identifiers, information or data as described herein, aggrieved each

  plaintiff and class member as provided in BIM and further violated the rights of each plaintiff and

  class member to control this information.

                  WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant DOE

  DEFENDANTSactions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

  equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

  Defendant DOE DEFENDANTSto comply with the requirements of BIPA as to the collection,

  storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

  reckless violation of BIPA pursuant to 740 ILCS 14t20(2), or alternatively, statutory damages of

  $1,000.00 per violation pursuant to 740 }ICS 14/20(1) in the event the court finds that Defendant

  DOE DEFENDANTSviolations of BIPA were negligent; (5) reasonable attorneys'
                                                                  attorneys' fees and costs

  and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

  appropriate in the premises.

                                  COUNT CCLXI— DOE DEkENDANTS
                                     Violation of 740 ILCS 14/15(b)(3)
                                     Failure to Obtain Written Release
                                   (On Behalf of Plaintiffs and the Class)

         2020. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         2021. Defendant DOE DEFENDANTSis a company organized under the laws of the State

 of Illinois. Defendant DOE DEFENDANTSis therefore a "private entity" pursuant to BIPA.

         2022. Defendant DOE DEFENDAINiSis a private entity that collects biometric

 information from McDonald's workers.
                             workers.



                                                  456



                                                                                      Exhibit U - Page 458 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 159 of 167 PageID #:3364




        2023. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first:   . (3) receives a written release executed by

the subject of the biometric identifier or biometric information . .           740 ILCS 14/15(b)(3)

 (emphasis added).

        2024. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant DOE DEFENDANTSor its agents

 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

        2025. Defendant DOE DEF'ENDANTScollection and storage of the plaintiffs' and class

 members' biometric data was systematic and done without first obtaining the written release

 required by 740 ILCS 14/15(b)(3).
        2026. Defendant DOE DEFENDANTScollection, storage and use of the plaintiffs' and

class members' biometric identifiers, information or data as described herein, aggrieved each

plaintiff and dais member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.
                                                                             members, the
                WHEREFORE, individually, and on behalf of the proposed class members,

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant DOE

DEFENDANTSactions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring
                                                                                              requiring

                  , DAT-ITSto comply with the requirements of BIPA as to the collection,
Defendant DOE DEFEN

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and




                                                   457


                                                                                       Exhibit U - Page 459 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 160 of 167 PageID #:3365




  reckless violation of BIPA pursuant to 740 ILCS 14t20(2), or alternatively, statutory damages of

  $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

  DOE DEFENDANTSviolations of BIPA were negligent; (5) reasonable attorneys' fees and costs

  and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed
            litigationexpense

  appropriate in the
                 the premises.
                     premises.

                                 COUNT CCLX11—
                                 COUNT    CCLX11—DOE    DOEDEPENDANTS
                                                             DEPENDANTS
                                       Violation of
                                       Violation of 740
                                                    740 ILCS
                                                         ILCS14/15(d)
                                                               14/15(d)
                           UnauthorizedDisclosure
                           Unauthorized  Disclosure/ Redisclosure
                                                     / Redisclosure/ Dissemination
                                                                      / Dissemination
                                   (On Behalf
                                   (On  Behalfof
                                               ofPlaintiffs
                                                  Plaintiffsand   the Class)
                                                             andthe

          2027. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

          2028. Defendant DOE DEFENDANTS is a company organized under the laws of the
                                                                      the laws

  State of Illinois. Defendant DOE DEFENDANTS therefore a "private entity" pursuant to BIPA.

          2029. Defendant DOE DEFENDANTS is a private entity that collects biometric

  information from many associated workers.

         2030. BIPA makes it unlawful for any private entity in possession of a biometric identifier

                                                                                          person's or
  or biometric information to, inter alia, "disclose, re,disclose, or other disseminate a person's

  customer's biometric identifier or biometric information . . .." 740 ILCS 114/15(d).

         2031. The
               The plaintiffs
                   plaintiffsand
                              andthe
                                  theClass
                                      Classare
                                             are
                                               Illinois
                                                  Illinois
                                                        citizens thatthat had their "biometric
                                                           citizens

               collected and stored by McDonald's / Defendant DOE DEFENDANTSor its agents
  information" collected

  through, inter
           interalia,  copying/recordingofof their respective finger prints and possibly other individual
                 alia,copying/recording

  biometric data points.
                 points.

         2032. On information and belief, Defendant DOE DEFENDANTS disclosed, redisclosed,
                                                                              redisclosed,

  or disseminated the biometric information of plaintiffs and the class members to, through, and/or

  among others,
        others,including
                includingbut
                          butnot
                              notlimited
                                   limited
                                         to to
                                            other
                                               other
                                                  McDonald's
                                                     McDonald's
                                                             entities or or persons associated with
                                                                 entities

  McDonald's.


                                                   458



                                                                                       Exhibit U - Page 460 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 161 of 167 PageID #:3366




        2033. Stating further, while not necessary to pleading these claims, DOE DEFENDANTS

 did not have consent to such disclosure, redisclosure, or dissemination as discussed by BIPA. 740

 ELSC 14/15(d)(1).

        2034. Defendant DOE DEFENDANTS collection, storage and use of the plaintiffs' and

 class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant DOE

 DEFENDANTS actions, as pled herein, violate B1PA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant DOE DEFENDANT Sto comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 1420(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 DOE DEFENDANTS violations of BIPA were negligent (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                                COUNT CCLX3111— TDS SERVICES, INC.
                                     Violation of 740 ILCS 14/15(e)(1)
                                Failure to Use Reasonable Standard of Care
                                   (On Behalf of Plaintiffs and the Class)

        2035. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                 459


                                                                                      Exhibit U - Page 461 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 162 of 167 PageID #:3367




          2036. Defendant DOE DEFENDANTS is a company organized under the laws of the

  State of Illinois. Defendant DOE DEFENDANTS is therefore a "private entity" pursuant to BIPA.

          2037. Defendant DOE DEFENDANTS is a private entity that collects biometric

  information from McDonald's workers.

          2038. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

  disclosure all biometric identifiers and biometric information using the reasonable standard of care

  within the private entity's industry . . ." 740 ILCS I4/15(e).

          2039. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's I Defendant DOE DEFENDANTS or its agents

  through, inter Min, copying/recording of their respective finger prints and possibly other individual

  biometric data points.

          2040. Defendant DOE DEFENDANTS collection and storage of the plaintiffs' and class

  members' biometric data was systematic and done without storing, transmitting, and/or protecting
                                                          storing,transmitting,

  from disclosure all biometric identifiers and biometric information using the reasonable standard
                                                                      using the

  of care within its industry as required by 740 ILCS 14/15(e)(1).

         2041. Defendant DOE DEFENDANTS collection, storage and use of the plaintiffs' and

  class members' biometric identifiers, information or data as described herein,
                                                                         herein, aggrieved each

  plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and
  plaintiff

  class member to control this information.

                                                                              members, the
                 WHEREFORE, individually, and on behalf of the proposed class members,

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et
                                                                 action pursuant

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant DOE

  DEFENDANTS actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and
                                                        ILCS 14/1




                                                  460



                                                                                      Exhibit U - Page 462 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 163 of 167 PageID #:3368




equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant DOE DEFENDANTS to comply with the requirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

DOE DEFENDANTS violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                             COUNT CCLXIV— DOE DEFENDANTS
                                 Violation of 740 ILCS 14/15(e)(2)
           Failure to Use Same Standard as Other Confidential and Sensitive Information
                              (On Behalf of Plaintiffs and the Class)

        2042. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        2043. Defendant DOE DEFENDANTS is a company organized under the laws of the

State of Illinois. Defendant DOE DEFENDANTS is therefore a "private entity" pursuant to BIPA.

        2044. Defendant DOE DEFENDANTS is a private entity that collects biometric

information from McDonald's workers.

        2045. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

disclosure all biometric identifiers and biometric information in a manner that is the same as or

more protective than the manner in which the private entity stores, transmits, and protects other

confidential and sensitive information." 740 ILCS 14/15(e)(2).

        2046. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant DOE DEFENDANTS or its agents

through, inter alia, copying/recording of their respective finger prints and possibly other individual
through,

 biometric data points.


                                                 461


                                                                                      Exhibit U - Page 463 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 164 of 167 PageID #:3369




          2047. Defendant DOE DEFENDANTS collection and storage of the plaintiffs' and class

  members' biometric data was not done in a manner that was the same as or more protective than

  the manner in which it stores, transmits, and protects other confidential and sensitive information,

  as required by 740 ILLS 14/15(e)(2).

          2048. Defendant DOE DEFENDANTS collection, storage and use of the plaintiffs' and

  class members' biometric identifiers, information or data as described herein, aggrieved each

  plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

  class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant DOE

  DEFENDANTS actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

  equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

  Defendant DOE DEFENDANTS to comply with the requirements of BIPA as to the collection,

  storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

  reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

  $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

  DOE DEFENDANTS violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

  and other litigation expense pursuant to 740 LIES 14/20(3); and (6) for any other relief deemed

  appropriate in the premises.




                                                  462



                                                                                      Exhibit U - Page 464 of 467
Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 165 of 167 PageID #:3370




                                           Respectfully submitted,
                                           THE DRISCOLL FIRM, P.C.


                                   BY:       /s/ John J. Driscoll
                                           JOHN J. DRISCOLL (6276464)
                                           GREGORY J. PALS (6271778)
                                           CHRISTOPHER J. QUINN (6310758)
                                           THE DRISCOLL FIRM, P.C.
                                           211 North Broadway, Suite 4050
                                           St. Louis, Missouri 63012
                                           Telephone No. (314) 932-3232
                                           Fax No. (314) 932-3233
                                           john®thedriscollfirm.com
                                           greg@thedriscollfirm.com
                                           chris@thedriscollfinn.com




                                     463


                                                                     Exhibit U - Page 465 of 467
  Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 166 of 167 PageID #:3371




                                                      itIti3 0
                                                      itIti3

            IN THE
               THETWENTIETH
                   TWENTIETHJUDICIAL
                             JUDICIALCIRCUIT,
                                       CIRCUIT,
                                              St St                     CO1JN
                                                                        CO1JN


            PLAINTIFF
            PLAINTIFF                       0,


                                             Degib an.
                                                   an.
                                                                                UN 1   7 2019


     Thi cause
     Thi   cause coming
                  comingbefore
                             beforethirdatirii
                                      thirdatirii
                                               t t
     lariidictiOnofofthe
     lariidictiOn     thesubject
                          subjectmatter;
                                  matter;

     Tie CoUrt
         CoUrtfinds:
               finds:

    17 fiAHEREFORE
       fiAHEREFOREORDERED:
                   ORDERED:

                          ezr-ro-42-
                                                                 pv
                                                     fixr,f+
                                                      044.                         --evk

                                                     /14
               -aiL.

                                                                 o(c                   )04) c2
                                             Cow                  ib011            I      OR—
     Atforne7V                                       Enter:
                                                     Enter:
                           eove        r)            (--e—r-x 14"'"K'




                                                                                                  T. Kollter
                                                                                                     Kollter
                                                                                                ue
                                                                                                u  e

White—C;
White—C;              rink—Defendant
                      rink—Defendant




                                                                                            Exhibit U - Page 466 of 467
     Case: 1:20-cv-01659 Document #: 6 Filed: 03/09/20 Page 167 of 167 PageID #:3372



                                        21Nt-
                               i;';:;c9921Nt-
                               i;';:;c
                          l    .4f6f4A81.1:-


                                                                                           Vc4--

                                                                            ta/ii al
                                                                            ta/ii al
                                                             •.                            .•                                          •!
               IN THE.
                  THE.TWENTIETH
                       TWENTIETHJUDICIAliCilitlift,
                                 JUDICIAliCilitlift,St St .CLAIleCol:INTY,
                                                           CLAIleCol:INTY,88I.I.                                            nit Itil
                                                                                                                            nit Itil



                                                                                                          No.




                                                                                ORDER
                                                                                ORDER

             cause:. .coming  liefnre • the
                     .coming liefnre    the Court;
                                                Court;the
                                                       theCourt
                                                           Courtbeing
                                                                  being
                                                                      fully
                                                                        fully
                                                                            advised
                                                                              advised
                                                                                    in the
                                                                                        in the
                                                                                            premises
                                                                                               premises
                                                                                                     and and
                                                                                                         having
                                                                                                             having
             ictkirlOf the
             ictkirlOf     sublictiiiatte..rr;;
                       the sublictiiiatte

                                                                                                   • ••          ••••
                          s:                    ••••••• eeeeeeeee   00000 •••   00000000




                                                                                                                USA,
                                                                                                                        A:4\w
                                                                                                                    ipb           c
                                                                                                                     2-e)
                                                                                                                     2-e)



                                                                            Enter:
                                                                            Enter:




                                                                                                                                                     •CC-14-95
                                                                                                                                                      CC-14-95 ••
Whit6;-CCiYellovi—Mairttiff)
Whit6;-CCi Yellovi—Mairttiff)f54-0.fandant
                               f54-0.fandant
                                                                                                                                            INC •• 618-539-3320
                                                                                                                                            INC    618-539-3320



                                                                                                                                Exhibit U - Page 467 of 467
